   Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 1 of 162


                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                  )
       vs.                        )
                                  )
ABDUL IBRAHIM WEST                )
JAMAAL BLANDING                   )
JAMEEL HICKSON                    )
HANS GADSON                       )     Philadelphia, PA
                                  )     November 5, 2019
                   Defendant      )     9:03 a.m.


                              TRIAL
             BEFORE THE HONORABLE MICHAEL M. BAYLSON
                  UNITED STATES DISTRICT JUDGE

APPEARANCES:


For the Government:             EVERETT R. WITHERELL, ESQUIRE
                                TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                ASSISTANT UNITED STATES ATTORNEYS
                                UNITED STATES ATTORNEY'S OFFICE
                                615 Chestnut Street, Suite 1250
                                Philadelphia, PA 19106
                                (215)861-8327
                                everett.witherell@usdoj.gov
                                timothy.stengel@usdoj.gov


For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                LAW OFFICE OF EDWARD C. MEEHAN JR
                                211 North 13th Street, Suite 701
                                Philadelphia, PA 19107
                                (215)564-4173
                                edmeehan1420@aol.com




                  SHANNAN GAGLIARDI, RDR, CRR
                    OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                 601 Market Street, Room 2609
                    Philadelphia, PA 19106
                         (267)299-7254
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 2 of 162




APPEARANCES CONT'D:


For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
                                THE HUGHES FIRM, LLC
                                1845 Walnut Street, Suite 932
                                Philadelphia, PA 19103
                                (215)454-6680
                                evan.hughes@hughesfirm.pro


For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
                                121 South Broad Street, 18th Floor
                                Philadelphia, PA 19107
                                (215)858-3787
                                luisaortiz@comcast.net


For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                ROBERT E. GOLDMAN, LLC
                                535 Hamilton Street, Suite 302
                                Allentown, PA 18101
                                (610)841-3876
                                reg@bobgoldmanlaw.com
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 3 of 162 3


1                                  I N D E X

2    For the Government:

3
     OFFICER CHARLES RILLERA
4    Direct by Mr. Witherell, 47
     Cross by Mr. Hughes, 61
5    Cross by Mr. Ortiz, 62

6    OFFICER TIMOTHY BOGAN
     Direct by Mr. Witherell, 64
7    Cross by Mr. Meehan, 81
     Cross by Mr. Ortiz, 83
8    Cross by Mr. Goldman, 84

9    DETECTIVE BRIAN PETERS
     Direct by Mr. Witherell, 88
10
     OFFICER MICHAEL VARGAS
11   Direct by Mr. Witherell, 90
     Cross by Mr. Hughes, 102
12   Cross by Mr. Meehan, 110
     Cross by Mr. Ortiz, 114
13   Redirect by Mr. Witherell, 117

14   MICHAEL WASKI
     Direct by Mr. Stengel, 118
15
     KYLE SHELUGA
16   Direct by Mr. Stengel, 127

17   EXHIBIT                          PAGE
     G-2048                           54
18   G-405                            66
     G-402                            67
19   G-401A                           70
     G-5000                           78
20   G-401                            80
     P-53                             89
21   P-1 and P-2                      97
     G-718                            123
22   G-703                            131

23

24

25
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 4 of4162


1               THE COURT:    Let's go on the record.      Counsel, while

2    we're waiting, you're aware that the defendants are not here

3    because there was a breakdown in the FDC elevator, and it has

4    delayed things.     I've emphasized that the marshals have got to

5    get started earlier.     I really believe in starting at 9:00 a.m.

6    I appreciate you all being here.       Secondly, Ms. Lutz advised me

7    that two jurors, independently of each other, want to speak to

8    me.

9               Now, I generally don't talk to jurors during a trial

10   at all, but I imagine this is something personal.          She's going

11   to bring them in.     I'm going to speak to them here at sidebar.

12   We're going to put it on the record.        I'll let you know what it

13   covers.

14                          (Juror No. 3 enters the courtroom.)

15                          (Sidebar discussion as follows:)

16              THE COURT:    State your name.

17              JUROR NO. 3:     Qianna Snooks.

18              THE COURT:    Ms. Lutz said you wanted to say

19   something.

20              JUROR NO. 3:     Yeah.   I wasn't completely sure where

21   the Court was with what I do, so I know on the questionnaire I

22   put down that I do psychological evaluations.

23              THE COURT:    What your job is?

24              JUROR NO. 3:     Yeah.

25              THE COURT:    Okay.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 5 of 162 5


1                JUROR NO. 3:   I wasn't sure if that would be an issue

2    since some of them are court ordered.

3                THE COURT:   Is it any different than what you said

4    here in court?

5                JUROR NO. 3:   It wasn't mentioned in court.

6                THE COURT:   What?

7                JUROR NO. 3:   It wasn't mentioned when we were here

8    at court.

9                THE COURT:   What is it that you wanted to say?

10               JUROR NO. 3:   Oh, I just wanted to make sure it

11   wasn't, like, an issue that some of the evaluations I do are

12   court ordered.   Like, I do sexual evaluations for Family Court

13   and things like that.

14               THE COURT:   Are they criminal cases?

15               JUROR NO. 3:   Yes.

16               THE COURT:   Some of them are?

17               JUROR NO. 3:   Yes, some of them are.

18               THE COURT:   Okay.    Thank you very much.

19               JUROR NO. 3:   The other question was, I know they

20   said it was estimated to take about one to two weeks.

21               THE COURT:   Well, probably two weeks, yeah.

22               JUROR NO. 3:   Because anything beyond that would lead

23   to a significant financial burden because I don't get paid for

24   service.

25               THE COURT:   I hope not.   I'll keep that in mind.
                Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 6 of6162


1                Which juror number are you?

2                JUROR NO. 3:     Three.

3                            (Juror No. 3 exits the courtroom.)

4                            (Juror No. 4 enters the courtroom.)

5                            (Sidebar discussion as follows:)

6                JUROR NO. 4:     Good morning, how are you today?

7                THE COURT:    Good morning.

8                You're juror number?

9                JUROR NO. 4:     Four.    Joanne Dolphin.    When I went to

10   work yesterday, we are scheduled for a seminar in Fort

11   Lauderdale the 14th, which is not until next Thursday.            I don't

12   fly out until 1:00 in the afternoon.

13               THE COURT:    Well, we are going to be in court on

14   Thursday.     We're not having court on Friday, but I can't excuse

15   you on Thursday.      You can go Thursday night.

16               JUROR NO. 4:     So I can see if they can change the

17   flights.

18               THE COURT:    Yes, but you may have to be back the

19   following Monday.

20               JUROR NO. 4:     I come back Sunday morning.      It's one

21   seminar that's on Friday afternoon.

22               THE COURT:    Thursday we'll be in court until 3:30.

23               JUROR NO. 4:     So I can see if they can change my

24   flight, and I can get a train from here to there.

25               THE COURT:    You can get a cab to the airport.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 7 of 162 7


1               JUROR NO. 4:   He said -- I'm sorry.      This was like a

2    last-minute seminar we all have to go to for the hospital.

3               THE COURT:   Thursday we'll adjourn at 3:30.

4               JUROR NO. 4:   I'll see if I can get a flight after

5    that.

6               THE COURT:   What's your number again?

7               JUROR NO. 4:   Four.

8               THE COURT:   Okay.

9                         (End of sidebar discussion.)

10              THE COURT:   Okay.   Counsel let me just summarize what

11   was said here.   Juror No. 3 came in and she said that she

12   didn't get to tell us, when she came up to sidebar last week,

13   that part of her function is that -- I think she worked for the

14   city and she mentioned Family Court.      Some of these are court

15   orders and she processes court orders, and she wanted to make

16   sure that I knew that and I'm telling you.       And secondly, she

17   said that if this case went into the third week, it could be a

18   financial hardship for her, and I said, well, let's wait and

19   see.

20              And then Juror No. 4 came in, and she said that she

21   is going to a very important seminar in Florida for her

22   company, and she wanted to leave Thursday afternoon.         And I

23   said no.   At least Thursdays we sit until 3:30 because I leave

24   an hour early, and I told her that she should make arrangements

25   to take a plane later in the afternoon or the evening or Friday
                Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 8 of8162


1    morning, if necessary, that I would not excuse.           We're going to

2    have court until 3:30 on Thursday.         She was fine with that.

3                This Friday we're sitting.       So we're not sitting the

4    15th, and I'll tell the jury that, that we're going to sit at

5    least four days this week and then Tuesday, Wednesday, Thursday

6    next week.     And Thursdays we stop at 3:30 so I can get out to

7    Penn Law School for my seminar.

8                One more coming in.

9                            (Juror No. 11 enters the courtroom.)

10               THE COURT:    How are you?     State your name again.

11               JUROR NO. 11:     My name is Chetna Tailor.

12               THE COURT:    And your juror number?

13               JUROR NO. 11:     Juror number 11.

14               My concern is, as I'm a nurse practitioner and I'm

15   seeing almost 20, 27 patients a day, as I'm coming here, we

16   need to cancel every patient every time every day.

17               Is there any way I can be out of this?

18               THE COURT:    No, you need to be here.       I will give you

19   a letter, if you like, explaining that.         Would you like me to

20   do that?

21               JUROR NO. 11:     They want every single day, so when I

22   will be finished.

23               THE COURT:    I can't give you a letter every day.

24   I'll give you a letter and say you're going to be here for the

25   duration of this trial, which is going to last this week and
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 9 of 162 9


1    next week.

2               JUROR NO. 11:   I hope this week.

3               THE COURT:   It's definitely going to go to next week.

4    And I hope it will be finished next week, but I can't promise

5    you.   But I'll draft a letter.

6               JUROR NO. 11:   Thank you.

7               THE COURT:   Give Ms. Lutz -- get from Juror No. 11

8    the name and address of her employer, and I will draft a letter

9    today.

10              THE CLERK:   Okay.   All right.    Thank you.

11                        (End of sidebar discussion.)

12              THE COURT:   All right.    Ladies and gentlemen, that

13   was Juror No. 11.   She said that she normally processes many

14   patients per day at her job and they were -- it wasn't clear to

15   me that she has made clear to them that she has to be here.

16   But I told her she has to be here, and I'm going to give her a

17   letter addressed to her employer explaining that she's on this

18   jury and she has to be here for the duration of the trial.

19   Thank you.

20                        (Pause.)

21              THE COURT:   Counsel, what I propose is that me and my

22   law clerk will leave.    The court reporter will leave.       The

23   prosecutor should be out of distance.      Ms. Lutz will come in

24   and out.   Let Ms. Lutz know where you stand, come in at

25   10:30 and tell me what's going on.      Obviously, I take no part
              Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 1010
                                                                         of 162


1    in any guilty plea discussions, but I don't want to stand in

2    the way of counsel, all counsel for both the Government and the

3    defendants, to make whatever discussions we want.          As long as

4    it's not going to take all day because I do want to start the

5    trial.   If we're going to have a trial, I want to get it

6    started this morning at some point.

7               Let me just say this.      I'm not going to excuse the

8    jury until and unless -- if more defendants decide to plead

9    guilty, I'm not going to excuse the jury until all those guilty

10   pleas have been taken.     And we can do it in multiple

11   defendants.

12              MS. MARAN:    A couple at a time?

13              THE COURT:    Yeah.   We can do six at once.

14              MS. MARAN:    They could stay at the table.

15              THE COURT:    Yours is all set for 12:30.

16              MS. MARAN:    If there's more, wouldn't I just do them

17   all?   Can't we just do them all?

18              THE COURT:    We can do them all together.       I've done

19   that before.

20              MS. MARAN:    I think it would be psychologically

21   preferable to have my client do it -- to not be separated.

22              THE COURT:    Court's in recess until 10:30 a.m. this

23   morning.   Thank you.    And if at 10:30 you need more time, I'll

24   be happy to give you more time, but I want to get the trial

25   started at least in some format this morning.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 11 of 16211


1                          (Recess taken from 9:24 a.m. to 1:24 p.m.)

2              THE COURT:    Okay.    Please be seated.

3              Before we bring the jury in, Ms. Maran, I just want

4    to cover with Mr. West and Mr. Meehan.       Mr. Baker, who was

5    Ms. Maran's client, is no longer in this trial, and Ms. Maran

6    expressed to me an availability that she had of participating

7    as co-counsel with Mr. Meehan on your behalf.

8              And I just want to ask you, Mr. West, if you are

9    aware of that and if you approve of it.

10             DEFENDANT WEST:     Yes.   I'm aware and I approve.

11             THE COURT:    Okay.    Mr. Meehan, it's okay with you as

12   well?

13             MR. MEEHAN:     It is, Your Honor.

14             THE COURT:    Anybody else have any objection to that?

15   Government?

16             MR. WITHERELL:     I may, Your Honor.     Ms. Maran is

17   still involved in this case.      Mr. Baker is going to be

18   sentenced before you.     I don't know what types of conversation

19   Mr. Meehan and Ms. Maran have had.       I don't know if they've

20   discussed the case.

21             THE COURT:    This would not be the first time that

22   I've had two court-appointed counsel for a defendant in a

23   complex case, but I'll tell you what.       Mr. Meehan, you're going

24   to give the opening speech on behalf of your client, Mr. West,

25   right?
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 1212
                                                                       of 162


1               MR. MEEHAN:    Yes.

2               THE COURT:    So we can discuss this after we excuse

3    the jury for the day, okay?

4               MR. MEEHAN:    Sure.   Whatever is the Court's pleasure.

5               THE COURT:    I think you should have some discussions

6    with Ms. Maran and Mr. Meehan about this, and if you object,

7    I'll consider your objection.      But I'm prepared to have

8    Ms. Maran sit there at the moment.      Think about it.    I'd like

9    to bring the jury in.     I'll give brief preliminary

10   instructions, the Government will give its opening, and then

11   defense counsel will give their opening.      All right.    Bring the

12   jury in.   So just the record note, the four remaining

13   defendants are at counsel table with their counsel.        That's

14   Mr. West, Mr. Blanding, Mr. Hickson, and Mr. Gadson.

15                        (The jury enters the courtroom at 1:28

16                        p.m.)

17              THE COURT:    All right.   Ladies and gentlemen of the

18   jury, good afternoon.     I regret very much that you were not

19   brought into the courtroom until this time today.        We have been

20   actively working on a number of pretrial matters that I had to

21   take care of in view of the long weekend that we had had.         I'm

22   sorry that you were indisposed by having to sit there.        I want

23   to assure you that the loss of a couple of hours of court this

24   morning will not result in any delay of the case or making the

25   case any longer than it would have been, but there were things
           Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 13 of 16213


1    that I just had to do under our procedures that did not involve

2    the jury.      And that's why I appreciate very much your waiting,

3    and we are now ready to begin the trial.

4                 And the first thing I want to say is it's very

5    important that you hear what I say when I speak, that you hear

6    what witnesses say, and if counsel say something, that you hear

7    it.     If you don't hear something, I would like you to raise

8    your right hand right away, and we'll have it repeated for you

9    to make sure you hear it.        So don't be bashful about raising

10   your hand if you haven't heard something.

11                Now, in the next ten minutes, I will be giving you

12   what are called preliminary instructions that I give in every

13   case.     There's very little that's specific to this case, and

14   it's more about how the case proceeds and what your duties and

15   obligations are as members of the jury and which we all

16   appreciate.

17                Before I do that, I want to tell you there's three

18   scheduling things that I have to mention.           I said we usually

19   adjourn at 4:30.       On Thursday, we will adjourn an hour earlier

20   at 3:30.     The second thing is we will not have court next

21   Monday, November 11, because that is Veteran's Day, which is a

22   federal holiday.       So you will not be coming in here.        You're

23   welcome to go about your job or whatever you want to do on that

24   day.

25                And secondly, if the case is still going on next
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 1414
                                                                       of 162


1    Friday, the 15th, we will not have court the 15th.        We may be

2    done by then, but if not, that will not be a court day.         So

3    next week we will just be sitting Tuesday, Wednesday, and

4    Thursday.    I just wanted to let you know those things.

5                Now, the first thing I want to say to you is to

6    describe to you how this trial proceeds, and most trials

7    proceed.    When I'm done, then the Government will give an

8    opening address, and the opening address of the Government is

9    basically a road map that will explain to you how the

10   Government intends to proceed and what witnesses they're going

11   to call and how they intend to prove their case and a brief

12   statement of the facts the Government intends to prove.

13               However, it is very important for you to recognize a

14   couple things.    First of all, each defendant is presumed

15   innocent.    We are starting this trial with the defendants

16   presumed innocent, and it's the Government's job to prove the

17   defendants guilty by what we call beyond a reasonable doubt.

18   And I'll explain more about that at the end of the case when I

19   give you the final charge, but I want to tell you that that's

20   very important.

21               The second thing is that the Government's address to

22   you is not evidence.    The evidence comes from the witness stand

23   or it comes from documents that you will see on your computer

24   screens.    But the Government lawyers are allowed to give an

25   opening address because they can only call one witness at a
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 15 of 16215


1    time.   So the Government's address is an attempt to give you a

2    preview of what they believe they will prove.         But it's up to

3    you to determine whether they have actually proved it from what

4    takes place from the witness stand that you will hear.

5                When the Government is done its address, which I

6    understand will take 15 or 20 minutes, then each defense

7    counsel may give you an address at that time where they will

8    tell you what they intend to prove or what they intend to show

9    by way of defenses.    Once again, that is not evidence, but it

10   is their discussion with you as to what their position is as to

11   the Government's evidence or what they believe they will be

12   able to show you.

13               When they are done, then the Government will call its

14   first witness.   And each of the defense counsel will take 10 or

15   15 minutes as I understand.      There are four defense counsel.

16   So it's important that you pay close attention to their opening

17   addresses, even though they're not evidence, but they give you

18   a preview or road map of what is intended to be proved.

19               Now, the Government will open the case because the

20   Government has the burden of proof, so they go first in

21   presenting the evidence.     And they will call witnesses to the

22   witness stand, and they will ask questions and the witness will

23   answer them.    As I said before, if you haven't heard the

24   answer, please raise your hand.      The questions are not

25   evidence.    The evidence comes from what the witness says.         And
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 1616
                                                                       of 162


1    the Government has what we call direct examination, the

2    Government that calls the witness, the Government gets to ask

3    the witness the questions.    When the government is done its

4    questions, then the defense counsel has what we call

5    cross-examination where then they will ask the witness their

6    own questions to bring out facts that they believe are

7    important or to challenge what the witness said and to ask

8    questions that are in their client's interest.

9              When that is done, then the Government gets the

10   chance for what we call redirect examination to bring up with

11   the witness anything that took place on cross-examination that

12   they want to cover, and then defense counsel have a chance for

13   what we call recross examination to question the witness about

14   things that were brought up on redirect.      When those four items

15   are done, the witness is finished, steps down, and the

16   Government calls the next witness.

17             While the witnesses are on the witness stand, the

18   Government or defense counsel can show the witness exhibits.

19   The exhibits will be shown to you through your computer.         They

20   have all been digitalized.    In the old days, we used to pass

21   documents around.   It took a long time.     This way the documents

22   will be shown on a computer screen that you share, but you will

23   have the actual copies of the exhibits when you deliberate at

24   the end of the case.   But during the trial, we will use the

25   computer to show you those exhibits.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 17 of 16217


1                Now, I'm going to say very briefly what is involved

2    in this case only as a preview to the other comments that I am

3    going to make.   So each of these defendants is charged with

4    violating federal law, and it's basically in two separate

5    categories.    One is the charge of what we call conspiracy.

6    Conspiracy is an illegal agreement.       It's an agreement dealing

7    with commission of a crime, and it's up to the Government to

8    prove that each defendant was a member of the conspiracy.

9                The second crime that is charged, the narcotics

10   violations, and these deal with the distribution and possession

11   of narcotics.    Now, I'm not going to say any more about that.

12   I'm just telling you that those are the two broad categories of

13   crimes that are charged by the Government that will be the

14   subject of this case.     And as I said before and I emphasized,

15   the fact that the defendants are charged is not relevant.           It's

16   just a method of beginning the case.       The burden -- the

17   defendants are presumed innocent, and it's the Government's

18   burden to prove them guilty beyond a reasonable doubt.

19               Now, when a witness is on the witness stand, if

20   called by the Government, the attorneys for the defendant have

21   the opportunity to raise objections to a question.         The

22   objections are just, to me as the judge, to raise a legal

23   question.    You may not assume anything from the fact that a

24   lawyer makes an objection, and you can't hold it against the

25   lawyer or their client that they make objections.         It's their
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 1818
                                                                       of 162


1    job to make their objections.    The objections are addressed to

2    me, and I will rule on them promptly.

3              If I overrule the objection, then the witness will

4    answer the question.   If I sustain the objection, then the

5    lawyer who asks the question has to ask a different question.

6    I may say rephrase the question, in which case the lawyer can

7    rephrase the question and make it clearer.      But you should not

8    consider the objections or my ruling on the objections to be of

9    any significance in your understanding of the case or how your

10   decision will take place.

11             Now, I want to say a word about credibility.

12   Credibility is a fancy word for believability, but a very

13   important part of your job is to determine the credibility of

14   witnesses.    They will all be on the witness stand and they will

15   all take an oath to tell the truth.     But you may find that the

16   evidence varies on certain points, and when it comes time for

17   you to deliberate, you have to determine who was the most

18   believable.

19             Credibility, it may mean that you conclude that

20   somebody's lying.   But you also may believe that witnesses are

21   telling the truth, but they're telling it in a different way.

22   As an example of that, what I usually tell juries in criminal

23   cases is the following.   And this may sound silly, but we also

24   have trials in civil cases.    And sometimes we have a

25   right-angle collision, you know, where people are driving cars
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 19 of 16219


1    and they come to an intersection and they collide.         Each driver

2    says the other driver went through a red light.         And it so

3    happens that there are three pedestrians on three different

4    corners of that intersection.      So you've got five people who

5    are witnesses to what happened.

6                And they may have a trial that takes place in a

7    courtroom like this about who is liable for the injuries of the

8    driver.    The jury in that case may get five different versions

9    of who went through the red light or what happened and whether

10   somebody was going too fast or too slow or exactly what

11   happened.    And the jury in that case may conclude that nobody's

12   lying, but the testimony is different.       That's where

13   credibility comes in.     The jury has to decide who is more

14   believable.    In those cases, the plaintiff has the burden of

15   proof.    The jury would have to decide has the plaintiff

16   sustained their burden of proof with credible testimony.

17               So in any case in any trial, when we have witnesses,

18   you may find the testimony varies, and it's up to you to

19   determine the weight you want to give to the testimony of each

20   witness.    So it's important for you to pay close attention to

21   the witnesses and how they testify.       You should think about how

22   good their memory is, whether they have any interest in the

23   outcome of the case, how they have been prepared for the case,

24   how clearly they answered questions on cross-examination as

25   opposed to direct, and things of that station.         Just use your
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 2020
                                                                       of 162


1    common sense in assessing the credibility of the witnesses.

2    But this is the most important -- a very important part of the

3    jury's control.

4                After all the evidence is concluded, then the lawyers

5    will come back in front of you, and they will give their

6    closing arguments.   And the closing arguments are a chance

7    where they review the testimony that has taken place and all

8    the evidence and they argue to you to adopt their position.

9    That's also a very important part of the case.       When the

10   closing arguments are done, then the jury deliberates and you

11   discuss the case and you arrive at a verdict.

12               Now, before you get into deliberations, which

13   obviously will not be this week, but I hope will be this week

14   or shortly as soon as we're done all the evidence, that's when

15   you discuss the case.   It is very, very important that you not

16   discuss the case before you start your deliberations.        So when

17   you're back in the jury room, what are you going to talk about?

18   Well, you can talk about the Eagles, the Phillies, you can talk

19   about your families, you can talk about the weather, you can

20   talk about the traffic, how you come to court, or anything else

21   you like.    But don't talk about the case.

22               Let me give you a very important reason why.      You're

23   here and you're listening to the witness.      One of you may have

24   an opinion about that witness that is totally different from

25   other people on the jury.    And I say this from personal
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 21 of 16221


1    experience.    If any one of you were to sort of blurt out and

2    say of this witness, oh, this witness is great or this witness

3    is terrible, other people may not agree with you, and they may

4    not really like the fact that you're stating an opinion about a

5    witness so early in the case or whenever it is in the case.

6    And jurors expressing opinions about the case before they start

7    deliberations have a bad effect on the progress of the jury

8    during deliberations.     So if you hold your thoughts to yourself

9    and talk about other things, I think your deliberations will go

10   much better.

11             Now, when the arguments are done, Ms. Lutz will hand

12   out to you notebooks so that you can make notes as the case

13   goes along and when the witnesses are called.         And some jurors

14   make a lot of notes.    Some jurors don't make any notes.        Most

15   jurors make a few notes.     If you want to make notes, you're

16   welcome to.    You may want to write a date or a name or a place

17   or an event or anything like that that you think is important.

18   Because when it comes to your deliberations, you will have the

19   notes with you, and they may help you recall things along with

20   your own abilities of recollection.

21             But the notes are not evidence, and you can't use

22   them to sort of, you know, make them more than they are than

23   your own notes.    You leave them here.     When you go home at

24   night, they're here in the morning.       You bring them in, and you

25   can make notes as you wish.
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 2222
                                                                       of 162


1                I repeat to you that it is best not to try to write

2    down everything because, if you're writing all the time, then

3    you can't observe the witness, and I think spending at least

4    some time while the witness is on the stand observing the

5    witness will help you get an idea about the witness's

6    credibility and the weight you think the witness's testimony

7    deserves.

8                Now, I believe I just have one more thing to say, and

9    that is that it's very important that you keep an open mind

10   about the case throughout the case.     You're welcome to, you

11   know, have opinions about witnesses.     You keep them to

12   yourself.    But it's very important you have an open mind about

13   what the ultimate result of this case is, which is whether you

14   find the Government has proved the defendants guilty beyond a

15   reasonable doubt.

16               Because as I said before, we can only call one

17   witness at a time.    So you're not even going to have a good

18   idea of what the Government's case is until the Government is

19   finished calling all of its witnesses, and you're not going to

20   have any idea of what the total evidence is until the closing

21   arguments start.    And the closing arguments are very important,

22   so it's very important you keep an open mind throughout the

23   entire case up until the completion of the closing arguments

24   and then I give you the charge on the law that's also an

25   important thing for you to take into account.       So keep an open
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 23 of 16223


1    mind throughout the case, and I think it will be well-rewarded

2    when you come into the jury room to begin your deliberations.

3               Now, I also want to mention one other thing.         So we

4    have four defendants in this case, and each one of them will be

5    entitled to a separate verdict of guilt or innocence.          That is,

6    the jury will have to come to a verdict as to each defendant as

7    to each charge as to that defendant.       When it comes time for me

8    to give you a charge, I will do so, and there will be a verdict

9    form that I will explain to you that you can go down.

10              But as you listen to the evidence, remember that the

11   Government has to prove each of the four defendants guilty

12   beyond a reasonable doubt.     There's no such thing here as

13   collective guilt or anything like that.        The decision as to

14   your verdict must be as to each defendant individually as to

15   the charges of that defendant.      I'll have more to say about

16   that when I give you the charge at the end of the case.

17              Okay.   That now finishes my general instructions, and

18   the Government, Mr. Stengel, you're going to give the opening

19   address.   You may proceed.

20              MR. STENGEL:    Thank you, Your Honor.

21              THE COURT:   I'm going to ask counsel generally to

22   speak from the podium here so we can hear them well.

23              MR. STENGEL:    Certainly, Your Honor.

24              Counsel, ladies and gentlemen of the jury, good

25   afternoon.   This is a case about drugs.       It is a case about a
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 2424
                                                                       of 162


1    violent drug gang.

2              THE COURT:    Mr. Stengel, you need to use the

3    microphone.   Thank you.

4              MR. STENGEL:     This is a case about drugs.     It's a

5    case about a violent drug gang called the Original Block

6    Hustlers, or OBH.    This is a case about how the defendants, all

7    members of OBH, imported drugs from California and sold them on

8    the streets of Philadelphia.

9              To the defendants, OBH was a brand, and they used it

10   in a variety of contexts.     I believe that you'll hear in this

11   case the defendants used OBH to promote their music, even sold

12   T-shirts or apparel with an OBH logo or an OBH reference.

13             At the bottom, OBH was a drug gang, and their

14   business was the drug trade.     They sold drugs to make money,

15   and they were relentless in doing so.      The evidence in this

16   case will show that they let nothing get in their way.        They

17   used violence and threats of violence and they kept pushing

18   their products -- crack, cocaine, methamphetamine, heroin --

19   even as law enforcement took steps to stop them.

20             Like any business, OBH had a structure.        That man,

21   Abdul West, was a leader of the group.      His own words in text

22   messages and social media will show you that he thought of

23   himself as the CEO of OBH, a boss among bosses.

24             Jamaal Blanding, Jameel Hickson were primarily

25   responsible for bringing drugs in from California.        They were
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 25 of 16225


1    the purchasing managers of the business.        But instead of buying

2    supplies, they were purchasing cocaine and methamphetamine and

3    bringing it back to Philadelphia in coordination with

4    co-conspirator Richard Hoover.

5               Jamaal Blanding also sold drugs in Philadelphia.          He

6    sold methamphetamine.     He, along with the defendant, Hans

7    Gadson, who sold crack and cocaine working closely with West,

8    keeping him constantly apprised of the amount of drugs they had

9    left and the money on hand, as well as what type of feedback

10   they were getting from their customers.

11              And like any business, the defendants had to

12   coordinate.   In this case, that coordination will be shown on

13   text messages.   Agents BJ Simpson and Will Becker with the

14   Federal Bureau of Investigation and their colleagues at the FBI

15   seized 61 phones over the course of their investigation.          You

16   can learn a lot from someone on their phone.

17              They took the data off that phone and were able to

18   produce it into reports, which we'll show you, or parts of

19   those reports.   And the evidence in this case will show that

20   these were not men working alone.       They each had different

21   roles, different hustles, but all working toward the same

22   goals.   Sell drugs and make money.      And the success of OBH

23   depended on each and every one of them doing their job from the

24   CEO to the sales guy and everyone in between.

25              So let's talk about what the evidence will show.          In
             Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 2626
                                                                        of 162


1    spring of 2017, the Philadelphia police and the FBI were

2    investigating an uptick in drugs and violence in North

3    Philadelphia.    As part of that, they started making what are

4    called controlled buys of narcotics, which is, in essence, law

5    enforcement using a confidential informant to go and purchase

6    drugs under police surveillance so they know where the drugs

7    come from.

8               You'll hear in this case the Federal Bureau of

9    Investigation made a series of controlled buys from a man named

10   Dontez Stewart.   He was a member of OBH.      And during those

11   buys, the confidential informant purchased from Mr. Stewart

12   crack-cocaine, methamphetamine, and a firearm.

13              On at least two of those occasions, the FBI conducted

14   surveillance, and they observed Dontez Stewart meeting with

15   Abdul West from whom he obtained the crack he then sold to the

16   confidential informant.    They met at a property on North

17   Sydenham Street in Philadelphia, a property the defendants

18   referred to as the Mansion.     This was not a Mansion as you'd

19   think of it.    This was a trap house.    And the evidence will

20   show that this was a house used to store and sell drugs.

21              Now, after the FBI observed Dontez Stewart meeting

22   with Abdul West, they installed what's called a pole camera on

23   that block of Sydenham Street.      A pole camera is exactly what

24   it sounds like, right.    It's a video camera put on a utility

25   pole.   It allows the FBI to conduct surveillance without having
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 27 of 16227


1    to be there 24/7.

2                They monitored the Mansion for several weeks in late

3    August, early September of 2017, and they witnessed the

4    defendants, all four of them, coming and going from the

5    Mansion.    In this case, we'll watch some clips from that pole

6    camera, and you'll see for yourselves.

7                Now, on September 11, 2017, Philadelphia police

8    officers and detectives searched the Mansion as part of a

9    separate unrelated investigation, and inside they found

10   62 grams of crack, 229 grams of heroin, 48 grams of

11   methamphetamine, along with about $8,000 in cash, a money

12   counter, and a heat sealer.

13               The police also searched two vehicles which were

14   parked outside of the Mansion that day.        In one blue Chevy

15   Impala, which they seized that day, they searched approximately

16   a year later on a tip from a confidential informant, and inside

17   a secret compartment in that blue Impala they found cocaine and

18   crack-cocaine.

19               The defendants didn't stop when the Mansion got hit,

20   though.    As the evidence will show, they continued to sell

21   drugs, and the FBI continued to investigate them.         In the fall

22   of 2017, the FBI identified a man by the name of Richard

23   Hoover, a member of OBH and a co-conspirator with the

24   defendants.    Mr. Hoover had a commercial driver's license and a

25   tractor trailer, and the FBI surveilled him between November 2,
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 2828
                                                                          of 162


1    2017 and May 16, 2018 as he took a total of six trips to Los

2    Angeles.    When he got to Los Angeles in each one of those six

3    trips, he met Jamaal Blanding and Jameel Hickson.           They met,

4    those two flew home, Richard Hoover drove back, and the

5    evidence will show that.

6                The FBI did surveillance on all six of these trips.

7    On two of them they followed them to Los Angeles with Special

8    Agent Simpson sitting next to Jamaal Blanding on the airplane.

9                After Hoover returned to Philadelphia on his first

10   trip in November of 2017, first went to a truck lot in South

11   Philadelphia.     Then the FBI followed him to an apartment at 1

12   Brown Street, which is where Jameel Hickson lived.           After the

13   second, third, fourth, and fifth trips, the FBI followed

14   Richard Hoover to an apartment at 2323 Race Street, which is an

15   apartment rented under a fictitious name, Tabitha Bishop.

16               That name becomes important because you see a text

17   message with a co-conspirator by the name of Amir Boyer and the

18   defendant, Jamaal Blanding, talking about signing Tabitha

19   Bishop's name.     The evidence will show that after Richard

20   Hoover returned to those apartments on those dates, the other

21   defendants met him there.

22               Now, after the sixth trip in May 2018, Hoover went to

23   a new apartment, which the members of the conspiracy had just

24   rented.    This was the One Water Street Apartments at 250 North

25   Columbus Boulevard in Philadelphia.        When he got there, he met
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 29 of 16229


1    Jamaal Blanding, who unlocked the door for him.         You'll see

2    that on video because the FBI suspected they were heading that

3    way and they put the pole camera in a hallway of that building.

4               So the two went into the apartment.        They left.

5    Richard Hoover came back later that night, and so did the FBI.

6    They executed a search warrant, and they found the

7    co-conspirator Richard Hoover along with 10 kilograms of

8    cocaine and approximately 5 pounds of methamphetamine.

9               Hoover was arrested that night, but the investigation

10   continued, starting shortly before Hoover was arrested and

11   continuing through the summer and fall of 2018, when the FBI

12   started taking phones, the phones I mentioned earlier, the 61

13   phones.   From those phones, the FBI reconstructed the

14   conspiracy, as you will see in text messages taken from reports

15   generated from those phones, in order to lay the defendants'

16   own words on top of the surveillance that they had been

17   conducting for months.

18              In October 2018, Abdul West, Jamaal Blanding, and

19   Jameel Hickson were arrested, charged and arrested.          Defendant

20   Hans Gadson fled to California and was arrested in Los Angeles

21   several months later.

22              As a result of the defendants' actions which I just

23   described and which will be borne out from the evidence in this

24   case, they've been charged with multiple crimes.         Count 1 is a

25   charge of conspiracy to distribute controlled substances, and
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 3030
                                                                       of 162


1    that applies to all four of them.     Count 4 and Count 5 are

2    aiding and abetting the distribution of crack-cocaine.        Abdul

3    West is charged in those counts related to the crack that he

4    provided to Dontez Stewart that was observed by the FBI.

5              Count 6 are for the drugs that were recovered from

6    the Mansion on September 11, 2017, and we're going to watch

7    some pole camera footage related to that.      All of the

8    defendants sitting here are charged in that count.

9              Count 11 is against Jamaal Blanding, which is related

10   to the methamphetamine that he provided to his cousin, Eric

11   Brooks-Blanding, who then sold that methamphetamine to another

12   confidential informant working with the Federal Bureau of

13   Investigation.

14             Count 12 relates to the drugs that were seized at One

15   Water Street Apartments after Richard Hoover's sixth trip to

16   California and back.   Defendants West, Blanding, and Hickson

17   are charged in that count.

18             Now, to prove these charges, you'll hear testimony

19   from witnesses and you'll see surveillance.       You'll see pole

20   camera footage from the Mansion, and you'll hear from the

21   police who searched the Mansion on September 11, 2017.        You're

22   actually going to hear from them a little later this afternoon.

23   You'll hear from the federal agents who conducted surveillance

24   as part of this investigation.     That includes these two as well

25   as some of their colleagues.    And you'll hear from the agents
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 31 of 16231


1    who conducted the controlled buys with Dontez Stewart.

2               And you're also actually going to hear from Dontez

3    Stewart.   Dontez Stewart will be testifying here pursuant to a

4    plea agreement with the Government.       He's pled guilty to drug

5    charges, acknowledged his responsibility in a murder, and he

6    will testify here under that plea agreement.        He will tell you

7    how he came to be associated with OBH.       He'll describe for you

8    how OBH works and what he saw when he was at the Mansion.

9    He'll also describe for you certain acts of violence of which

10   he is aware.

11              Dontez Stewart wasn't the only one from the FBI who

12   purchased drugs.    I mentioned Eric Brooks-Blanding.        He's also

13   going to testify in this trial, and I expect that he will

14   testify that he obtained that methamphetamine from his cousin,

15   Jamaal Blanding.

16              Now, Judge Baylson will instruct you on the law as to

17   each and every element of the crimes that I just described, but

18   I want to say a couple things about Count 1, the conspiracy, so

19   you know what to look for.     Among other things, you've got to

20   find an agreement, a membership in that agreement.

21               Ladies and gentlemen, there's no formal contract

22   coming.    Drug dealers don't work that way.      But the evidence

23   will show, as I said earlier, that these men coordinated their

24   efforts, and to that end, you'll see social media posts of

25   Defendants Abdul West, Jamaal Blanding, and Hans Gadson.          Pay
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 3232
                                                                       of 162


1    attention to the dates and the places related to those social

2    media posts, which we're going to show you.

3              You'll also, as I mentioned earlier, see text

4    messages taken directly from the defendants' phones.        The

5    defendants weren't open about their drug dealing.        Those text

6    messages include coded language.      Toward the end of the trial,

7    you're going to hear from a drug trafficking expert by the name

8    of Randy Updegraff.    He's a special agent for the Drug

9    Enforcement Administration.    He' will describe for you, in his

10   opinion, what that coded language means.      He'll also testify

11   that the amounts of drugs in this case and the circumstances

12   surrounding the seizure of those drugs is consistent with

13   distribution.

14             Ladies and gentlemen, these defendants worked

15   together to sell drugs and make money, and they were relentless

16   in doing so.    And that's why, at the end of this trial, my

17   partner, Everett Witherell, will stand up here and ask you, as

18   I do now, to return the only verdict consistent with the law

19   and the facts.   Guilty on all counts.

20             THE COURT:    Mr. Meehan.

21             MR. MEEHAN:    Thank you, Your Honor.

22             Good afternoon.    Well, they've got a lot right.       They

23   really do.   Mr. West is involved in selling drugs, except it's

24   not methamphetamine.    It's not heroin.    It's limited to

25   marijuana, crack-cocaine, and cocaine.      That's a concession
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 33 of 16233


1    that I'm making to you right now.

2              And if you heard Mr. Stengel just tell you, he never

3    mentioned Mr. West's name in connection with methamphetamine

4    and heroin, and that's because he's not involved in that.

5    Mr. West is involved in selling drugs, but they are limited to

6    cocaine, crack-cocaine, and marijuana.       That is what Mr. West

7    is involved in.

8              You heard just a few minutes ago, with Mr. Stengel

9    describing methamphetamine, that he always mentioned other

10   people's names being involved with the methamphetamine or

11   heroin, but it was never Abdul West.

12             I'm not here to somehow minimize what he's doing.

13   Well, actually, I am minimizing what he's doing because he

14   should be found responsible for his criminal actions, and you

15   have my word right now that when we come back for closing

16   argument, I will tell you that on Count 4 and Count 5, which

17   Mr. Stengel described, is aiding and abetting the sales of

18   crack-cocaine by Dontez Stewart in the summer of 2017, I will

19   tell you that you should find Mr. West guilty on those two

20   counts.

21             However, on Count 1, which you just heard of, that

22   involves crack-cocaine, cocaine, heroin, and methamphetamines,

23   you should not find him guilty of that because he was only

24   involved with the crack-cocaine and the cocaine.         At no time

25   did Mr. West make an agreement, and that's what a conspiracy is
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 3434
                                                                       of 162


1    about, the heart of a conspiracy is an agreement and then acts

2    in furtherance of.   And at no time did Mr. West ever make an

3    agreement with anybody to sell meth or to sell heroin.

4              Now, I know that's a lot that I'm giving to you right

5    now, but I want to give you what our position is.        I want to

6    tell you what Mr. West was involved in and what he wasn't

7    involved in.    You're going to hear a lot of social media, and,

8    yes, it is some nasty stuff.    Just be prepared.

9              Also, Mr. West and other people were involved in the

10   music business.   So you're going to hear a lot of songs that

11   are not your typical listening material, I would bet, in

12   looking at the audience.    So it's going to be very edgy.

13   There's going to be some very, how do I say, difficult material

14   to listen to.    But it's all about their music business that

15   they were working in also.

16             The point that I want to make to you about Mr. West

17   is that he's prepared to be held responsible for the actions

18   that he did take, but that's limited to the materials that I

19   told you about.   It has nothing to do with meth.      It has

20   nothing to do with heroin.

21             And when we come back, the judge is going to give you

22   a very long list of jury questions, and there's going to be a

23   couple words that you're going to have to focus on.        And I

24   don't want to give the description because that's the judge's

25   responsibility, but it's going to have to do with conspiracy
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 35 of 16235


1    and it's going to have to do with aiding and abetting.

2                And when you're listening to that and when you're

3    listening to His Honor's instructions to you, I want you to

4    focus on the fact that there has to be an agreement.          There has

5    to be an agreement, and you're never going to hear about an

6    agreement.

7                And Mr. Stengel is right.     This is the drug business.

8    It's not as if there's going to be any written contracts.           That

9    just doesn't happen.      We all know that.    However, what you are

10   going to hear is a pattern of behavior, and the pattern of

11   behavior that you're going to hear about is that Mr. West

12   involves himself in the items that I just talked to you about,

13   not in the methamphetamine and not in the heroin.

14               I need you to keep an open mind.      I know that I'm

15   giving you a lot of material right now and I know that I'm

16   basically telling you that he's committed some of these crimes,

17   but he has.    And he is prepared to accept that responsibility.

18   All he's asking is that you give him his fair day and let him

19   show you that the material that he should be held responsible

20   for is limited to the three things that I mentioned to you and

21   not the methamphetamines and not the heroin.        Thank you.

22               THE COURT:    Mr. Hughes.

23               MR. HUGHES:   Ladies and gentlemen, good afternoon.

24   My name is Evan Hughes, and I represent the defendant, Jamaal

25   Blanding.    Mr. Jamaal Blanding is an entrepreneur, producer,
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 3636
                                                                       of 162


1    and talent manager in the entertainment industry.        I ask you to

2    pay close attention to the fact that this is Jamaal Blanding

3    because you will hear the mention of the name Blanding multiple

4    times throughout this trial, but not this Blanding.

5              What we have, ladies and gentlemen, is a profound

6    misunderstanding of both African American and rap or hip-hop

7    culture, a misinterpretation of circumstantial evidence, a

8    glaring lack of direct evidence that Mr. Blanding sold

9    narcotics, sold drugs, a reliance on untrustworthy evidence.

10             You will hear from witnesses who are extremely

11   motivated to sell you a story that benefits themselves and

12   ultimately a false conclusion by the United States Government,

13   a false conclusion, however, that you, the ladies and gentlemen

14   of this jury, are unburdened by because you and you alone are

15   here to decide whether or not the Government has met their

16   burden and proved beyond a reasonable doubt that Mr. Blanding,

17   Mr. Jamaal Blanding, committed the counts and crimes charged.

18             I'm sure that at the end of this case you will see

19   these extreme inconsistencies, these gargantuan gaps in the

20   evidence, and you will reach the same conclusion that I have,

21   that Mr. Jamaal Blanding is not guilty.      Thank you.

22             THE COURT:   Mr. Ortiz.

23             MR. ORTIZ:   Your Honor, thank you.

24             My name is Luis Ortiz, and I want to say something.

25   It is actually an honor and a pleasure to represent my client,
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 37 of 16237


1    Mr. Hickson, Jameel Hickson.      He's the gentleman over there in

2    the nice suit.   I suggest to you that he has lived a full life,

3    and I want to point something out that I haven't heard very

4    clearly but actually I heard it from the Government.          And the

5    evidence is going to show this, and I'm here just to give you

6    sort of a road map.    And I can't emphasize enough to keep an

7    open mind in this case because we have many individuals sitting

8    here today, and just because you sit people together doesn't

9    mean they're the same.     At your work, is everybody the same?

10   Everybody plays a different role in life.        There's someone who

11   comes after you leave and picks up the trash.         It's not the

12   same.   Just because you work for the same company, it's

13   different roles.    You are something different in life and in a

14   case, and I'm here to tell you why my client is different and

15   what the evidence is going to show.

16              The first thing I want to tell you is the evidence in

17   this case is going to show you that OBH, as the Government

18   said, is a brand with music, apparel.       They're going to play a

19   video right before Mr. West got arrested, and I want to give

20   him his props.   2 million hits, or close to, at the time it was

21   printed, 1.7 or 1.6.

22              This man is a rap artist.      He was about to take off

23   in the city.   When I mention his name, know him.        I don't need

24   you to know that.    Mr. Meehan said maybe some faces here don't

25   know this, but I am telling you this is a rap artist, thousands
             Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 3838
                                                                        of 162


1    of followers.    People tattoo his name on their arms, OBH.        The

2    evidence is going to show people do that.       People who may not

3    have even met this man do that.      He's friends with some of the

4    most important people.    He has rap battles.      There's all kinds

5    of things that come out of this case.       It's actually kind of

6    entertaining.

7               But the fact of the matter is that in this case, my

8    client, who is into the apparel, knows all of these gentlemen,

9    quite likely was hoping to have a business relationship with

10   this gentleman, like many other people in this case, some of

11   them here, some of them not charged, this man, yes, he

12   considers himself either part of OBH, he's proud of OBH, he's

13   proud of OBH Records.    You're going to see this as a company

14   that has received its LLC.     This is not some fly-by-night

15   organization.

16              And so the Government is going to try in this case, I

17   suggest, through the evidence, to suggest forget all that, this

18   is a gang.   No.   It's OBH Records.    Actually, it's OBHGG.      It's

19   actually more than that.     And the evidence is going to show

20   that.   It's going to come out.     And you're going to see

21   followers on the Instagram.     You're going to see people say,

22   can I promote?     That's what's happening.    They're going to ask

23   you to pick and choose items out of that to find individuals

24   guilty of charges in this case.

25              But I'm going to suggest to you, in this case,
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 39 of 16239


1    Mr. Hickson is never going to be shown to have ever made a drug

2    sale whatsoever.    And what is going to be shown is that -- and

3    I don't say this lightly -- is that he does probably provide

4    weed to the members of the band.      I go back to Fleetwood Mac.

5    There's one person who provided weed, other people who provides

6    things for the band, but that doesn't make me a conspirator for

7    heroin at the Sydenham house.

8              I have no idea.     They're going to stand here today.

9    They've included Mr. Hickson in that house, and they're going

10   to say the evidence is going to show that he conspired to

11   possess with intent to deliver those drugs.        I'm going to be

12   here to tell you all throughout the trial he did not.          They

13   have no evidence.    He didn't sell.     He wasn't there, blah,

14   blah, blah.   But at the end, I'm going to remind you, did they

15   show that he possessed those drugs with intent to deliver?

16             And I'm also going to ask you to do the same thing

17   with the drugs found in Mr. Hoover's house.        He doesn't live

18   with my client.    I'm not saying he doesn't know him.        I'm not

19   saying he can't go into my client's house.        I'm not saying

20   they're not friends.    There are six trips to California.        On

21   one of them, his father is there.       I don't know.

22             Listen, they're going to California.         I'm not saying

23   my client isn't interested in providing weed.         What I'm saying

24   is my client, beyond the reasonable doubt -- I'm not saying if

25   I suspect it.   I don't know.     It's going to be beyond a
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 4040
                                                                       of 162


1    reasonable doubt.     That judge is going to tell you, you need to

2    review this evidence that close and decide if the evidence

3    shows, having an open mind, if I was sitting there or someone I

4    loved, if they showed beyond a reasonable doubt that Jameel

5    Hickson sold methamphetamine.     Please.

6               Okay.   He's got weed.   They have some minor evidence

7    that he's been around people with meth.       People have been in

8    the apartment that used meth.     People may come in and out.

9    That's not what I'm talking about.     Beyond a reasonable doubt.

10   His life is in your hands, because the amount of meth in this

11   case is gargantuan.     And when they sit here at the end of the

12   case, they must prove to you, and I'm asking you to find that

13   they have not shown beyond a reasonable doubt, that Jameel

14   Hickson sold methamphetamine, crack, heroin.

15              What I'm sure he's not denying is he sold weed.        If

16   someone wanted weed, a weed pen, sure.       You want apparel?    No

17   problem.   Am I part of OBH?    Do I love OBH?    OBH all the way.

18   But how does that get me in a methamphetamine scheme?        Who am I

19   meeting in LA to buy methamphetamine?       These are the questions

20   I want you to ask.     Where is Hickson buying the meth?     Who is

21   he picking it up for?     Who did he give it to?    Mr. Hoover is

22   not here, right?     So Mr. Hoover has meth.    Everyone's going to

23   agree to that.     Hoover's been all over the country.

24              So at the end of this case, I'm going to ask you to

25   keep an open mind and find Jameel Hickson not guilty because he
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 41 of 16241


1    is not a meth dealer.      He is not a cocaine dealer.     He is not a

2    crack dealer.    He's none of those things.      He does love OBH.

3    He does love this man AR-AB, rising rap star.         That does not

4    make him guilty of the charges in this case.        Thank you.

5                THE COURT:   Mr. Goldman.

6                MR. GOLDMAN:   Get a smile on your face.      I'm the last

7    attorney talking to you.     My name is Robert Goldman and I

8    represent Hans Gadson, the gentleman in the white shirt.

9                I feel great today, and I think you should feel great

10   today.   You might want to know why.      I'm passionate about three

11   things in life:    My dogs, everybody gets that; Johnny Cash was

12   considered an outlaw, you know, country singer; and American

13   juries, American jury trials.      Why?   In the 1700s, the king was

14   telling the judge to tell the jurors who to convict.          It's not

15   there anymore.    It's jurors.    1776, 1780s, Constitution, trial

16   by jury.    Best system in the world.     If this was Russia or

17   China, they would have dragged our clients away by now.

18   Government says they did it, they must have done it.          Even once

19   we became a country, you know, jurors decided things for

20   Caucasians but not for African Americans, but now we're all

21   included.

22               So being a jury in this case, you're going to

23   evaluate.    They brought the charges.     They've charged this

24   myriad of drugs.    They've charged many individuals.        And your

25   task is to see who did what, and the proof is beyond a
             Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 4242
                                                                        of 162


1    reasonable doubt.    If they don't do it, you must acquit.        They

2    have that burden.    That's how our system works, and that's the

3    beauty of our system.

4               In this case, to mirror off of one of the attorneys

5    or several attorneys in this case, my client socialized with

6    OBH.   OBH, they don't tell you this, they tell you the bad

7    things they associate with OBH.      OBH, you might be interested

8    in knowing, would have, like, 2,500 people at a barbecue every

9    year to stop the violence.     They call all these people, and

10   they don't tell you the good things about OBH.

11              The reason I'm bringing this out to you right now is

12   to give you a little illustration that you don't jump to

13   conclusions in this case and you don't lump four defendants

14   together merely because they're sitting there facing you and

15   the Government says that they did that.       I sat in that role.     I

16   was a prosecutor for 29 years.      But you learn that there's

17   moderation here once you become a defense attorney.         I'm proud

18   to be a defense attorney working for Mr. Gadson in this case.

19              Mr. Gadson was caught up in this.       There's going to

20   be a lot of times I might be passionate.       You're going to see

21   passion in me when I finally stand up when they say things

22   about my client.    There's a good part of this case we're going

23   to be silent here.    We're just going to sit there because they

24   don't have a lot against Hans Gadson.       They reached out and got

25   him.   Why?   He was a marijuana dealer.     That wasn't his primary
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 43 of 16243


1    function.    He was hawking OBH clothing, which one of their

2    prime witnesses would say they would sell to white college

3    students, you know, at Kutztown because they like, you know, to

4    dress up as rap singers, and that's how he was making his

5    living.

6                And, you know, he would supplement his income with

7    marijuana, but the Government didn't charge him with marijuana.

8    We'll show you in this case that they knew marijuana was

9    involved with this case, but they didn't charge marijuana.           If

10   marijuana was charged and if he was charged in that case, we

11   wouldn't be here saying that we're not guilty, but they didn't

12   charge him with that.

13               Let me tell you something also so you have a clear

14   and open mind and you don't rush to judgment, and you don't

15   even decide who is guilty of what until the end.         Because they

16   go first, and there's this notion of primacy that they teach

17   you in law school.    You can talk first, you know, you already

18   got the jurors' attention and you frame their minds.          You can

19   frame the bias.    You can get them thinking in your favor.

20   You're already looking at African Americans as they must have

21   done it.

22               But you don't do that as a juror because, in this

23   case, you're going to find out things.       They tell you Dontez

24   Stewart is going to be their witness, this guy who was a dealer

25   for them.    They didn't tell you that he has pled guilty to one
             Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 4444
                                                                        of 162


1    murder when law enforcement says he did three or four.         They

2    don't tell you that he committed first-degree murder in

3    Pennsylvania, which is life imprisonment, but he got a deal for

4    third-degree murder, which I believe is 10 to 20 years.          They

5    don't tell you that he hasn't been charged with all those

6    murders.   They don't tell you that he has told them

7    inconsistent and different stories over time.

8               So when Dontez Stewart takes the stand to point the

9    finger at my client, you'll hear, if they don't bring it up,

10   which I think they're now going to bring it up now that I'm

11   talking about it, you're going to find out that Dontez Stewart

12   says I wasn't involved in a murder.      I didn't deal with this

13   guy.   I never dealt in meth.    And now that he's done all these

14   murders, and now that he's trying to save his skin and now that

15   he's trying to get out of prison as a young man, you'll hear in

16   one of the interviews the agent said you might be getting out

17   about my age in the 50s.

18              If he gets that kind of deal, what do you think he

19   might be saying in this case?     Getting out of jail, like, 15

20   years younger than I am right now, three, four murders.          False

21   statements.   Inconsistent statements.

22              Blanding, they tell you Blanding's going to be a

23   witness.   You know, up until Stewart just flipped for them

24   about a week ago, up until then, they didn't have one live

25   witness that was going to testify against my client, Hans
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 45 of 16245


1    Gadson.

2                MR. WITHERELL:   Objection, Your Honor.

3                MR. GOLDMAN:   So, ladies and gentlemen, keep that in

4    mind.    This guy Blanding is going to testify.       Blanding wrote a

5    letter to everybody saying that he's been told to lie by the

6    Government, that this is false, the statements that he's given.

7    They didn't tell you that.      They just say he's going to be a

8    witness.    We got a key insider.    He's going to implicate these

9    people.    They don't tell you that Blanding says it's all false.

10   It's all false.

11               So hopefully with this just glimpse, just this

12   glimpse that I give you, gives you pause to say, okay, we're

13   ready.    We got an open mind.    We're going to sit back.      We're

14   going to listen to the Government's case.        We're going to

15   listen to cross-examination.      We're going to listen to see

16   what's corroborated.    We're not going to rush to judgment

17   against four young men.      I can say that, four young men.      Do I

18   have that number right, four?      Thanks.    Four young men whose

19   lives depend on your verdict in this case.

20               Now, looking at you now, I think you are the jurors

21   that will be attentive.      You'll give them the fair shake.       You

22   won't rush to judgment.      And then you know what kind of verdict

23   we're going to have if you do that and you wait and you reserve

24   your judgment?    We're going to have a just verdict, and that's

25   what this country is about.      Thank you.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 4646
                                                                          of 162


1                THE COURT:    All right.    Ladies and gentlemen of the

2    jury, that completes the opening addresses of counsel, so the

3    Government will call its first witness at this time, please.

4                MR. WITHERELL:     Thank you, Your Honor.     The

5    Government calls Officer Charles Rillera.

6                THE COURT:    As way of explanation, ladies and

7    gentlemen of the jury, the Government's witnesses are

8    sequestered.     That means they stay outside the courtroom until

9    they're called.     There are two exceptions to that.        The two

10   young men who are seated next to Mr. Stengel are called case

11   agents.    They are FBI agents.

12               And the custom and practice in the courthouse is that

13   they have been working on this case from the very start, and

14   they will sit at counsel table and assist the prosecutors in

15   presenting the evidence.       So they are not sequestered.      They

16   may testify from time to time.        But all the other witnesses are

17   out of the courthouse, and we bring them in one by one.            So

18   here is our first witness.

19               THE CLERK:    Please raise your right hand.

20                           (Witness sworn.)

21               THE CLERK:    Thank you.    Please state your full name

22   and spell your last name for the record.

23               THE WITNESS:    Officer Charles Rillera, R-I-L-L-E-R-A,

24   Badge No. 4419, 39th District, Philadelphia police.

25               THE COURT:    Go ahead.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 47 of 16247
                            OFFICER RILLERA - DIRECT

1               MR. WITHERELL:    Thank you, Your Honor.

2                                     - - -

3                             DIRECT EXAMINATION

4                                     - - -

5    BY MR. WITHERELL:

6         Q.    Good afternoon, Officer.      How are you today?

7         A.    Good afternoon.

8         Q.    Officer, I think you just did this, but why don't you

9    tell us where you work.

10        A.    Where I work, I work in the 39th District,

11   Philadelphia Police Department.

12        Q.    How long have you been a police officer for?

13        A.    Approximately seven years.

14        Q.    The 39th District, what portion of Philadelphia does

15   that encompass?

16        A.    That encompasses Northwest Philadelphia.

17        Q.    I want to draw your attention to September 11 of

18   2017.   Do you recall if you were working on that date?

19        A.    Yes, I was.

20        Q.    Do you remember what your tour of duty was?

21        A.    Yes.   I believe I was 3:00 to 11:00 in uniform in a

22   marked RPC, which is a radio patrol car.

23        Q.    When you say "marked," you were in a police car?

24        A.    Yes, I was.

25        Q.    It says "police" on the side?
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 4848
                                                                          of 162
                              OFFICER RILLERA - DIRECT

1         A.     Yes, it does.

2         Q.     Okay.    I want to draw your attention to around

3    6:46 p.m.    Did there come a time when you responded to 3234

4    North Sydenham Street in reference to that location and a white

5    Jeep with PA tag JYD-0709 for an unrelated investigation?

6         A.     Yes, that is correct.

7         Q.     At the time that you arrived at the Sydenham Street

8    address, did you know who that Jeep was registered to?

9         A.     Yes.    Through investigation through, my MDT, which is

10   a mobile data terminal, the registered owner came back to an

11   Abdul West.

12        Q.     And the address that car was registered to was?

13        A.     That was 3234 North Sydenham Street.

14        Q.     Now, let's go around the time that you arrived,

15   6:46 p.m.    Just tell the members of the jury -- first off, what

16   type of block is that?      What does it look like?

17        A.     It's a normal small one-way city block that goes

18   southbound, residential only.       It's row homes on the left side

19   of the street and the right side of the street, which then

20   makes a sharp left buttonhook to another main artery, which is

21   15th Street.

22        Q.     Let's talk about when you first got there.         Tell the

23   members of the jury what you saw when you first arrived on that

24   scene.

25        A.     When I first arrived on the scene, there was multiple
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 49 of 16249
                            OFFICER RILLERA - DIRECT

1    people that I observed on both sides of the block,

2    specifically, the west side of the block.        There was about ten

3    to twelve black males, ages teens to late 20s, I would

4    estimate.    I also observed the white vehicle in question that I

5    was investigating from a previous unrelated incident.

6         Q.     What did you do when you got to there?

7         A.     When I got there, I verified the vehicle was the

8    vehicle I was looking for.     I basically continued my

9    investigation.     The males that were on the block dispersed

10   northbound.    I requested additional information on my current

11   investigation which led me there to see if anybody matched

12   flash information for a possible stop of that person, which

13   none of the males were wearing any of the clothing that I was

14   told the suspect in that unrelated incident was wearing.          So

15   those males dispersed, and then I continued to the residence

16   that the vehicle was registered to.

17        Q.     On your way to the residence, did you come upon

18   anybody that stopped to speak to you?

19        A.     Yes.   On the way to the residence, there was a

20   vehicle that was running on the east side of the street.          A

21   male came up to me.     It was a very brief encounter.       His name

22   that I learned through later investigation was Amir Boyer.            He

23   stated to me that it was his vehicle that was left running

24   unattended.    He rolled up the windows.     He secured the vehicle.

25   He told me he was a Lyft driver.      There was a Lyft sticker in
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 5050
                                                                          of 162
                              OFFICER RILLERA - DIRECT

1    the car.    He said he was waiting for a fare, and then he was

2    leaving.    He left.    I didn't hold him.     And I seen him a little

3    bit later on during the course of my investigation.

4         Q.     Did you then at that time go to the front of the

5    residence of the Sydenham Street residence we spoke about to

6    look for anything on the ground?

7         A.     Yes, I did.

8         Q.     What did you find?

9         A.     We found multiple items.      There was a bag with some

10   brand new acquired shoes or sneakers with the receipt still in

11   the bag.    There was a pizza box that still contained pizza that

12   was still hot.     The oil was still hot.      The top of the box was

13   warm.   And there was also, later recovered from the scene,

14   there was keys to the white Jeep.

15        Q.     This was in the vicinity of where those group of

16   males were that left the area?

17        A.     Yes, that's correct, directly in front of 3234.

18        Q.     Did you wait for further assistance to come to your

19   area?

20        A.     Yes, we did.

21        Q.     Did there come a time on that date approximately

22   6:55 p.m. that you met an individual that you now know as

23   Dennis Harmon?

24        A.     Yes.

25        Q.     Tell us how you came to meet that individual.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 51 of 16251
                            OFFICER RILLERA - DIRECT

1         A.     That individual actually walked right in front of our

2    police vehicle.    My back had been turned.      I did not see where

3    he came out of.    He walked to the corner, which would be the

4    southeast corner of our location.       One of the other officers

5    that were in the vehicle had asked me where he came from.           I

6    said I don't know.    That male returned to the residence that we

7    were in front of and walked up onto the porch to go into the

8    house.    That's when we initiated a stop of Mr. Harmon.

9         Q.     Did you have a conversation with Mr. Harmon

10   concerning that 3234 North Sydenham Street address?

11        A.     Yes, I did.

12        Q.     Tell us what he told you.

13        A.     I asked him if he lived there.      He said, yes, he did.

14   He went on to tell me that he was a squatter there, that he had

15   broken into the basement and was staying there by himself with

16   no one else living there.

17        Q.     Did you ask him -- withdrawn.

18               You mentioned that you had found that white Jeep with

19   the PA tag 7JD-0709; is that correct?

20        A.     JYD-0709, correct.

21        Q.     Was there also another vehicle outside of the

22   Sydenham Street address?

23        A.     There was another vehicle outside of the address.

24        Q.     Was that a Chevy Impala?

25        A.     Yes, it was.
                Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 5252
                                                                           of 162
                               OFFICER RILLERA - DIRECT

1          Q.     Do you know who -- the Chevy Impala, the tag, was it

2    KFC-0247?

3          A.     I do not recall.     It should be in my paperwork.       I

4    don't recall the tag offhand, but I do know it was registered

5    to Abdul West as well.

6          Q.     At that same address?

7          A.     Yes.

8          Q.     Did you inquire of Mr. Harmon about the two vehicles

9    that were immediately outside the house they were registered

10   to?

11         A.     Yes, I did.    I asked him if those vehicles were his

12   or was he utilizing them.        He said no and he didn't know who

13   the vehicles belonged to.

14         Q.     At some point was Mr. Harmon transported to the

15   detective squad for further questioning?

16         A.     Yes, he was.

17         Q.     When he was transported there, he wasn't under

18   arrest; is that correct?

19         A.     Not at that time, no.

20         Q.     Did he have anything on him when he left your

21   presence to go speak to detectives?

22         A.     He should have had an ID card on him and a cell

23   phone.

24         Q.     At the time that you were conducting this

25   investigation, were you aware that the Federal Bureau of
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 53 of 16253
                            OFFICER RILLERA - DIRECT

1    Investigation had a pole camera monitoring that house?

2         A.     I had no idea.

3         Q.     Have you become aware of that?

4         A.     I did through this investigation.

5         Q.     And have you seen that pole camera video from it

6    where you're present?

7         A.     Yes.

8         Q.     Does that pole camera accurately reflect what

9    occurred when you were in front of the Sydenham Street

10   residence on September 11, 2017?

11        A.     Yes, it does.

12               MR. WITHERELL:   I'm going to ask, Special Agent, if

13   you would please put up Government 2048.

14               THE COURT:   It may be obvious, but just explain to

15   the jury what a pole camera is.

16               THE WITNESS:    No problem.   A pole camera is going to

17   be a hidden surveillance camera located somewhere out of

18   general view that provides surveillance, digital video

19   surveillance.

20   BY MR. WITHERELL:

21        Q.     Now, you've seen this portion of when you're at the

22   Sydenham Street address; is that correct?

23        A.     Yes, I have.

24               MR. WITHERELL:   It's approximately 50 minutes, Your

25   Honor.    I don't plan on playing the entirety of it.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 5454
                                                                          of 162
                              OFFICER RILLERA - DIRECT

1                I'm going to actually first just ask to play the

2    first five minutes, Special Agent.

3                THE COURT:    How long is it?

4                MR. WITHERELL:     I'm going to play the first five

5    minutes, Your Honor, and then a few minutes after that, and

6    then a few minutes after that.        Your Honor, can I move that

7    into evidence at this time?       I don't think there's an

8    objection.

9                THE COURT:    This will be admitted.      The jurors should

10   be able to see it on your computer screen.         If you can't see

11   it, raise your hand.      No one's raised their hand.       Go ahead.

12                           (Exhibit 2048 admitted into evidence.)

13               MR. WITHERELL:     Special Agent, I'm just going to ask

14   you to pause for one second, okay?

15   BY MR. WITHERELL:

16        Q.     Officer, can you just orient the jury?        Tell us where

17   we are, what we're looking at.

18        A.     Okay.   Right now what you're looking at, that's my

19   police vehicle, 3916 vehicle.       I'm driving southbound on the

20   3200 block of North Sydenham Street.        As you can see, I have a

21   large group of males on the right side of the street.           That

22   would be the west side of the street.         At this time, I locate

23   the white Jeep, which is the second white SUV in your frame

24   furthest away, and that has the tag that I'm looking for.

25        Q.     Would that be this one all the way up here on the
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 55 of 16255
                            OFFICER RILLERA - DIRECT

1    right?

2           A.   Yes, that's correct.

3                MR. WITHERELL:   We can play.

4                THE WITNESS:   That tag was obscured from view by the

5    vehicle that was parked in front of it, so I actually had to

6    pull all the way up almost parallel to it.        As I exit the

7    vehicle, I can observe a lot of activity.        I see people

8    dispersing northbound on the street.       I have my radio in my

9    right hand.

10               I'm now requesting radio dispatch to tell me if

11   there's any information, updated information on the suspect of

12   the unrelated incident that I'm investigating.         Flash

13   information would be clothing descriptions, height, weight,

14   race, gender.    There's nothing updated.      I don't see anyone out

15   there that's matching the previous information, which was an

16   all-gray track suit.

17               I walk back to the vehicle to verify the tag.        I

18   notice that all the males are now dispersing from the front of

19   the residence.   The vehicle on my right --

20               THE COURT:   Is that another police officer with you?

21               THE WITNESS:   Yes, it is.    That's my partner for the

22   day.   His name is Officer Nelson.

23               I looked in that vehicle shortly just to see if

24   anyone's inside because the vehicle is running and the windows

25   are down.    I believe I'm walking back to my police vehicle now
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 5656
                                                                          of 162
                              OFFICER RILLERA - DIRECT

1    to verify the exact address to make sure I had it right, of the

2    registered owner of the vehicle, of the white Jeep.           First

3    we're going to closely inspect, because it has tinted windows,

4    to make sure nobody's still in the vehicle.

5                MR. WITHERELL:     Just one more moment on this clip,

6    Your Honor.

7                THE WITNESS:    This is where I'm returning to my

8    vehicle to my computer to verify the exact address.           I'm

9    looking in.     I see that it's 3234.     There's a male walking now

10   southbound over to the vehicle that was left unattended.            I

11   later found out that his name was Amir Boyer.

12               I have a brief conversation about whose car it is.

13   He says it's his vehicle.       He's a Lyft driver.     He was waiting

14   for a fare.     He secures the vehicle.     He's not a person of

15   interest to me outside of the fact that he's in the vicinity of

16   where I am investigating.

17   BY MR. WITHERELL:

18        Q.     That's the only conversation you had with Amir Boyer

19   at that time?

20        A.     At this time, that's correct.

21               MR. WITHERELL:     Special Agent, I wonder if you can

22   drag that forward to 8 minutes 30 seconds into this clip.

23   Pause it for one second, Special Agent.

24   BY MR. WITHERELL:

25        Q.     Officer Rillera, can you just please again tell us
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 57 of 16257
                            OFFICER RILLERA - DIRECT

1    now where we are and what has happened at this point in the

2    clip?

3           A.   At this point there's another RPC here.       It's 3915

4    car.    Officers Giacomelli and Officer Terry are on location as

5    backup officers, and we are directly in front of 3234 North

6    Sydenham.

7                MR. WITHERELL:   I'm now going to play, Your Honor,

8    just this one minute and a half to about ten minutes into the

9    clip.

10   BY MR. WITHERELL:

11          Q.   Officer Rillera, in the video there's an individual

12   walking from the right to the left.

13          A.   Yes.

14          Q.   Do you know who that person is?

15          A.   Yes.   That person is Dennis Harmon.

16          Q.   Did you know it at the time that he walked past you?

17          A.   At the time, it's embarrassing to say, I did not know

18   he came off the porch.     My back was turned.     One of the other

19   officers does alert me that somebody walked by, asked me if I

20   knew where he came from.     I said, no, I do not.

21          Q.   So what happens now?

22          A.   The male is going to return.     Mr. Harmon returns,

23   walks directly toward 3234 North Sydenham.        I tell the officers

24   in the car, if he walks up to the house and tries to go in,

25   we're going to stop him.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 5858
                                                                          of 162
                              OFFICER RILLERA - DIRECT

1         Q.     Is this the point where you have a conversation with

2    Mr. Harmon that you described to the jury earlier?

3         A.     Yes, that's correct.

4                MR. WITHERELL:     We can pause it right here, Special

5    Agent.

6    BY MR. WITHERELL:

7         Q.     This is where you ask Mr. Harmon if he lived at that

8    location?

9         A.     That's correct.

10        Q.     What was his response?

11        A.     His response was that he was squatting there.

12   Squatting is a term in Philadelphia used for basically --

13               MR. HUGHES:    Objection.

14               THE COURT:    Overruled.

15   BY MR. WITHERELL:

16        Q.     What's your understanding of what squatting means?

17        A.     My understanding of squatting is an illegal

18   residency.    So basically you find a house that is abandoned or

19   that you don't have permission to be in, and you begin to

20   occupy at that residence.       That's considered squatting.

21        Q.     Did you ask Mr. Harmon if anyone else resided at that

22   residence?

23        A.     Yes, I did.    I asked him if there was anyone else in

24   the house that he lived with.       He said no, just him.

25        Q.     Did you confront him about that white Jeep that was
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 59 of 16259
                            OFFICER RILLERA - DIRECT

1    registered to that address?

2         A.   Yes.   I asked him if any of the vehicles were his or

3    if he knew who owned them or operated them.        He said no.

4         Q.   Let's talk about that quickly.        You mentioned that

5    the white Jeep registered to Abdul West, that's this one here

6    on the right; is that correct?

7         A.   That's correct.

8         Q.   You also mentioned a Chevy Impala.        Where on the

9    screen is the Chevy Impala?

10        A.   That's parked all four wheels on the westbound, the

11   right of the screen as you're looking at it here.

12        Q.   Would that be here, the right-most car?

13        A.   Yes, that would be it.

14        Q.   At some point Mr. Harmon again is taken to a

15   detective division for questioning; is that right?

16        A.   That's correct.

17        Q.   I want to now draw your attention to a little bit

18   later around 7:50 p.m.     Did there come a time when other

19   detectives arrived that there was a determination made that the

20   house was to be secured for a search warrant?

21        A.   That's correct.

22        Q.   Tell us what happened.

23        A.   Northwest Detectives arrived on location.          We clear

24   the house of any persons that might wish to do harm.          There's

25   no one in the house in plain view.       There is narcotics that are
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 6060
                                                                          of 162
                              OFFICER RILLERA - DIRECT

1    visible.    That's relayed on, and a search warrant is conducted.

2         Q.     So you said you clear the house.       Tell the members of

3    the jury, what does it mean to clear a house?

4         A.     So clearing a house, I'm not searching for anything

5    other than people or places where people might be.           We're

6    basically going room to room and making sure that each room is

7    clear of any occupants.

8         Q.     And this is done prior to getting a search warrant so

9    you know the house is safe for you to enter?

10        A.     Yes.

11        Q.     When you enter the -- who goes into the house to

12   clear the house, you and who else?

13        A.     It is myself and the two detectives from Northwest.

14        Q.     When you go into that house, tell the members of the

15   jury what you see.

16        A.     So upon entering the house, in the living room

17   there's bags of green leafy substance consistent with

18   marijuana.    There is live rounds of ammunition that are

19   scattered variously in the living room, and there is bags of

20   small plastic containers that is consistent with drug sales in

21   small denominations.

22               On the second floor, there is also small plastic

23   vials that contain a green leafy substance consistent with

24   marijuana.    There is a money counter and a safe.

25        Q.     After you clear the house, do you exit the house at
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 61 of 16261
                            OFFICER RILLERA - CROSS

1    some point?

2         A.   Yes.

3         Q.   And that house is secured for a search warrant to be

4    signed?

5         A.   That's correct.

6         Q.   Were you present for -- when the search warrant is

7    signed, who comes to actually do the search of the house?

8         A.   I'm not there for that.

9         Q.   You've left at that point?

10        A.   Yes.

11        Q.   One second, Officer.

12                         (Conferring.)

13             MR. WITHERELL:     I have nothing further, Your Honor.

14             THE COURT:    All right.     Cross-examine.    We'll go with

15   Mr. Meehan first.

16             MR. MEEHAN:     I have no questions, Judge.

17             THE COURT:    Mr. Hughes.

18                                    - - -

19                             CROSS-EXAMINATION

20                                    - - -

21   BY MR. HUGHES:

22        Q.   Officer, you did not see Jamaal Blanding on location

23   that day, correct?

24        A.   I do not recall seeing him.

25             MR. HUGHES:     Thank you.     No further questions.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 6262
                                                                          of 162
                              OFFICER RILLERA - CROSS

1                THE COURT:    Mr. Ortiz.

2                                      - - -

3                               CROSS-EXAMINATION

4                                      - - -

5    BY MR. ORTIZ:

6         Q.     Officer, when you went into Sydenham, the door was

7    open?

8         A.     Yes.

9         Q.     And prior to you arriving, there was, like, at least

10   ten people hanging out on the block, right?

11        A.     Yes, that's correct.

12        Q.     And then you were told by the individual that you

13   stopped, and I'm just going to briefly recap that, that he said

14   he was squatting in there?

15        A.     Yes.

16        Q.     Did this place, when you went inside, look to be

17   well-furnished, or was it all things strewn everywhere, if you

18   recall?

19        A.     Well, I will say that it looked like people were

20   residing there.     There were articles of clothing.        There was

21   pieces of furniture.

22        Q.     That someone was living in there, right?

23        A.     Yes.

24               MR. ORTIZ:    No further questions.

25               THE COURT:    Mr. Goldman.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 63 of 16263
                            OFFICER RILLERA - CROSS

1               MR. GOLDMAN:    I have no questions, Your Honor.

2               THE COURT:   Any redirect?

3               MR. WITHERELL:    Nothing, Your Honor.

4               THE COURT:   Okay.    Thank you, Officer.

5               THE WITNESS:    Thank you, Your Honor.

6                          (Witness excused.)

7               THE COURT:   Ladies and gentlemen of the jury, I said

8    in voir dire last week that we take breaks sometimes in the

9    morning and mid-afternoon.      Now, we got a late start today.          We

10   don't have to take a break unless a member of the jury needs

11   one.   If you would like to take a break, raise your hand.          If I

12   don't see any hands raised, we'll keep on going.

13              Okay.   Call the next witness, please.

14              MR. WITHERELL:    Call Officer Timothy Bogan to the

15   stand.

16              THE COURT:   If at any time a juror wants a break at

17   any time during the trial, raise your hand, and we'll

18   accommodate you.    When you do that, we have to stop the trial

19   and you will all have to leave the room.        But if it's all right

20   with you, we'll keep going no later than 4:30.

21              Come on up, please.

22              THE CLERK:   Please raise your right hand.

23                         (Witness sworn.)

24              THE CLERK:   Thank you.    Please state your full name

25   and spell your last name for the record.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 6464
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1                THE WITNESS:    Officer Timothy Bogan, B-O-G-A-N, Badge

2    No. 3358, currently assigned to the Philadelphia Police

3    Department, Narcotics Unit.

4                MR. WITHERELL:     Your Honor, may I inquire?

5                THE COURT:    Please.

6                                      - - -

7                               DIRECT EXAMINATION

8                                      - - -

9    BY MR. WITHERELL:

10        Q.     Good afternoon, Officer.      How are you today?

11        A.     Good afternoon.     Fine.

12        Q.     Officer, I'd like to ask you where you work.

13        A.     I'm currently assigned to the Philadelphia Police

14   Department, Narcotics Unit.       It's the plainclothes branch of

15   the Narcotics Bureau.

16        Q.     How long have you, first, been with that division,

17   and then how long have you been with the Philadelphia Police

18   Department?

19        A.     I've had two stints with the Narcotics Bureau.          I

20   came over in May of '98.       I then transferred out in July of

21   2011 to the Internal Affairs Division and then transferred back

22   to the Narcotics Bureau in July of 2012.         All told, I've been a

23   police officer for almost 31 years.

24        Q.     I want to draw your attention to September 11,

25   2010[sic], and I want to take your attention to around a little
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 65 of 16265
                            OFFICER BOGAN - DIRECT

1    bit after 10:00 p.m.    Did there come a time when you and

2    members of the Narcotics Field Unit -- did I say that right?

3         A.   Yes.

4         Q.   Were you called out to a location at 3234 North

5    Sydenham Street in reference to some potential narcotics found

6    there?

7         A.   That's correct.

8         Q.   And what is your responsibilities in the Narcotics

9    Field Unit?

10        A.   What we do is we investigate sales of narcotics out

11   of houses, street corner sales.      When there is narcotics being

12   recovered inside houses by the uniformed branch, they will

13   contact us to come out and take possession and conduct

14   investigation of the property.

15        Q.   And on September 11, 2010[sic], did there come a time

16   when you did search that residence?

17        A.   That's correct.

18        Q.   We're going to go through that in a minute, but just

19   to skip to the end, were narcotics found at that residence?

20        A.   Yes.

21        Q.   As narcotics are found, do you place them on what's

22   known as a property receipt?

23        A.   That's correct.

24             MR. WITHERELL:     I want to ask the special agent to

25   please pull up Government 405.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 6666
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1    BY MR. WITHERELL:

2         Q.     I'm showing you what's Government 405.        It's a

3    three-page document.      Do you recognize that?

4         A.     That's correct.

5         Q.     What do you recognize that to be?

6         A.     That is a copy of a Philadelphia Property Receipt

7    No. 3313703.

8         Q.     And does that property receipt fairly and accurately

9    describe what you found at the Sydenham Street residence on

10   September 11, 2017?

11        A.     That's correct.

12               MR. WITHERELL:     Your Honor, I'd like to offer that

13   into evidence at this time.

14               THE COURT:    Admitted.

15                           (Exhibit G-405 admitted into evidence.)

16   BY MR. WITHERELL:

17        Q.     Now, it's a three-page document, correct?

18        A.     There are three property receipts, yes.

19        Q.     I'm going to hand you what's been marked as

20   Government 405.     I think it might be easier for you to look at

21   this while we review what was in the house.

22               I'm going to hand you this --

23               MR. WITHERELL:     With the Court's permission, may I

24   approach?

25               THE COURT:    Yes.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 67 of 16267
                            OFFICER BOGAN - DIRECT

1    BY MR. WITHERELL:

2         Q.   Twenty-eight pages marked Government Exhibit 402.

3    Why don't you take a look at those pictures.        Tell me if you

4    recognize what they are.

5         A.   These are color photos of the property.

6         Q.   Did you take those photos?

7         A.   I did not.

8         Q.   Do they fairly and accurately reflect the property on

9    September 11, 2017, as you were conducting your search?

10        A.   Yes.

11             MR. WITHERELL:     Your Honor, at this time, I'd move

12   what's been marked as Government 402 into evidence.

13             THE COURT:    Yes.

14                         (Exhibit G-402 admitted into evidence.)

15             MR. WITHERELL:     Your Honor, I'm now going to go over

16   some sub-exhibits to 402.      Let's pull up 402A.

17   BY MR. WITHERELL:

18        Q.   Tell the members of the jury what we're looking at

19   here.

20        A.   Good afternoon, Your Honor.       This is the front of the

21   property of Sydenham Street.

22        Q.   Let's do 402B.

23        A.   This is a picture taken from the front of the

24   property looking towards the rear of the property.

25        Q.   402C, what are we looking at here?
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 6868
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1         A.     Over here on the orange chair is marijuana and also

2    on the table is, like, a heat sealer and there's a bookshelf.

3         Q.     Did you recover anything from this place?

4         A.     That's correct.     I recovered the marijuana, which was

5    actually two bags, two freezer bags of marijuana.

6         Q.     On your property receipt, what item did you place

7    that on?

8         A.     That would be Item No. 11.

9         Q.     Let's go on to the next one, 402D.        What are we

10   looking at here?

11        A.     This appears to be the -- a photo from the back of

12   the house to the front of the house.

13        Q.     402E, what is this here?

14        A.     The kitchen.

15        Q.     F, just another view of the kitchen?

16        A.     Another view of the kitchen.

17        Q.     Let's go to H.     What are we looking at here?

18        A.     This is the middle bedroom of the property.

19        Q.     Tell us what, if anything, did you recover from this

20   bedroom?

21        A.     Okay.   In this middle bedroom from that brown box, I

22   confiscated a total of 255 black containers of marijuana.            Also

23   from a dresser in this room that's not pictured -- it's

24   actually on the wall.      If you look at the window, it's on that

25   wall where the window is that's not pictured.          From the bottom
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 69 of 16269
                            OFFICER BOGAN - DIRECT

1    of the dresser from a shoebox, there was one bag containing

2    alleged methamphetamine, one bag containing heroin, one bag

3    containing crack-cocaine, and a smaller bag containing a tan

4    substance.    Also from this bedroom I confiscated $5,101.

5           Q.   Let's go to 402J.    What are we looking at here?

6           A.   This is a money counter in the second floor front

7    bedroom.

8           Q.   402K?

9           A.   This is the back bedroom where nothing was

10   confiscated from.

11          Q.   What else was recovered from the house?       Did I miss a

12   picture of a room?

13          A.   Yes.    There's a -- besides the money counter, I

14   thought there was another picture of the front bedroom.          This

15   one.

16               MR. WITHERELL:    Okay.   We're going to go back to -- I

17   apologize, Your Honor -- go back to 402 and we're just going to

18   scroll down, please, to 9534.

19   BY MR. WITHERELL:

20          Q.   Is this the room you're referring to?

21          A.   Yes.

22          Q.   Tell us what you recovered from this room.

23          A.   Okay.    From this room on the little nightstand there,

24   that's a safe.      Inside that safe we confiscated $3,000.      Also

25   from this room, from a dresser, in one of the dresser drawers
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 7070
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1    contained 24 packets of heroin, and in the bottom of the

2    dresser, in the bottom drawer was another large bag of

3    marijuana.

4         Q.     Let's go over that property receipt that you had on

5    there.    So item one, the first item on that receipt that you

6    recovered, what is that?

7         A.     That is going to be the marijuana from the middle

8    bedroom.

9                MR. WITHERELL:     Can we have 401A, please?

10   BY MR. WITHERELL:

11        Q.     Do you recognize what this is?

12        A.     That's correct.

13        Q.     Do you recognize it?

14        A.     Yes.

15        Q.     What do you recognize it to be?

16        A.     This is the bagged-up marijuana that was in the box

17   from the middle bedroom.

18               MR. WITHERELL:     Your Honor, I offer that into

19   evidence.

20               THE COURT:    Yes, you may.

21               MR. WITHERELL:     Can I have 401A published to the

22   jury, please?

23                           (Exhibit G-401A admitted into evidence.)

24   BY MR. WITHERELL:

25        Q.     What are these, Officer?
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 71 of 16271
                            OFFICER BOGAN - DIRECT

1         A.     Black plastic containers of marijuana with two green

2    in there.

3    BY MR. WITHERELL:

4         Q.     Let's see if we can have a better view.       401B,

5    please, what are they?

6         A.     This is the containers that were taken out of the

7    bags with the two green canisters.       They all contained

8    marijuana, and the green is in the bottom of the picture.

9         Q.     Can you tell us what's marked as item three on your

10   property receipt?

11        A.     Item three is 24 clear zip-lock packets, each

12   containing a blue glassine packet containing alleged heroin.

13        Q.     Where was that recovered from?

14        A.     That was recovered from the second floor front

15   bedroom.

16               MR. WITHERELL:   401C, please.

17   BY MR. WITHERELL:

18        Q.     Do you recognize this?

19        A.     Yes.   These are the total of 24 packets of heroin.

20        Q.     What is item four, please?

21        A.     Item four is three pink plastic containers, each

22   containing marijuana.

23               MR. WITHERELL:   401K, please.

24   BY MR. WITHERELL:

25        Q.     What are we looking at here?
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 7272
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1         A.     These are the three pink containers of marijuana

2    recovered from the second floor middle bedroom.

3         Q.     Item five, what did you recover?

4         A.     Item five is 19 plastic jars with green lids, each

5    containing marijuana.

6                MR. WITHERELL:     401D, please.

7    BY MR. WITHERELL:

8         Q.     What are we looking at here?

9         A.     These are the 19 plastic containers, all containing

10   marijuana with green lids, all from the second floor middle

11   bedroom.

12        Q.     Item seven?

13        A.     Item seven is one sandwich baggie containing cocaine.

14               MR. WITHERELL:     401F, please.

15   BY MR. WITHERELL:

16        Q.     Item eight?

17        A.     Item eight is a zip-lock sandwich baggie containing

18   alleged methamphetamine.

19               MR. WITHERELL:     401G, please.

20   BY MR. WITHERELL:

21        Q.     What are we looking at here?

22        A.     This is the alleged methamphetamine.

23        Q.     Item ten, what did you have for that?

24        A.     Item ten is two plastic bags containing marijuana.

25               MR. WITHERELL:     401I, please.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 73 of 16273
                            OFFICER BOGAN - DIRECT

1    BY MR. WITHERELL:

2         Q.   And where did you recover those?

3         A.   They were recovered from the -- these are from the

4    living room.

5         Q.   Now, all these items we just looked at, you're not

6    the one who took those pictures, right?

7         A.   I did not take the pictures, no.

8         Q.   They accurately reflect, though, the drugs that you

9    found at the Sydenham Street residence on September 11, 2017?

10        A.   That's correct.

11             MR. WITHERELL:     Your Honor, at this time, we do have

12   a stipulation that all parties have agreed to.         Would it be an

13   appropriate time to read it to the jury now?

14             THE COURT:    Yes.

15             MR. WITHERELL:     I'm going to ask to put Exhibit 207

16   up, Special Agent.

17             THE COURT:    Ladies and gentlemen of the jury, let me

18   explain what we mean by a stipulation.       There are some pieces

19   of evidence in the case where they have various rules about how

20   they can be admitted.     And very often in cases in court,

21   including in this case, the defendants and their lawyers and

22   the Government have stipulated.      In other words, they've agreed

23   that these items of evidence can be admitted.         Mr. Witherell

24   will describe the contents of the stipulation to you.

25             Now, you can assume from the fact that there's a
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 7474
                                                                       of 162
                            OFFICER BOGAN - DIRECT

1    stipulation that there's no dispute about the facts that

2    Mr. Witherell is about to relate, but it's up to you to

3    determine the significance of the evidence and weight of it,

4    along with all the other evidence that you're going to hear.

5              Go ahead.

6              MR. WITHERELL:    It's hereby stipulated by and between

7    the United States by its attorneys, William M. McSwain, United

8    States Attorney in and for the Eastern District of

9    Pennsylvania, and Everett Witherell and Timothy Stengel,

10   Assistant United States Attorneys, and each of the defendants

11   and their attorneys that there being no dispute as to the

12   accuracy thereof and no dispute that the chain of custody was

13   properly maintained, the following evidence may be entered into

14   the record of the trial of this case without further proof

15   being offered by the Government.

16             With respect to Government Exhibit 207, that Doris

17   Dean, a forensic scientist assigned to the Philadelphia Police

18   Department's chemistry laboratory in Philadelphia,

19   Pennsylvania, would testify that she conducted a laboratory

20   analysis on the items submitted under laboratory report

21   17-13679, Property Receipt No. 3313073, and made the following

22   determinations.   All items below were seized during the search

23   of 3234 North Sydenham Street, Philadelphia, Pennsylvania, on

24   September 11, 2017.

25             Item one, which consisted of nine clear knotted
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 75 of 16275
                            OFFICER BOGAN - DIRECT

1    plastic bags, which contained 252 assorted flip-cap jars

2    containing alleged marijuana were tested using a representative

3    sample, and the substance was determined to contain marijuana,

4    a Schedule I controlled substance.

5              Items 3A and B, which consisted of 24 blue glassine

6    packets which contained a tan brown powder were tested using a

7    representative sampling, and the substance was determined to

8    contain heroin, a Schedule I controlled substance.

9              Item four, which consisted of three pink flip-cap

10   jars which contained alleged marijuana were tested using a

11   representative sample, and the substance was determined to

12   contain marijuana, a Schedule I controlled substance.

13             Item five, which consisted of 19 clear plastic vials

14   with green caps, which contained alleged marijuana, were tested

15   using a representative sample, and the substance was determined

16   to contain marijuana, a Schedule I controlled substance.

17             Item six, which consisted of a clear plastic bag,

18   which contained a tan chunky substance, was tested and

19   determined to contain heroin, a Schedule I controlled

20   substance.   The total weight of the substance in item six was

21   approximately 229.306 grams.

22             Item seven, which consisted of a clear knotted

23   plastic bag, which contained a white chunky substance, was

24   tested and determined to be a cocaine base, a Schedule II

25   controlled substance.     The total weight of the substance of
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 7676
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1    item seven was approximately 62.982 grams.

2                Item eight, which consisted of a clear zip-lock bag

3    which contained a white crystalline substance, was tested and

4    determined to be a mixture and substance containing

5    methamphetamine, a Schedule II controlled substance.           The total

6    weight of the substance in item eight is approximately

7    48.968 grams.

8                Item nine, which consisted of a clear knotted plastic

9    bag, which contained an off-white chunky substance, was tested

10   and determined to be cocaine base, a Schedule II controlled

11   substance.    The total weight of the substance in item nine was

12   approximately 2.106 grams.

13               Item 10A, which consisted of two multilayer plastic

14   bags, which contained alleged marijuana, was tested and

15   determined to be marijuana, a Schedule I controlled substance.

16   The total weight of the substance in item 10A was approximately

17   904.5 grams.

18   BY MR. WITHERELL:

19        Q.     You had mentioned that you had found those narcotics

20   at the Sydenham Street residence.        You also said you recovered

21   some US currency; is that correct?

22        A.     That's correct.

23        Q.     Tell the jury again where that was recovered from.

24        A.     Recovered $5,001 out of the second floor middle

25   bedroom and $3,000 out of the front bedroom from the small
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 77 of 16277
                            OFFICER BOGAN - DIRECT

1    safe.

2         Q.     Were any ammunition and firearm recovered from the

3    residence?

4         A.     Yes.

5                MR. WITHERELL:   Let's put up 402N, please.

6    BY MR. WITHERELL:

7         Q.     Can you tell us what we're looking at here, Officer?

8         A.     Here in this picture in the kitchen there's some

9    ammunition.

10        Q.     That was in the drawer?

11        A.     Yes.

12               MR. WITHERELL:   402O, please.

13   BY MR. WITHERELL:

14        Q.     Can you tell us what we're looking at here?

15        A.     This is the firearm that was recovered from this

16   property.    This firearm was actually under the place mat with

17   all the dollar bill signs on it.      It was actually underneath

18   that mat.

19        Q.     That's where it was recovered from?

20        A.     Yes.

21               MR. WITHERELL:   Let's go to 402P, please.

22   BY MR. WITHERELL:

23        Q.     What are we looking at here?

24        A.     That's just a closer shot of the gun of where it was

25   actually recovered from.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 7878
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1                MR. WITHERELL:     Your Honor, with the Court's

2    permission, I am going to retrieve a firearm.          I am made aware

3    by both special agents and your staff and the U.S. Marshals

4    that it has been made safe.

5                THE COURT:    Okay.

6    BY MR. WITHERELL:

7         Q.     Officer, I'm going to hand you what's been marked as

8    Government Exhibit 5000.       I'm going to ask if you recognize

9    what that is.

10        A.     Yes.   This is the firearm that was underneath the

11   floor mat inside that property.

12               MR. WITHERELL:     Your Honor, at this time I move

13   what's been marked as 5000 into evidence.

14               THE COURT:    Admitted.

15                           (Exhibit G-5000 admitted into evidence.)

16               MR. WITHERELL:     May I publish it, Your Honor?

17               THE COURT:    Yes.

18               Ladies and gentlemen, you can look at it.         We don't

19   send firearms back with the jury for your deliberations, but

20   you can look at it inside the courtroom.

21   BY MR. WITHERELL:

22        Q.     Just a few more questions, Officer.        I'd like to talk

23   to you about immediately outside of the residence.

24               MR. WITHERELL:     I'm going to ask you to put up 402Q,

25   Special Agent.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 79 of 16279
                            OFFICER BOGAN - DIRECT

1    BY MR. WITHERELL:

2         Q.   This white Jeep, this vehicle, was it there when you

3    first arrived?

4         A.   Yes, it was.

5         Q.   Do you know what happened to this white Jeep?

6         A.   It was towed by the police department.

7         Q.   Do you know where it was towed to?

8         A.   To a secure location.

9              MR. WITHERELL:     Let's go with 402R, please.

10   BY MR. WITHERELL:

11        Q.   This Chevy Impala, do you see that here?

12        A.   Yes.

13        Q.   What happened with that vehicle?

14        A.   That was also towed.

15        Q.   By police?

16        A.   Yes.

17             MR. WITHERELL:     One moment, Your Honor.

18                         (Conferring.)

19             MR. WITHERELL:     Your Honor, my colleague indicated to

20   me I might have neglected a photograph.        With the Court's

21   permission, I'm going to hand up a total of what has been

22   marked as 401.   I have moved in some of this.

23   BY MR. WITHERELL:

24        Q.   Would you mind looking at 401 and just tell me what

25   those are?
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 8080
                                                                          of 162
                               OFFICER BOGAN - DIRECT

1         A.     401 is the baggies that contain the black plastic

2    containers that I found in the second floor middle bedroom, all

3    containing marijuana.

4         Q.     All the photographs there, do you recognize them?

5    Just take a look at them.

6         A.     Yes.   There's also a pill bottle that contained 80 --

7    I believe it was tramadol.

8                THE COURT:    These photos were also taken inside the

9    property; is that correct?

10               MR. WITHERELL:     No.   These were taken at the

11   laboratory, Your Honor.

12               THE COURT:    At the lab.

13               THE WITNESS:    Correct.    I recovered it inside -- the

14   pills from the tramadol were recovered in the second floor

15   middle bedroom as well.

16   BY MR. WITHERELL:

17        Q.     My question is, are the photos of those narcotics,

18   those are the narcotics you recovered inside the Sydenham

19   Street residence on September 11?

20        A.     Yes.

21               MR. WITHERELL:     Your Honor, I'm going to move 401 and

22   401 the sub-exhibits I had mentioned into evidence.

23               THE COURT:    All admitted.

24               MR. WITHERELL:     Thank you.

25                           (Exhibit G-401 admitted into evidence.)
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 81 of 16281
                             OFFICER BOGAN - CROSS

1              MR. WITHERELL:     I have no further questions, Your

2    Honor.

3              THE COURT:    Any further questions for this witness?

4              MR. WITHERELL:     I have nothing, Your Honor.

5              THE COURT:    Cross-examination, Mr. Meehan.

6              MR. MEEHAN:     Thank you.

7                                     - - -

8                              CROSS-EXAMINATION

9                                     - - -

10   BY MR. MEEHAN:

11        Q.   Officer Bogan, have you been in or around this area

12   before?

13        A.   I've worked the entire city.       I'm sure I've been in

14   that area before, yes.

15        Q.   But no specific memory of having worked in that area?

16        A.   I've done jobs in the area.       I mean, I've done

17   investigations in the immediate area years ago.

18        Q.   Okay.    So it would be fair to say that you have been

19   in that area before doing follow-up investigations, but it may

20   have been two, three, four years?

21        A.   Yeah, prior to this investigation.

22        Q.   Okay.    Now, when you were going through the house and

23   you're clearing the location, obviously you were looking for

24   drugs, firearms.    Were you also looking for any type of

25   paperwork that would indicate residency?
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 8282
                                                                          of 162
                               OFFICER BOGAN - CROSS

1         A.     Yes.

2         Q.     Did you find anything?

3         A.     I did not.

4         Q.     How many officers were with you, by the way, that

5    night, Officer Bogan?

6         A.     There was myself, Sergeant Shuck, Officer Galazka,

7    Officer Brown, detectives from another unit, as well as Crime

8    Scene.

9         Q.     So a good number of people?

10        A.     Yes.

11        Q.     And based on the previous experience that you have,

12   this is something that you do quite often, correct?

13        A.     Yes.

14        Q.     The firearm, was that preserved for the possibility

15   of prints or DNA, if you remember?

16        A.     I know Crime Scene took it.       I don't recall if it was

17   preserved for fingerprints.       Firsthand knowledge, no, I don't.

18        Q.     The impression I got, when you were answering

19   Mr. Witherell's questions, was that maybe you had recovered

20   that actually yourself.

21        A.     I was present when the floor mat was moved and the

22   gun was there, and Crime Scene took the gun.

23        Q.     Okay.   There was also, it looked like, clothing

24   strewn about.

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 83 of 16283
                             OFFICER BOGAN - CROSS

1         Q.     Was any of the clothing recovered?

2         A.     No.

3         Q.     None at all?

4         A.     No.

5         Q.     How about the shoes?

6         A.     No.

7         Q.     And to your recollection, you have never been to this

8    location, this actual house itself in the past; is that

9    correct?

10        A.     Never.

11        Q.     Okay.    Thank you.

12               THE COURT:    Mr. Hughes.

13               MR. HUGHES:    No questions, Your Honor.

14               THE COURT:    Mr. Ortiz.

15               MR. ORTIZ:    I only have one.

16                                     - - -

17                              CROSS-EXAMINATION

18                                     - - -

19   BY MR. ORTIZ:

20        Q.     I just have one question because I don't know the

21   answer.    Did you ever take out the different narcotics that you

22   just talked about and individually photograph, to the best of

23   your knowledge?

24        A.     I took no photographs.

25        Q.     Are you aware of any photos of the individual -- like
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 8484
                                                                          of 162
                               OFFICER BOGAN - CROSS

1    where you found something.       I saw the gun, for example.

2         A.     Right.

3         Q.     Understand what I'm saying?

4         A.     Yes.   Yes.   Crime Scene did not take pictures of

5    where the narcotics were recovered from.

6         Q.     That's what I'm getting at because you mentioned

7    where things were.      For example, you said this was found here

8    and the meth was found there, correct?

9         A.     Yes.

10        Q.     But I don't actually see any photos of the actual

11   narcotics in their original packaging where they were.

12        A.     Well, it's in its original packaging.        It's just not

13   where it was recovered from.       Crime Scene did not take the

14   pictures.    I don't know why.

15        Q.     That was my point.     Thank you.

16               MR. GOLDMAN:    I just have a couple, Your Honor.

17               THE COURT:    Yes, sir.

18                                     - - -

19                              CROSS-EXAMINATION

20                                     - - -

21   BY MR. GOLDMAN:

22        Q.     Just jumping off Mr. Meehan's questions, you talked

23   about a lot of evidence that you actually saw and was seized,

24   correct?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 85 of 16285
                             OFFICER BOGAN - CROSS

1           Q.   So you had, like, a money counting device?

2           A.   Yes.

3           Q.   And to operate that, people are touching it, are they

4    not?

5           A.   Yes.

6           Q.   And you've got a heat-sealing device, correct?

7           A.   Yes.

8           Q.   And people are touching it in order to heat seal, are

9    they not?

10          A.   That's correct.

11          Q.   And there's different baggies with different types of

12   drugs in different baggies, correct?

13          A.   Correct.

14          Q.   And whoever might be involved in different kinds of

15   drugs are touching those bags, correct?

16          A.   Correct.

17          Q.   So you don't have to watch CSI.      You're trained and

18   you know that when people touch objects, not all the time, but

19   it is a possibility that people leave their latent fingerprints

20   or DNA, their own DNA on substances that they touch, correct?

21          A.   Very possible.

22          Q.   Right.   So if we wanted to know who touched the

23   different types of drugs, who sealed the bags of drugs, who

24   counted money, then one of the law enforcement ways of

25   determining that would be let's preserve it, let's secure it,
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 8686
                                                                          of 162
                               OFFICER BOGAN - CROSS

1    let's give it to experts to test for fingerprints and DNA

2    samples, correct?

3         A.     Correct.

4         Q.     Who did that?

5         A.     That was not done.     The only thing that I think was

6    preserved was the gun.

7         Q.     Just the gun?

8         A.     Yes.

9         Q.     So we'll never know, from evidence that was readily

10   available, whether or not my client or any other clients

11   touched any of these objects, correct?

12        A.     That's correct.

13        Q.     And the only thing that we know from the testimony so

14   far in this case is that the only person that was living in

15   that location at that time where all these things were found

16   that were not tested was Mr. Harmon, correct?

17               MR. WITHERELL:     Objection.   Your Honor, he wasn't

18   present for the testimony.

19               THE COURT:    Do you know that?

20               THE WITNESS:    I was not present, Your Honor.

21   BY MR. GOLDMAN:

22        Q.     No.    But it was brought up, I believe, by counsel

23   that Mr. Harmon said he was living there.         Do you know of

24   anybody else that was living there other than Mr. Harmon at

25   that time?
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 87 of 16287
                             OFFICER BOGAN - CROSS

1         A.   That was never said to me by Mr. Harmon.         That was

2    said to me by an officer.

3         Q.   Another officer testified to that?

4         A.   Yes.

5         Q.   Mr. Harmon's prints, obviously, were not dusted or

6    his DNA sample for all these objects which were found where he

7    is squatting, were they?

8         A.   There was none.

9              MR. GOLDMAN:     Okay.   Thank you.

10             THE COURT:    Any redirect?

11             MR. WITHERELL:     No, Your Honor.

12             THE COURT:    Thank you, Officer.

13                         (Witness excused.)

14             THE COURT:    Next witness, please.

15             MR. WITHERELL:     I call Detective Peters.

16                         (Witness sworn.)

17             THE CLERK:    Thank you.    Please state your full name

18   and spell your last name for the record.

19             THE WITNESS:     Detective Brian Peters, P-E-T-E-R-S,

20   Badge No. 851, assigned to the Homicide Unit.

21             THE COURT:    Have a seat.     Keep your voice up.

22             THE WITNESS:     Thank you, Your Honor.

23             THE COURT:    Proceed, please.

24             MR. WITHERELL:     May I inquire, Your Honor?

25             THE COURT:    Yes.
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 8888
                                                                          of 162
                             DETECTIVE PETERS - DIRECT

1                                      - - -

2                               DIRECT EXAMINATION

3                                      - - -

4    BY MR. WITHERELL:

5         Q.     Good afternoon, Detective.      How are you?

6         A.     I'm fine.    Thank you.

7         Q.     Detective, could you just tell us how long you've

8    been a detective for?

9         A.     Twenty-three years.

10        Q.     How long have you been with the Philadelphia Police

11   Department?

12        A.     Twenty-nine.

13        Q.     I want to draw your attention to September 11 of

14   2017.   Did there come a time around 11:00 that you met with an

15   individual by the name of Dennis Harmon concerning a residence

16   at Sydenham Street?

17        A.     Yes.

18        Q.     When you met with Mr. Harmon, did there come a time

19   when you took his cell phone from his person?

20        A.     Yes.

21        Q.     I want to hand you what's been marked as Government

22   P-53.   Do you recognize what that is?

23        A.     Yeah.   This is the phone recovered from Mr. Harmon.

24        Q.     Are you aware if this phone made its way into the

25   possession of the Federal Bureau of Investigation?
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 89 of 16289
                            OFFICER VARGAS - DIRECT

1         A.   Yes.

2              MR. WITHERELL:     Your Honor, I'd like to move P-53

3    into evidence.

4              THE COURT:    Yes.   Admitted.

5                          (Exhibit P-53 admitted into evidence.)

6              MR. WITHERELL:     No further questions.

7              THE COURT:    Cross-examine.

8              MR. MEEHAN:     I have no questions.

9              THE COURT:    Thank you, Detective.

10             THE WITNESS:     Thank you, Your Honor.

11                         (Witness excused.)

12             THE COURT:    Next witness, please.

13             MR. WITHERELL:     I call Officer Vargas to the stand.

14                         (Witness sworn.)

15             THE CLERK:    Thank you.    Please state your full name

16   and spell your last name for the record.

17             THE WITNESS:     Police Officer Michael Vargas,

18   V-A-R-G-A-S, currently assigned to External Services.          I'm

19   detailed to Homeland Security.

20             THE COURT:    Thank you.    Please keep your voice up.

21   Pull the microphone down.

22             Go ahead.

23                                    - - -

24                            DIRECT EXAMINATION

25                                    - - -
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 9090
                                                                          of 162
                              OFFICER VARGAS - DIRECT

1    BY MR. WITHERELL:

2         Q.     Officer Vargas, can you just let the members of the

3    jury know, where do you work again?

4         A.     So a month ago I got -- I was assigned to Narcotics

5    Strike Force.      I'm detailed over to Homeland Security because

6    of, I guess, the manpower stuff.        They actually transferred me

7    full-time over to HSI, the task force.         But I'm still in a

8    Narcotics Strike Force uniform.        I still drive a car.     So if I

9    ever get sent back, I'm still narcotics.         I'm in the Narcotics

10   Bureau.

11        Q.     Right now you work for HSI?

12        A.     Yes.

13        Q.     I want to draw your attention -- how long have you

14   been a Philadelphia police officer?

15        A.     Nineteen years.

16        Q.     And how long were you in the Narcotics Strike Force?

17        A.     Four.

18        Q.     I want to draw your attention to October 25, 2017.

19   Do you recall working on that day?

20        A.     Yes.

21        Q.     Do you remember what your tour of duty was?

22        A.     8:00 a.m. to 4:00 p.m.

23        Q.     I want to draw your attention to the afternoon prior

24   to 2:00, let's say.      Did there come a time when you were

25   contacted by Gregory Stevens, who is a task force officer
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 91 of 16291
                            OFFICER VARGAS - DIRECT

1    working with the Federal Bureau of Investigations?

2         A.     Yes.

3         Q.     Without telling us what he said, did he give you any

4    indication you were to look for a certain vehicle?

5         A.     Once the vehicle went mobile, then they gave me the

6    description of the Chrysler Pacifica with the Florida tags.

7         Q.     A Chrysler Pacifica with Florida tags you were tasked

8    to follow; is that correct?

9         A.     No, to catch up to him because I was actually pretty

10   far away at one point.     So once it was mobile, actually, the

11   vehicle actually started to head my way towards my

12   headquarters.

13        Q.     What were your instructions as to that vehicle?

14        A.     To get probable cause to stop the vehicle and then

15   see if the car -- the person was involved in any criminal

16   activity.

17        Q.     Let's talk about that vehicle.      When did you come --

18   drawing your attention to around 2:13 p.m., did there come a

19   time when you observed that Chrysler Pacifica?

20        A.     Yes.

21        Q.     Tell us about what happened.

22        A.     At one point the car comes from City Line Ave. and

23   gets down to Ridge Ave. about Route 1, so I'm able to come on

24   from off of Ridge Ave. and get onto Route 1 northbound from

25   Ridge.    Once I'm on Route 1, I then see the car probably, like,
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 9292
                                                                          of 162
                              OFFICER VARGAS - DIRECT

1    between Wissahickon and Ridge Ave.

2         Q.     And tell us about what happens when you observed that

3    vehicle.

4         A.     Then the Chrysler Pacifica gets off of the exit at

5    Wissahickon, and it's at that point I'm probably, like, two car

6    lengths back.      And I observed the vehicle do a motor vehicle

7    violation.    The vehicle actually -- there's a stop sign.          It

8    disregarded the stop sign, stopped in the crosswalk, and that

9    was the violation I was going to use to pull the vehicle over.

10        Q.     What did you do?

11        A.     So it made -- the Chrysler made a right-hand turn,

12   went southbound on Wissahickon, then went left onto Roberts,

13   and that's when I activated my lights and sirens and pulled

14   that vehicle over.

15        Q.     Did that vehicle pull over?

16        A.     Yes.

17        Q.     Do you see the operator of that vehicle here in the

18   courtroom today?

19        A.     Yes.

20        Q.     Can you please point him out and identify an article

21   of clothing?

22        A.     Mr. Blanding.

23               THE COURT:    What's he wearing?

24   BY MR. WITHERELL:

25        Q.     Identify an article of clothing he's wearing.
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 93 of 16293
                            OFFICER VARGAS - DIRECT

1         A.    The blue.

2               THE COURT:   Blue what?

3               THE WITNESS:    Blue suit with the blue shirt and tie.

4               THE COURT:   Indicating the defendant, James Blanding.

5               MR. WITHERELL:    Jamaal Blanding, Your Honor.

6               THE COURT:   Jameel Blanding.

7               MR. WITHERELL:    Jamaal Blanding.

8    BY MR. WITHERELL:

9         Q.    Let's talk about that.     So when you pulled over that

10   vehicle, did there come a time when you pulled over to speak to

11   the driver?

12        A.    Yes.

13        Q.    Tell us what happened.

14        A.    Your Honor, I was by myself solo in a marked car.             I

15   activated my lights and sirens, pulled it over.         I walked up on

16   the passenger's side, and that's when he rolled the window

17   down.   I asked for his license, registration, insurance.

18   That's when Mr. Blanding was gathering up all those items.

19   While I was at the window, I smelled the odor of burnt

20   marijuana coming from within the vehicle.

21              At that point I could tell he was nervous.         His chest

22   was rising and falling.     His hands were shaking a little.        I

23   asked him, once he gathered all that stuff up, to come outside

24   the vehicle so I could talk to him to why I pulled him over.

25        Q.    Did he come to the back of the vehicle to meet with
                 Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 9494
                                                                            of 162
                                OFFICER VARGAS - DIRECT

1    you?

2           A.     Yes.    Once he got -- the car wound up being a rental.

3    So he wound up getting the rental agreement and his license and

4    bringing it back to the car, and I told him why I pulled him

5    over.

6           Q.     What did you tell him?

7           A.     I told him I was pulling him over for stopping in the

8    crosswalk.

9           Q.     And his response was?

10          A.     Okay.

11          Q.     And did you notice anything about his physical person

12   at that time?

13          A.     Yeah.   I noticed some large bulges in his pocket.         I

14   asked him what it was, and he told me it was a large amount of

15   money.

16          Q.     Did you see how much money it was, not at that point

17   but later on?

18          A.     Yeah, later on.     It was over 7,000.

19          Q.     At that time, did you contact any other officers to

20   come to your location for any reason?

21          A.     Yeah.   I called for backup over police radio.         3921

22   car, a radio patrol car from the district, came to back me up.

23   And at the same time, too, I notified radio to bring a

24   narcotics dog to my location.

25          Q.     And did an officer at some point arrive with a
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 95 of 16295
                            OFFICER VARGAS - DIRECT

1    narcotics dog?

2           A.   Yes.   Officer Sampson.     He arrived with K-9 Arko.

3    And he has an aggressive dog.      So he walked his dog around the

4    vehicle, and it alerted to the driver and passenger side doors.

5                MR. MEEHAN:    Objection.

6                THE COURT:    Overruled.

7    BY MR. WITHERELL:

8           Q.   When you say the dog "alerted," what do you mean by

9    that?

10               MR. MEEHAN:    Objection.    This is not his expertise.

11   I'm sorry.    It's the other officer.

12               THE COURT:    Overruled.    Go ahead.

13               THE WITNESS:   The dog scratched the doors.

14   BY MR. WITHERELL:

15          Q.   In reference to that, at some point did Arko and

16   Officer Sampson, they left the area?

17          A.   Yes.

18          Q.   Did there come a time after Arko alerted and you had

19   smelled the odor of marijuana that you had indicated to

20   Mr. Blanding that you were going to search his vehicle?

21          A.   Yes.

22          Q.   And his response to that was?

23          A.   He actually gave me verbal permission to search his

24   car.

25          Q.   And did you, in fact, search that vehicle?
                 Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 9696
                                                                            of 162
                                OFFICER VARGAS - DIRECT

1           A.     Yes.

2           Q.     And can you tell us what you found inside?

3           A.     Below the radio there's like a little housing, or

4    right below the radio.        I found a baby bottle with about

5    two-plus ounces of codeine, which is like cough medicine.              And

6    I found a vape pen that I believed that contained the alleged

7    THC.

8           Q.     Did Mr. Blanding have any cell phones in that

9    vehicle?

10          A.     Yes.

11          Q.     Showing you what's been marked as P-1 and P-2 --

12                 THE COURT:    What do you mean by THC?

13                 THE WITNESS:    I'm sorry.    Like, the vape pens have

14   the oils in it.       It's alleged THC oil.

15                 THE COURT:    Go ahead.

16   BY MR. WITHERELL:

17          Q.     You believe that was the reason you had smelled

18   marijuana?

19          A.     Yes, because when I searched the vehicle, I didn't

20   find no weed or anything, so based off my training and

21   experience, I believed the smell was coming from that.

22          Q.     I'm showing you what's been marked as Government

23   Exhibit P-1 and P-2.        Do you recognize those?

24          A.     Yes.

25          Q.     What do you recognize those to be?
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 97 of 16297
                            OFFICER VARGAS - DIRECT

1         A.    The cell phones that were on the front passenger's

2    seat.

3         Q.    Did you give these phones to any members of the

4    Federal Bureau of Investigation?

5         A.    Yes, Officer Stevens.

6               MR. WITHERELL:    Your Honor, I'd like to move in

7    what's been marked as P-1 and P-2 into evidence.

8               THE COURT:   All right.    Admitted.

9                          (Exhibit P-1 and P-2 admitted into

10                         evidence.)

11   BY MR. WITHERELL:

12        Q.    Why did you give them to Task Force Officer Gregory

13   Stevens?

14        A.    Once I arrested Mr. Blanding for the narcotics

15   violations and the wagon transported him, I transported the

16   rental car back to narcotics headquarters right down the

17   street, and once inventory took all the stuff, I gave the

18   phones to Officer Stevens then.

19              MR. WITHERELL:    No further questions, Your Honor.

20              THE COURT:   Just a minute.     Jurors, raise your hand.

21   Do you want a break?

22              All right.   We'll take a 10-minute break at this

23   time.   Ladies and gentlemen of the jury, I will say this

24   constantly.   Forgive me for repetition, but it's important

25   that, when we take a break, you do not discuss the case or any
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 9898
                                                                       of 162
                           OFFICER VARGAS - DIRECT

1    of the witnesses.   Okay.   Ten minutes and we'll resume, and

2    we'll go to 4:30.   Thank you.   The jury is excused.

3                         (The jury exits the courtroom at 3:32 p.m.)

4                         (Sidebar discussion as follows:)

5              THE COURT:   Okay.   Well, this originated this morning

6    when Ms. Maran, her client, Mr. Baker, was pleading guilty,

7    that she had indicated that she had some discussions with

8    Mr. Meehan and would be interested in serving as co-counsel or

9    associate counsel or whatever.     We didn't formalize it.

10             I checked with Renee Edelman over the lunch break,

11   who is the Third Circuit, as you may know, staff person who

12   handles these court-appointment issues, and she indicated that,

13   you know, I could do that under the Criminal Justice Act.

14   Ms. Maran will continue to be compensated for her time.         And

15   that's why I asked Mr. Baker, before he left, whether he had

16   any objection to me doing that, and he indicated no.

17             So it's not the first time that I've had a defendant

18   with court-appointed counsel have two counsel, and this is a

19   complicated case.   So it occurred to me that it would help the

20   case move along, and Ms. Maran and Mr. Meehan could divide up

21   duties here.

22             MR. WITHERELL:    Your Honor, the issue is not that

23   there's another attorney.    That's not my issue.     My issue is

24   that it's another attorney who is still involved in this case.

25             THE COURT:   Well, she's going to represent Mr. Baker
        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 99 of 16299
                            OFFICER VARGAS - DIRECT

1    at the sentencing.    You're right.

2                MR. WITHERELL:   My point being this, Your Honor, that

3    I don't know what the defense is, but there may come a time an

4    attorney-client privilege is now formed with Ms. Maran and now

5    Mr. West, which might become beneficial to them to point the

6    finger or make Daryl Baker more of a billing in this story than

7    he actually would be.     And there might come a point in time

8    when Ms. Maran's allegiances may be tested if she develops an

9    attorney-client privilege with both defendants, and the trial

10   strategy turns to that Daryl Baker is the methamphetamine

11   seller.   I don't know what Ms. Maran is supposed to do in that

12   situation because she still owes her allegiance to Mr. Baker

13   and she still has now allegiance to Mr. West.

14               I will only say, Judge, we've been down that path

15   before in this particular case with Mr. Meehan, through no

16   fault of his own, but he has now represented other defendants

17   in this case.

18               THE COURT:   You're right.    I remember that.

19               MR. WITHERELL:   I just -- I feel it puts Ms. Maran in

20   a very uncomfortable situation.

21               THE COURT:   I'll tell you what we're going to do.

22   I'm not going to rule on this.      I'd like, Ms. Maran, for you to

23   consult with your client again or consult with Mr. Meehan and

24   Mr. West after trial so you can respond to what Mr. Witherell

25   has said.
                                                                     100
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 100 of 162
                            OFFICER VARGAS - DIRECT

1               MS. MARAN:   Mr. Witherell and I have talked in musing

2    the possibilities here.     Preliminarily, I would say that any

3    role I would play here at the ongoing trial is really

4    supportive.   There's amounts of information, even being able to

5    coordinate between the tech people and the lead counsel is

6    proving itself already to be a critical role that's otherwise

7    missing.

8               THE COURT:   In the first place, I don't know if the

9    defense counsel in this case had a joint defense agreement, but

10   it's very common for defendants representing -- for defense

11   counsel, in representing defendants, to have a joint defense

12   agreement where they share responsibilities, they share

13   information and things like that.      And I don't want to know

14   whether there was one or not, but even in the absence of a

15   formal agreement, it's common to share, you know, information

16   with each other as well as strategy.      I have a hesitation in

17   you actually speaking to the jury or playing a role in the

18   examination of the witnesses.

19              MS. MARAN:   That's not going to happen.

20              THE COURT:   If you were limited to just being in the

21   courtroom and assisting Mr. Meehan, you know, helping him

22   prepare for the next day, then I think the dangers that

23   Mr. Witherell prescribed are remote, frankly.

24              MR. WITHERELL:    I just respectfully disagree.      I

25   don't think it's that whether or not she plays an active role.
                                                                       101
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 101 of 162
                           OFFICER VARGAS - DIRECT

1    The question becomes whether or not she can both maintain her

2    attorney-client privilege with a defendant in this case as well

3    as maintain an active -- whether active or passive with another

4    defendant in this case.      I don't know.   I don't know what the

5    answer to that is.

6                THE COURT:   I'll tell you what.    Let's pass this for

7    tomorrow morning.

8                MS. MARAN:   Sure.   I'm not trying to make any

9    problems at all.

10               THE COURT:   You're not making any problems.      I think

11   it's -- it has some potential advantages, which is why I think

12   it may be okay.    You have to be very careful in terms of how

13   you do it, and one way that I would like you to think about

14   over night is that you would not have any communications with

15   Mr. West directly, that you would help Mr. Meehan take -- help

16   him prepare for cross-examination and things like that, and you

17   would not have any discussions with Mr. West where you would

18   ask him any questions.

19               MS. MARAN:   I think that is the plan.

20               THE COURT:   So think about that, and I won't rule

21   definitively.    Five more minutes you need to go to the

22   bathroom?

23               MR. STENGEL:   If we could, Judge.

24               MR. WITHERELL:   You do move very quickly.

25               THE COURT:   We're going to move like this every day.
                                                                        102
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 102 of 162
                               OFFICER VARGAS - CROSS

1                 MR. WITHERELL:     We have to start calling more

2    witnesses.

3                 THE COURT:    Ladies and gentlemen, five minutes the

4    jury is going to come back in, please.

5                 Let me say to defense counsel, Mr. Hughes, Ms. Maran,

6    if any of your clients want to take a break, let me know before

7    we take a break.      We need to keep these recesses to ten

8    minutes.

9                 THE COURT:    Okay.   Bring the jury in, please.

10                           (The jury enters the courtroom at 3:45

11                           p.m.)

12                THE COURT:    Okay.   We're ready to resume.     Do you

13   have any more questions, Mr. Witherell?

14                MR. WITHERELL:     No.

15                THE COURT:    Cross-examine, Mr. Meehan.

16                MR. MEEHAN:    Judge, if it's okay, I thought

17   Mr. Hughes was going to start on this.

18                THE COURT:    Yes.    Go ahead, Mr. Hughes.

19                                      - - -

20                               CROSS-EXAMINATION

21                                      - - -

22   BY MR. HUGHES:

23        Q.      Good afternoon, Officer Vargas.

24        A.      Good afternoon, sir.

25        Q.      Officer Vargas, when you began to testify, you were
                                                                       103
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 103 of 162
                            OFFICER VARGAS - CROSS

1    asked some questions about your current assignment.         Do you

2    recall?

3         A.   Yes.

4         Q.   Now, you're currently detailed to Homeland Security

5    Investigations?

6         A.   That's correct.

7         Q.   You were formerly working as a narcotics officer with

8    the Philadelphia Police Department, right?

9         A.   So, technically, I'm still in the Narcotics Bureau,

10   so I'm still a narcotics officer.

11        Q.   Now, Officer Vargas, do you recall preparing for

12   testimony for a motion to suppress hearing in this case and

13   meeting with United States Attorney Witherell?

14        A.   Back a couple months ago.

15        Q.   Yes.

16        A.   Yeah.

17        Q.   And when you met at that meeting with Mr. Witherell

18   in preparation for that hearing, do you recall, when you

19   informed Mr. Witherell that you believed you were on a Giglio

20   list with the Philadelphia District Attorney's Office?         Do you

21   recall that?

22        A.   Yes.

23        Q.   And what that means is that there has been a

24   determination by the Philadelphia District Attorney that you

25   are not a credible witness and that they refused to call you
                                                                        104
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 104 of 162
                               OFFICER VARGAS - CROSS

1    going forward to testify; is that right?

2                 MR. WITHERELL:    Objection.

3                 THE COURT:   Well, it's multiple questions.        If you

4    break it up one by one, you can ask the questions.           The first

5    question is, does he know he's on a -- does he know what a

6    Giglio list is, the first question.

7    BY MR. HUGHES:

8         Q.      Officer Vargas, you're on a Giglio list, correct?

9         A.      Yes.

10                THE COURT:   You asked him -- I don't think the jury

11   knows what a Giglio list is, so ask him.          If you don't want to

12   ask him, I'll ask him.       But the next question ought to be what

13   does he understand a Giglio list is.

14   BY MR. HUGHES:

15        Q.      What is your understanding of a Giglio list?

16        A.      I guess the reason they put me on it, because during

17   a motion to suppress, a judge found against me.           So I was put

18   on the list in regards to that hearing here, which was then

19   overturned by the Third Circuit in April of this year.

20        Q.      So it was determined by a judge in this court, United

21   States District Court, that you were not credible, correct?

22        A.      No.

23                MR. WITHERELL:    Objection.    That's not what it says.

24   Objection.

25   BY MR. HUGHES:
                                                                       105
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 105 of 162
                            OFFICER VARGAS - CROSS

1         Q.    Well, you understand what the list is, correct?          It's

2    a list of officers whose credibility has come under scrutiny,

3    correct?

4         A.    Under the DA's Office determination.

5         Q.    Correct.

6         A.    Not from the motion to suppress.      My name was never

7    determined that it was incredible.      The word "credibility" was

8    used against another officer.     The DA's Office attached my name

9    to it during that case.

10        Q.    And you disclosed the fact that you were on this

11   special list to the United States Attorney's Office when

12   preparing for this case, correct?

13        A.    That's correct.

14        Q.    Now, you recall testifying at the motions to

15   suppress, as you stated, and you indicated to this jury that

16   you had pulled over Mr. Blanding because he had failed to stop

17   at a stop sign and that he stopped in a crosswalk.         Do you

18   recall that?

19        A.    Yes.

20        Q.    And you also recall, I'm sure, that while preparing

21   for that motion to suppress once again, it was determined that

22   there were no crosswalk lines on the road at the intersection.

23   Do you remember that?

24        A.    Yes.

25        Q.    And you actually had to produce a new police report
                                                                        106
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 106 of 162
                               OFFICER VARGAS - CROSS

1    because there wasn't a crosswalk marked.          Do you recall that?

2         A.      No.

3         Q.      You don't recall talking with special agents and

4    explaining that perhaps your recollection had been faulty, that

5    because when someone showed you a picture of the crosswalk,

6    there was no crosswalk marked?

7         A.      That's correct.    But I didn't do no new report.       I

8    just, when they showed the photo, I explained that it's a

9    crosswalk, but there was no crosswalk lines.

10        Q.      You didn't do the report, but you recall speaking to

11   special agents, right?

12        A.      Yeah.   I told them, yeah.

13        Q.      Now, you indicated that you had received a

14   communication from federal law enforcement regarding

15   Mr. Blanding's vehicle, correct?

16        A.      Yes.

17        Q.      And I remember you using the words "once the vehicle

18   went mobile."       Do you recall that?

19        A.      Yes.

20        Q.      So it's fair to say that you had been receiving

21   information about Mr. Blanding and this vehicle prior to the

22   vehicle going mobile, as you put it, right?

23        A.      You mean during the surveillance?

24        Q.      Did you receive communications from federal law

25   enforcement before the car started moving?
                                                                       107
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 107 of 162
                            OFFICER VARGAS - CROSS

1         A.   Yeah.   I was called beforehand.

2         Q.   And you were told things like where Mr. Blanding was,

3    right?

4         A.   Yeah.   I guess up by the radio station up there on

5    City Line Ave.

6         Q.   The radio station, 103.9, correct?

7         A.   I didn't know actually what radio station.         I know it

8    was up there on City Line Ave.

9         Q.   You were told that Mr. Blanding and Mr. West were

10   outside the hip-hop radio station talking before the van

11   started moving, weren't you?

12        A.   I don't remember that.

13        Q.   You don't remember that part?

14        A.   No.

15        Q.   And federal law enforcement told you we want you to

16   pull this car over, right?

17        A.   That's correct.

18        Q.   But they didn't tell you why, did they?

19        A.   They said it pertained to a narcotics investigation.

20        Q.   Your words that you used on direct were you were told

21   to find a reason to stop or find probable cause to stop this

22   car, right?

23        A.   Yeah.

24        Q.   So then you followed the car, right?

25        A.   No.
                                                                        108
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 108 of 162
                               OFFICER VARGAS - CROSS

1         Q.      You didn't follow the van?

2         A.      From City Line Ave.?

3         Q.      No, not from City Line Avenue.       Eventually, you found

4    this vehicle while my client was driving it after he met --

5                 THE COURT:    You said it was a Chrysler Pacifica.       Are

6    you using car and van to be the same thing or are they two

7    separate vehicles?

8                 MR. HUGHES:    I meant Chrysler Pacifica.

9                 THE COURT:    Is it a car?

10                THE WITNESS:    It's a minivan.    So Chrysler, with the

11   newer model, made it like a Honda Odyssey.          It's a bigger van

12   where before it was like an SUV.        So now it's actually a van, a

13   minivan.

14                THE COURT:    Okay.   Go ahead.

15   BY MR. HUGHES:

16        Q.      So you were told to pull over this Pacifica, right?

17        A.      Yes.

18        Q.      And then you followed it until you thought you saw a

19   valid reason to pull it over, and you did so, right?

20        A.      That's correct.

21        Q.      And then eventually you searched the vehicle, right?

22        A.      Yes.

23        Q.      You told the ladies and gentlemen of the jury that

24   you recovered codeine cough syrup, right?

25        A.      Yes.
                                                                       109
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 109 of 162
                            OFFICER VARGAS - CROSS

1           Q.   And THC vape canisters or vape cartridges, right?

2           A.   Vape pen.

3           Q.   Vape pen.   Officer, as you sit here today, you cannot

4    tell the ladies and gentlemen of this jury that that cough

5    medicine did, in fact, contain codeine, can you?

6           A.   I submitted -- or the stuff was submitted to the chem

7    lab.   I don't know if there's a chem lab report at this time.

8           Q.   Officer, has anyone ever told you that that cough

9    medicine contained codeine?

10          A.   From the chem lab?

11          Q.   No.   Has anyone ever told you, anyone in law

12   enforcement, state or federal, that what you thought was

13   codeine was codeine?

14          A.   From the lab, no.

15          Q.   So that's a no?

16          A.   That's correct.

17          Q.   What about the THC cartridges, has anyone ever

18   confirmed your suspicion that they contained THC?

19          A.   No.

20          Q.   Officer, you realize you're under oath right now?

21               MR. WITHERELL:    Objection.

22               THE WITNESS:   Yes.

23   BY MR. HUGHES:

24          Q.   And that you testified to this jury that codeine and

25   THC was recovered from my client's Chrysler Pacifica; do you
                                                                        110
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 110 of 162
                               OFFICER VARGAS - CROSS

1    recall that?

2         A.      Alleged codeine.

3         Q.      Oh, it's alleged?

4         A.      It's always alleged until the field tests come back;

5    am I correct?

6         Q.      You also found currency on Mr. Blanding?

7         A.      Yes.

8         Q.      No guns recovered from that car, correct?

9         A.      No.

10        Q.      You took his cell phones?

11        A.      Yes.

12                MR. HUGHES:    No further questions.     Thank you.

13                THE COURT:    Any other counsel?

14                MR. MEEHAN:    Could I just ask a couple?

15                THE COURT:    Yes, sir.

16                                      - - -

17                               CROSS-EXAMINATION

18                                      - - -

19   BY MR. MEEHAN:

20        Q.      You really wanted the cell phone all along, correct?

21        A.      Who, me?

22        Q.      Well, no.    But the individuals that had tasked you to

23   stop the car, correct?

24        A.      No.    I didn't know they wanted cell phones.       So

25   normally what I do, when I lock somebody up for narcotics, I
                                                                       111
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 111 of 162
                            OFFICER VARGAS - CROSS

1    normally seize their phones, seize all their items in the car.

2    So that day I took his rent-a-car.      I called the rent-a-car

3    company.   Came and got it.    He had Sixers tickets, he had brand

4    new boots, and he had, like, a stereo system.        And I put that

5    all on a property receipt.

6         Q.    So when you're told to find probable cause to stop

7    somebody, you're basically being told to find some reason to do

8    a car stop, correct?

9         A.    If I can get a motor vehicle violation to pull it

10   over, then I'll pull it over.     If I don't then --

11        Q.    You really made one up, though?

12        A.    No, I didn't make one up.

13        Q.    A crosswalk?

14        A.    Yeah, a crosswalk.

15        Q.    Where there was no identified crosswalk?

16        A.    So --

17        Q.    Excuse me.   A crosswalk.    You pulled him over because

18   you said he stopped in the middle of the crosswalk that was not

19   actually marked, correct?

20        A.    So there's two --

21        Q.    Is that a yes or no?

22              THE COURT:   Answer the question.

23              THE WITNESS:   So --

24   BY MR. MEEHAN:

25        Q.    Excuse me.   Listen to the judge.
                                                                        112
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 112 of 162
                               OFFICER VARGAS - CROSS

1         A.      Repeat.

2         Q.      Sure.   You stopped --

3                 THE COURT:    You interrupted him.     Let him answer.

4    Ask the question again.       Let him answer.

5                 MR. MEEHAN:    I will.

6    BY MR. MEEHAN:

7         Q.      You stopped Mr. Blanding for supposedly stopping his

8    vehicle in a crosswalk, but there was actually no crosswalk

9    identified, correct?

10        A.      There's no markings of a crosswalk, but it's a

11   crosswalk.

12        Q.      Did you give him a ticket?

13        A.      No.

14        Q.      Have you ever given anybody a ticket for stopping in

15   a crosswalk?

16        A.      So due to the policy before --

17        Q.      Excuse me.    Have you ever --

18                THE COURT:    Let him answer the question.

19                MR. MEEHAN:    It's a yes-or-no question, Judge.

20                THE COURT:    No, no.

21                MR. MEEHAN:    Sure it is.

22                THE COURT:    He can answer it.

23                MR. MEEHAN:    My apologies.    Take your time.     Answer

24   however you wish.

25                THE COURT:    You can ask as many questions as you
                                                                       113
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 113 of 162
                            OFFICER VARGAS - CROSS

1    want, but let him answer the question.

2              MR. MEEHAN:    I will.

3              THE WITNESS:    So there's two things.      I've issued

4    people stopping in the crosswalk or blocking the box.         But also

5    due to the policy of the police department back then, you

6    wasn't allowed to issue a ticket when you arrest somebody.           So

7    the only thing you could do is mention it in the PARS.

8    BY MR. MEEHAN:

9         Q.   Okay.   So my question, have you ever given anybody a

10   ticket for stopping in the crosswalk?

11        A.   Yes.

12        Q.   When?

13        A.   Throughout my 19 years.

14        Q.   How many times?

15        A.   I can't say how many times.

16        Q.   Seriously, when was the last time?

17        A.   I'm going to say in the last seven years, I don't

18   know how many times.    I've given multiple tickets.       I mean,

19   it's -- I can't give you a number of how many people because

20   I've written --

21        Q.   Have there actually been crosswalks in those cases?

22        A.   Crosswalks, stop signs, everything.        The motor

23   vehicle book is pretty thick.

24        Q.   It is pretty thick.      Gives you a lot of leeway,

25   doesn't it?
                                                                          114
                 Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 114 of 162
                                 OFFICER VARGAS - CROSS

1           A.      Yes.

2           Q.      And that was what you had in mind when you were told

3    to come up with probable cause, correct?

4           A.      If I saw a violation, I was going to stop him.

5           Q.      Well, actually, you were going to stop him one way or

6    the other.

7                   MR. WITHERELL:    Objection.

8    BY MR. MEEHAN:

9           Q.      You were going to find some traffic reason to stop

10   him.

11                  THE COURT:    That's two questions.

12                  MR. MEEHAN:    Sorry.

13   BY MR. MEEHAN:

14          Q.      You were going to find a reason to stop him, correct?

15          A.      I can't find a reason.     If he gave me a motor vehicle

16   violation to stop him, I was going to stop him.

17                  MR. MEEHAN:    Thanks, Judge.

18                  THE COURT:    Okay.   Anyone else?    Mr. Ortiz?

19                                        - - -

20                                 CROSS-EXAMINATION

21                                        - - -

22   BY MR. ORTIZ:

23          Q.      I'm not going to cover everything.       I just want to

24   make some points that I think are relevant for me.             You were

25   told, and we've covered this, to find probable cause, correct,
                                                                       115
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 115 of 162
                            OFFICER VARGAS - CROSS

1    by federal agencies, whoever contacted you?

2          A.    Yes.   If I could get a motor vehicle violation, pull

3    the car over.

4          Q.    But you were also told that Mr. West and Mr. Blanding

5    were at 103.9, a hip-hop station, correct?

6          A.    I knew he was over there.    I know at one point during

7    the conversation of the car stop Mr. Blanding had told me he

8    was over there.      He actually physically gave me where he was at

9    and what he was doing.

10         Q.    Right.    So you confirmed that, that he was at that

11   location?

12         A.    That's correct.

13         Q.    So Abdul West, otherwise known as AR-AB, a rap star,

14   is with Mr. Blanding at a rap station.       That's what you know,

15   correct?

16               THE COURT:    First ask him if Mr. West is known as

17   what you said.

18   BY MR. ORTIZ:

19         Q.    Abdul West, you're aware, was with Mr. Blanding; is

20   that correct?

21         A.    Eventually during the car stop Mr. Blanding had told

22   me.

23         Q.    And so when you pulled him over after finding this

24   probable cause, you then searched the vehicle, correct?

25         A.    Once the dog alerted and he gave me consent, I
                                                                          116
                 Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 116 of 162
                                 OFFICER VARGAS - CROSS

1    searched the vehicle.

2           Q.      Did you find any burnt marijuana, any joints,

3    anything like that, you know, burnt product in the car?

4           A.      No.

5           Q.      What you found was a vape pen, correct?

6           A.      That's correct.

7           Q.      But you indicated that you had smelled THC, correct?

8           A.      No.   I smelled burnt marijuana.

9           Q.      But you didn't find any evidence of that?

10          A.      No.   That's why I assumed that it came from the vape

11   pen.

12          Q.      From the vape pen.     Okay.   And Mr. Blanding had some

13   money on him and he told you he had just come from the rap

14   station, correct, the thousands of dollars?

15          A.      From the radio station.

16          Q.      The radio station?

17          A.      Yeah.

18          Q.      And he had some new shoes?

19          A.      Yeah.   That was in the box in the back.

20                  MR. ORTIZ:   Okay.    No further questions.

21                  THE COURT:   Would you explain to the jury what is

22   meant by a vape pen.

23                  THE WITNESS:    So they have, like, the e-cigarette

24   stuff.      I guess what it is, it's like an e-cigarette.          You also

25   can get the nicotine, and then also they have that you could
                                                                       117
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 117 of 162
                           OFFICER VARGAS - REDIRECT

1    put the THC oils, which is like the alleged marijuana oils, in

2    the same setup.   So you can actually take it off and put legit

3    cigarettes or cigarette nicotine oils, or you can put the THC

4    on.

5               THE COURT:   Mr. Goldman.

6               MR. GOLDMAN:   No, Your Honor.

7               THE COURT:   Any redirect?

8               MR. WITHERELL:    Brief.

9               THE COURT:   Yes.

10                                   - - -

11                           REDIRECT EXAMINATION

12                                   - - -

13   BY MR. WITHERELL:

14         Q.   Members of the Federal Bureau of Investigation had

15   inquired for your help in a narcotics investigation, correct?

16         A.   That's correct.

17         Q.   Phones one and two were recovered from this

18   defendant's vehicle while he was there, correct?

19         A.   Yes.

20              MR. WITHERELL:    No further questions.

21              THE COURT:   Any recross?

22              MR. ORTIZ:   Nothing on that, Your Honor.

23              THE COURT:   Thank you, Officer.

24                         (Witness excused.)

25              THE COURT:   Next witness, please.
                                                                        118
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 118 of 162
                                   WASKI - DIRECT

1                 MR. STENGEL:    Government calls Michael Waski to the

2    stand, Your Honor.

3                 THE COURT:   Come up to the witness stand, please.

4                 THE CLERK:   Please raise your right hand.

5                            (Witness sworn.)

6                 THE CLERK:   Thank you.    Please state your full name

7    and spell your last name for the record.

8                 THE WITNESS:    Michael Waski, W-A-S-K-I.

9                 THE COURT:   Proceed.

10                                      - - -

11                               DIRECT EXAMINATION

12                                      - - -

13   BY MR. STENGEL:

14        Q.      Good afternoon, Mr. Waski.      What do you do for a

15   living?

16        A.      I'm a computer forensic examiner for the FBI.

17        Q.      Are you an agent with the FBI?

18        A.      I'm not.   I'm professional staff.

19        Q.      And within the FBI, do you work in a particular

20   office?

21        A.      I work out of -- I'm assigned to the Philadelphia

22   Division, but our computer lab is in Radnor, Pennsylvania.

23        Q.      And you're a computer lab.      Does that have a

24   particular name?

25        A.      It's called the Regional Computer Forensic
                                                                       119
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 119 of 162
                               WASKI - DIRECT

1    Laboratory.

2          Q.   Is that commonly known as the RCFL?

3          A.   Yes, sir.

4          Q.   And what do you do at the RCFL?

5          A.   I examine computers, mobile devices, digital

6    evidence, anything local agencies that are partnered with us or

7    FBI brings to us.

8          Q.   When a law enforcement agency, whether it be the FBI

9    or a local partner, brings you a device, what do you do with

10   it?

11         A.   Well, when it first comes in, our evidence tech

12   intakes it, writes down serial numbers, identifying marks, then

13   puts it in evidence control.     I'll get a request form that has

14   the consent or legal authority, search warrant, whatever it may

15   be.   And then I'll check it out of evidence, inventory it, make

16   sure everything matches up, and then start examining it.         And

17   that is -- with a cell phone, I'll do an extraction, which just

18   pulls off all the user and system data from the phone.

19         Q.   And when you pull out -- so you work for the FBI,

20   correct?

21         A.   Yes, sir.

22         Q.   Does every -- does every device that's seized or

23   searched by the FBI come through the RCFL?

24         A.   No.

25         Q.   Why would a device come through the RCFL?
                                                                          120
                 Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 120 of 162
                                     WASKI - DIRECT

1           A.      There's numerous reasons.      It could be a priority

2    case, a priority piece of evidence in a case.            It could -- the

3    agent or investigator that was trying to examine the phone, the

4    cell phone, our self-service kiosk had troubles.             The kiosk was

5    busy at the time.         The phone might have needed repair.       There's

6    multiple reasons why.

7           Q.      So you just mentioned a self-service kiosk?

8           A.      Yes, sir.

9           Q.      What is a self-service kiosk?

10          A.      Our kiosk, it's our same setup but in an area of the

11   lab that investigators, detectives, officers can get to and do

12   the same thing we do with the phone, hook it up to the computer

13   and extract all the data with the same program that we would

14   use.

15          Q.      So they're able to do that, but if they run into a

16   problem, they send something to you; fair to say?

17          A.      Correct.

18                  MR. STENGEL:    Your Honor, permission to approach the

19   witness?

20                  THE COURT:    Yes.

21   BY MR. STENGEL:

22          Q.      I'm handing you what has been marked as Government's

23   Exhibit P-49.       Can you take a look at that, please?

24          A.      P-49.

25          Q.      Could you please open the envelope and take a look at
                                                                       121
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 121 of 162
                               WASKI - DIRECT

1    the contents inside?

2         A.     (Complying.)

3         Q.     Do you recognize that item?

4         A.     Yes, sir.

5         Q.     And what is that?

6         A.     This is the evidence bag with my initials on the

7    bottom dated 1/9/19, which is when I would have put it back

8    into evidence control.     It has our bar code, our identifying

9    bar code, and RCFL case number on it as well.

10        Q.     Do you recognize the RCFL case number on that item?

11        A.     Yes, sir.

12        Q.     And to be clear, what is the item, generally

13   speaking?

14        A.     It's an iPhone.

15        Q.     And so the control number, you recognize that control

16   number?

17        A.     Yes, sir.

18        Q.     And have you reviewed that device?

19        A.     Yes.

20        Q.     And you mentioned earlier that when you review a

21   device or analyze a device, you pull the data off it, correct?

22        A.     Correct.

23        Q.     And what, if anything, do you do to make that data

24   consumable?

25        A.     So once I pull the data off, I have just one big
                                                                        122
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 122 of 162
                                   WASKI - DIRECT

1    file, and then I bring that into a program that will create a

2    nice viewable, readable report for the investigator.            There's

3    multiple formats I can export the report in.          It can be HTML,

4    PDF, a Word document, Excel.

5         Q.      You just mentioned a couple things.       HTML, what is

6    HTML?

7         A.      HTML is Hyper Text Markup Language.       If I create an

8    HTML report, it would open it in an internet browser.            It would

9    look like you're on a website, but it's an actual cell phone

10   report.

11        Q.      And then you mentioned some other formats, for

12   example, a PDF, correct?

13        A.      Yes, sir.

14        Q.      And after you have created that report, what, if

15   anything, do you do to confirm its accuracy?

16        A.      I visually check.     I look at the report.     And if the

17   phone is accessible, if the passcode is known and I can log

18   into it, I'll match up, you know, pictures or text messages,

19   the amount of contacts in the report to the phone and make sure

20   they match.

21        Q.      And after you do that, what do you do with the

22   report?

23        A.      I put it into evidence control, alert the

24   investigator that it's done and it's ready for pickup, and

25   they'll come out and pick it up.
                                                                       123
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 123 of 162
                               WASKI - DIRECT

1         Q.   The process that you just described and spoke about

2    for the last few minutes, did you do that with the device in

3    front of you?

4         A.   Yes, sir.

5              MR. STENGEL:    Your Honor, permission to show the

6    witness what has been marked as Government Exhibit 718?

7              THE COURT:    718?

8              MR. STENGEL:    718, yes, sir.

9              THE COURT:    Go ahead.

10   BY MR. STENGEL:

11        Q.   Do you see an image on the screen in front of you?

12             THE COURT:    Not yet.    Do you want to admit this so

13   the jury can see it?

14             MR. STENGEL:    Yes, please.    I was going to ask him to

15   authenticate it, but, yes, I move to admit.

16             THE COURT:    Admit.

17                         (Exhibit G-718 admitted into evidence.)

18             THE COURT:    Publish to the jury.

19   BY MR. STENGEL:

20        Q.   What do we see on the screen in front of us?

21        A.   It is a zoomed-out cell phone report.

22             MR. STENGEL:    Special Agent Becker, can you please

23   zoom in to the top maybe corner of the page?

24   BY MR. STENGEL:

25        Q.   What does this show you?
                                                                        124
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 124 of 162
                                   WASKI - DIRECT

1         A.      This shows me a summary of information from the phone

2    from when I generated the report and to what version of the

3    tool that I used.

4         Q.      And how do you know that this is a report that you

5    created?

6         A.      Because the examiner name is my name.

7         Q.      And that's right there about the fourth line down

8    from the top?

9         A.      Yes, sir.

10                MR. STENGEL:    Can you back out a little bit, please,

11   Special Agent Becker?

12   BY MR. STENGEL:

13        Q.      Mr. Waski, are you able to see a phone number

14   connected with this device on that first page?

15        A.      Once it's zoomed in.

16                MR. STENGEL:    Special Agent Becker, could you please

17   pull up Exhibit 718A?

18                Your indulgence for a moment, Your Honor.

19                            (Pause.)

20                THE COURT:   What's the pending question?

21                MR. STENGEL:    Your Honor, there's a phone number on

22   this report that I thought was on this first page.           I'm just

23   looking for it.

24                THE COURT:   Is it unit identifier, 203?

25                MR. STENGEL:    No.
                                                                       125
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 125 of 162
                               WASKI - DIRECT

1    BY MR. STENGEL:

2         Q.    Mr. Waski, this is the report you created for that

3    device, correct?

4         A.   Yes.

5         Q.   And this report, does the report you create generally

6    include the phone number associated with the device?

7         A.   Most of the time, yes, sir.       There's thousands of

8    different models of phones and phones are a little tricky

9    sometimes, but most of the time the phone number is in there.

10              MR. STENGEL:   Pull up 718, please, Special Agent

11   Becker.   Go to the second page, if you could.

12              Your Honor, the file is very large, so we have a

13   little bit of a difficulty.

14   BY MR. STENGEL:

15        Q.    Can you see any phone numbers associated with this

16   device on the screen in front of you right now?

17        A.    Yes.

18        Q.    And what are those numbers that you see?

19        A.    They're under the MSISDN section.      Would you like me

20   to read the numbers?

21        Q.   What does MSISDN stand for, if you know?

22        A.   I wouldn't know exactly.      It's mobile service

23   identifier or something.

24        Q.   But you know that to be the phone number or phone

25   numbers associated with the device?
                                                                        126
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 126 of 162
                                   WASKI - DIRECT

1         A.      Yes, sir.

2         Q.      There are three numbers listed there.        Could the

3    device have three numbers at the same time?

4         A.      (No response.)

5         Q.      Let me ask it a different way.       There are three

6    numbers there, and the last one says last used MSISDN.            What

7    does that mean to you?

8         A.      That's the phone number that's from the SIM card that

9    came in with the phone.

10        Q.      And what is that number, if you could read it out

11   loud, please?

12        A.      That number is 1(818)425-8500.

13        Q.      I see also at the top of the page there is a line for

14   owner name.     What is the owner's name on this report?

15        A.      Jameel's iPhone.

16        Q.      How is it that that data appears on this report?         Did

17   you enter that data?

18        A.      No.

19        Q.      Where would that data come from?

20        A.      From the iPhone itself, and that's stored within the

21   settings of the phone.

22                MR. STENGEL:    I have no further questions for this

23   witness, Your Honor.

24                THE COURT:    Cross-examine.

25                MR. MEEHAN:    I have no questions.
                                                                       127
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 127 of 162
                              SHELUGA - DIRECT

1              MR. HUGHES:    No, Your Honor.

2              MR. ORTIZ:    No.

3              THE COURT:    Thank you.

4                          (Witness excused.)

5              THE COURT:    Next witness, please.

6              MR. STENGEL:    We have Kyle Sheluga from the RCFL,

7    Your Honor.

8              THE CLERK:    Please rise and raise your right hand.

9                          (Witness sworn.)

10             THE CLERK:    Thank you.    Please state your full name

11   and spell your last name for the record.

12             THE WITNESS:    Kyle Sheluga, S-H-E-L-U-G-A.

13             THE COURT:    Go ahead.

14             MR. STENGEL:    Thank you.

15                                   - - -

16                            DIRECT EXAMINATION

17                                   - - -

18   BY MR. STENGEL:

19        Q.   Good afternoon, Mr. Sheluga.       What do you do for a

20   living?

21        A.   I'm a detective with Montgomery County Detective

22   Bureau.

23        Q.   Is that your only job?

24        A.   No.   I'm assigned to the FBI computer forensics lab

25   as a task force officer.
                                                                        128
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 128 of 162
                                   SHELUGA - DIRECT

1         Q.      And is the forensic lab known by another name?

2         A.      Yes, the Philadelphia Regional Computer Forensics

3    Lab, or PHRCFL.

4         Q.      So the RCFL?

5         A.      Yes.

6         Q.      What is your job -- aside from being a detective with

7    a local police force, what is your job when you're working as a

8    task force officer of the RCFL?

9         A.      I'm a forensic examiner.

10        Q.      What is it that you do as a forensic examiner?

11        A.      I examine any digital evidence that's submitted to

12   the laboratory by investigators or detectives or officers.            It

13   includes computers, cell phones, tablets, GPS devices.

14        Q.      And when you examine a device that comes into the

15   RCFL, what do you do to analyze that device?

16        A.      It depends on the type of device it is, but I

17   generally will make a forensic image, which is an exact copy of

18   the storage unit, whether it's a hard drive or a cell phone or

19   tablet, software, so that we have a working copy and don't

20   touch the original evidence as far as doing the examination.

21   And then we'll submit it to various forensic software that's

22   improved or tested by the FBI to extract information from the

23   digital evidence.

24        Q.      To be clear, not all devices being searched by the

25   FBI come to the RCFL, correct?
                                                                       129
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 129 of 162
                              SHELUGA - DIRECT

1         A.   That's correct.

2         Q.   And why would a device come to the RCFL?

3         A.   Could come for various reasons.       One may be that the

4    agent or investigator, in cases of cell phones, wasn't able to

5    get into the device or some problem with the software or from

6    the hardware.    Sometimes the connector on the phone may not

7    work properly.    Something may have been done to the device to

8    try to prevent access to it where we would have the forensic

9    tools and some of the equipment that may be able to bypass a

10   device to get into it.

11             MR. STENGEL:    Permission to approach the witness,

12   Your Honor?

13             THE COURT:    Yes.

14   BY MR. STENGEL:

15        Q.   Showing you what's been previously marked as

16   Government Exhibit P-14A, take a look at the phone contents and

17   let me know if you recognize it.

18        A.   Yes.    It's a MacBook I examined in the course of my

19   duties.

20        Q.   How do you know that you examined that MacBook in the

21   course of your duties?

22        A.   When evidence is submitted to the laboratory, it's

23   given a unique bar code number.      And once we receive the

24   device, as an examiner, I'll place the case number, my

25   initials, and the date, and assign it a unique identification
                                                                        130
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 130 of 162
                                   SHELUGA - DIRECT

1    number, which in this case I identified as QPH1.

2                 MR. STENGEL:    Permission to approach again, Your

3    Honor?

4                 THE COURT:    Yes.

5    BY MR. STENGEL:

6         Q.      Showing you what's been marked as Government's

7    Exhibit P-14B, open that up as well and let me know if you

8    recognize it.

9         A.      Yes, I recognize it.

10        Q.      And what is it?

11        A.      It's a MacBook that was submitted under the same case

12   number, our Case No. 19-007, identified as QPH2.

13        Q.      So you analyzed those two MacBooks, correct?

14        A.      That's correct.

15        Q.      Did you create a report for them?

16        A.      Yes, I did.

17        Q.      One report for both?

18        A.      Yes.

19                MR. STENGEL:    Permission to show the witness what's

20   been marked as Government Exhibit 703?

21                THE COURT:    Yes.

22                MR. STENGEL:    Thank you.

23   BY MR. STENGEL:

24        Q.      Do you see the screen in front of you?

25                THE COURT:    Any objection?    Admitted.    Show it to the
                                                                       131
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 131 of 162
                              SHELUGA - DIRECT

1    jury.

2              MR. STENGEL:    Thank you, Your Honor.

3              THE COURT:    Go ahead.

4                          (Exhibit G-703 admitted into evidence.)

5              THE WITNESS:    Yes, sir, I can see it.

6    BY MR. STENGEL:

7         Q.   Anything about that first page that you see right now

8    that looks familiar to you?

9         A.   It's a title page for the software that I used to

10   extract the information from the MacBooks.

11        Q.   I apologize I'm going to stand back here, if that's

12   okay, because I need to look at the screen.

13        A.   Okay.

14             MR. STENGEL:    Special Agent Becker, if you could

15   please go to the second page.

16   BY MR. STENGEL:

17        Q.   Do you recognize that page?

18        A.   Yes.    It's the case information I would have entered

19   into the software using our case number, the investigative

20   agency, in this case the FBI case number, and the special agent

21   who submitted the item.

22        Q.   And the special agent who submitted that item is

23   whom?

24        A.   Special Agent Becker.

25        Q.   How do you know that this is a report that you
                                                                        132
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 132 of 162
                                   SHELUGA - DIRECT

1    generated?

2         A.      My name was entered as examiner name, and the date of

3    the report is consistent with when I would have done the

4    examination.

5         Q.      Now, as a task force officer at the RCFL, do you

6    analyze cell phones as well?

7         A.      Yes.

8         Q.      Is there a difference between the report generated

9    for a laptop versus a report generated for a cell phone?

10        A.      There can be depending on what software.        This

11   software can be used for mobile devices, but in most cases it's

12   used for MacBooks.

13        Q.      Is there a different software that's often used for

14   cellphones?

15        A.      Yes.   There's a commercially available product that

16   we use a lot, which is called Cellebrite.          That's most commonly

17   used for mobile phones, mobile devices.

18        Q.      Why is it you would use this software for, say,

19   MacBooks?

20        A.      The software was built by the manufacturer and the

21   supplier to specifically work on Mac operating system devices,

22   whether it be MacBooks or iPhone extractions.

23        Q.      Showing you what's been marked as Government

24   Exhibit 703A.

25                MR. STENGEL:    If you could zoom in a little bit,
                                                                       133
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 133 of 162
                              SHELUGA - DIRECT

1    please, Special Agent Becker.     I'm sorry.    Zoom out a little

2    bit.

3    BY MR. STENGEL:

4           Q.   What do we see here on this page?

5           A.   This page represents two cell phone backup files that

6    were found on item QPH2, which is this MacBook here.         When you

7    back up a cell phone on your computer or, in this case, a

8    MacBook, it creates a backup file which can be stored on the

9    computer.    It's basically a representation of what's on the

10   cell phone at the time it was connected to the computer and

11   backed up.

12          Q.   So, in essence, fair to say that by examining this

13   computer, you're examining the backup of a cell phone that was

14   plugged into it?

15          A.   In this case, yes.

16          Q.   And the cell phone -- how many cell phones were

17   backed up on a combination of those two computers?

18          A.   I found three mobile backups.     In the case of the two

19   on the screen, they appeared to me to be both the same device

20   because of the model number and the phone number being similar.

21          Q.   And what is that phone number?

22          A.   (702)305-6012.

23          Q.   Showing you what has been marked as Government

24   Exhibit 703B, what is it that we see on this screen?

25          A.   It appears to be text messages or iMessage records in
                                                                        134
               Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 134 of 162


1    a conversation format.

2         Q.      And that conversation is occurring -- the sender is

3    listed as whom?      The top right message.

4         A.      Several of them, the sender is self, and then in

5    parentheses, rch110@yahoo.com.

6         Q.      What does the designation of "self" mean to you?

7         A.      Well, in my opinion, it would be the person whose

8    device this is or using the messages.

9         Q.      And the self email address rch110@yahoo.com is

10   communicating in the top message with whom?

11        A.      Well, the participants are listed as Khazi and self.

12        Q.      What is the phone number associated with Khazi?

13        A.      (267)586-4737.

14        Q.      And the third message from the top on the right, the

15   self is communicating with what number?

16        A.      The phone number is (818)425-8500.

17                THE COURT:    We're going to have to stop for the day

18   at this point.

19                MR. STENGEL:    I'm actually done.     I have no further

20   questions.

21                THE COURT:    Any cross-examination of this witness?

22                MR. MEEHAN:    No.

23                MR. HUGHES:    Not on that, Your Honor.

24                MR. GOLDMAN:    No, Judge.

25                MR. STENGEL:    I would just move that.
                                                                       135
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 135 of 162


1               THE COURT:   Ladies and gentlemen, we're going to

2    adjourn for the day.    Once again, thank you for your patience

3    this morning.    Unless there's something -- sometimes I say, you

4    know, an act of God.    But for an act of God, we're going to

5    start at 9:00 tomorrow morning.      But that requires all of you

6    to be here at 9:00, so please make sure you're here at 9:00.            I

7    will start at 9:00 and have a full day.

8               Now, please remember, don't discuss the case.        I

9    doubt very much you will hear or see anything about this case

10   on any kind of radio or television or newspaper story.         I doubt

11   it very much.    But if by any chance there is some, please do

12   not read it.

13              Secondly, and I doubt this will happen very much, but

14   if anybody were to approach you about this case in any way,

15   shape, or form, please do not respond in any way, and let

16   Ms. Lutz or me know first thing tomorrow morning.        I doubt that

17   will happen.    That is something that we always say to jurors

18   because it can happen, but it very, very seldom does happen.            I

19   have no reason to believe it would happen here.        If it does,

20   please report it.   Have a very nice evening.       Keep an open

21   mind.   See you at 9:00 tomorrow.     Jury is excused.     Thank you.

22              Oh, one other thing.    This is important.      You don't

23   have to sit down.   Please wear your jury badges.       It's very

24   important because you use the public elevators with everybody

25   who is in the courthouse, whatever their role may be.         And
                                                                      136
             Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 136 of 162


1    nobody talks to people who have a jury badge on, and you should

2    not talk to them.    You may see some of the lawyers and stuff.

3    They will not say hello to you or they won't -- they'll ignore

4    you.   Don't think that's rude.     That's the etiquette in the

5    courthouse that nobody talks to jurors.       So if you see anybody

6    or are on the same elevator, just go about your way and don't

7    engage in any conversation, and they will not engage you.          Now

8    have a very good evening.

9                          (The jury exits the courtroom at 4:29 p.m.)

10               THE COURT:   Mr. Witherell, who are the witnesses for

11   tomorrow?

12               MR. WITHERELL:   Your Honor, tomorrow you're going to

13   see Special Agent Simpson, Special Agent --

14               THE COURT:   Go a little slower.     Pull the microphone

15   closer, please, so I can hear you.

16               MR. WITHERELL:   Special Agent Simpson, for his first

17   round of testimony, Special Agent Becker, Task Force Officer

18   Stevens, Task Force Officer Yerges, Task Force Officer

19   Schlosser.    And, Your Honor, I had anticipated Dontez Stewart

20   testifying after that but -- oh, I'm sorry, Officer Carol

21   Williams.    Then after that, Your Honor, me and Mr. Stengel will

22   discuss whether or not Mr. Dontez Stewart will be testifying

23   sometime after that.

24               THE COURT:   Well, that sounds like those witnesses

25   will take like an hour and a half in the morning.
                                                                       137
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 137 of 162


1               MR. STENGEL:   Your Honor, Special Agent Simpson and

2    Becker are going to go through two summary exhibits we put

3    together, which will take some time because we're going to go

4    through a lot of computer and cell phone evidence.

5               THE COURT:   Would it make some sense to have Dontez

6    Stewart testify right after lunch?      Logistically, that would

7    make it easy for the marshals and so forth.       But that means you

8    got to fill up the morning with other witnesses.        So who else

9    do you have?

10              MR. WITHERELL:   I don't think it's going to be a

11   problem with the agents, Your Honor.

12              THE COURT:   Who comes -- Stewart's an important

13   witness.   He'll take a while.    Who do you have after Stewart,

14   if we have time?

15              MR. WITHERELL:   We have some civilian witnesses that

16   we can try to be here, Coleman.

17              MR. STENGEL:   Your Honor, as we were preparing, we

18   realized there was a Special Agent James Krieger, who did not

19   make it on to the witness list, initially.       That was my

20   oversight.   If we can perhaps poll the jury whether they know

21   him.   If they don't, no harm, no foul.      If they do, we'll make

22   it up somewhere else.

23              THE COURT:   Have you alerted defense counsel to his

24   identity and testimony?

25              MR. STENGEL:   He was all over the 302's, Your Honor,
                                                                     138
            Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 138 of 162


1    conducting surveillance on the trips to California.

2              THE COURT:   All right.     Okay.   So he's going to

3    testify tomorrow?

4              MR. STENGEL:    No.    I believe he is going to follow.

5    So the witnesses Mr. Witherell initially identified and then

6    Dontez Stewart followed by Krewer, McGann, Denise Kelly, a

7    captain with the North Carolina Department of Motor Vehicles.

8              THE COURT:   They'll all be here?

9              MR. STENGEL:    Yes.    They're all available except for

10   potentially the person from North Carolina.        We need to

11   arrange -- make travel arrangements for that person.         I just

12   need to confirm the day that we have her flying in, but other

13   people will be able to backfill, if she's not here.

14             THE COURT:   So you have a full day tomorrow, right?

15             MR. STENGEL:    Oh, yes.    Oh, yes.

16             THE COURT:   Okay.     All right.   Anything further from

17   defense counsel?    Please be here at 9:00.      I emphasized to the

18   marshals about getting the defendants here by 9:00 so we can

19   start at 9:00.   All right.     Have a nice evening.    Court's

20   adjourned.   Thank you.

21                        (Proceedings adjourned at 4:33 p.m.)

22

23

24

25
                                                                       139
       Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 139 of 162


1                                CERTIFICATE

2

3    I certify that the foregoing is a correct transcript from the

4    record of proceedings in the above-entitled matter.

5

6

7

8    Shannan Gagliardi, RDR, CRR

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                                                     140


                        Case 2:18-cr-00249-MMB
                                      1/9/19 [1] 121/7 Document 533 Filed
                                                                        22912/19/19     Page 140 of 162
                                                                            grams [1] 27/10
                                             10 [2] 15/14 44/4                           229.306 grams [1] 75/21
 DEFENDANT WEST: [1] 11/10
                                             10 kilograms [1] 29/7                       2323 [1] 28/14
 JUROR NO. 11: [5] 8/11 8/13 8/21 9/2 9/6
                                             10-minute [1] 97/22                         24 [4] 70/1 71/11 71/19 75/5
 JUROR NO. 3: [12] 4/17 4/20 4/24 5/1 5/5
                                             102 [1] 3/11                                24/7 [1] 27/1
 5/7 5/10 5/15 5/17 5/19 5/22 6/2
                                             103.9 [2] 107/6 115/5                       25 [1] 90/18
 JUROR NO. 4: [8] 6/6 6/9 6/16 6/20 6/23
                                             10:00 p.m [1] 65/1                          250 [1] 28/24
 7/1 7/4 7/7
                                             10:30 [1] 10/23                             252 [1] 75/1
 MR. GOLDMAN: [7] 41/6 45/3 63/1 84/16
                                             10:30 a.m [1] 10/22                         255 [1] 68/22
 87/9 117/6 134/24
                                             10:30 and [1] 9/25                          2609 [1] 1/24
 MR. HUGHES: [8] 35/23 58/13 61/25
                                             10A [2] 76/13 76/16                         267 [2] 1/25 134/13
 83/13 108/8 110/12 127/1 134/23
                                             11 [20] 8/9 8/13 9/7 9/13 13/21 27/7 30/6   27 [1] 8/15
 MR. MEEHAN: [20] 11/13 12/1 12/4 32/21
                                              30/9 30/21 47/17 53/10 64/24 65/15 66/10   29 [1] 42/16
 61/16 81/6 89/8 95/5 95/10 102/16 110/14
                                              67/9 68/8 73/9 74/24 80/19 88/13           299-7254 [1] 1/25
 112/5 112/19 112/21 112/23 113/2 114/12
                                             110 [1] 3/12                                2:00 [1] 90/24
 114/17 126/25 134/22
                                             114 [1] 3/12                                2:13 p.m [1] 91/18
 MR. ORTIZ: [6] 36/23 62/24 83/15 116/20
                                             117 [1] 3/13
 117/22 127/2
                                             118 [1] 3/14                                3
 MR. STENGEL: [33] 23/20 23/23 24/4
                                             11:00 [2] 47/21 88/14                       30 [1] 56/22
 101/23 118/1 120/18 123/5 123/8 123/14
                                             12 [1] 30/14                                302 [1] 2/12
 123/22 124/10 124/16 124/21 124/25 125/10
                                             121 [1] 2/8                                 302's [1] 137/25
 126/22 127/6 127/14 129/11 130/2 130/19
                                             123 [1] 3/21                                305-6012 [1] 133/22
 130/22 131/2 131/14 132/25 134/19 134/25
                                             1250 [1] 1/14                               31 [1] 64/23
 137/1 137/17 137/25 138/4 138/9 138/15
                                             127 [1] 3/16                                3200 [1] 54/20
 MR. WITHERELL: [78] 11/16 45/2 46/4
                                             12:30 [1] 10/15                             3234 [9] 48/3 48/13 50/17 51/10 56/9 57/5
 47/1 53/12 53/24 54/4 54/13 55/3 56/5 56/21
                                             131 [1] 3/22                                 57/23 65/4 74/23
 57/7 58/4 61/13 63/3 63/14 64/4 65/24 66/12
                                             13679 [1] 74/21                             3313073 [1] 74/21
 66/23 67/11 67/15 69/16 70/9 70/18 70/21
                                             13th [1] 1/19                               3313703 [1] 66/7
 71/16 71/23 72/6 72/14 72/19 72/25 73/11
                                             14A [1] 129/16                              3358 [1] 64/2
 73/15 74/6 77/5 77/12 77/21 78/1 78/12
                                             14B [1] 130/7                               3787 [1] 2/9
 78/16 78/24 79/9 79/17 79/19 80/10 80/21
                                             14th [1] 6/11                               3876 [1] 2/13
 80/24 81/1 81/4 86/17 87/11 87/15 87/24
                                             15 [3] 15/6 15/15 44/19                     3915 [1] 57/3
 89/2 89/6 89/13 93/5 93/7 97/6 97/19 98/22
                                             15th [4] 8/4 14/1 14/1 48/21                3916 [1] 54/19
 99/2 99/19 100/24 101/24 102/1 102/14
                                             16 [1] 28/1                                 3921 [1] 94/21
 104/2 104/23 109/21 114/7 117/8 117/20
                                             17-13679 [1] 74/21                          39th [2] 46/24 47/14
 136/12 136/16 137/10 137/15
                                             1700s [1] 41/13                             39th District [1] 47/10
 MS. MARAN: [8] 10/12 10/14 10/16 10/20
                                             1776 [1] 41/15                              3:00 [1] 47/21
 100/1 100/19 101/8 101/19
                                             1780s [1] 41/15                             3:30 [6] 6/22 7/3 7/23 8/2 8/6 13/20
 THE CLERK: [11] 9/10 46/19 46/21 63/22
                                             18-249-2 [1] 1/3                            3:32 [1] 98/3
 63/24 87/17 89/15 118/4 118/6 127/8 127/10
                                             18101 [1] 2/12                              3:45 [1] 102/10
 THE COURT: [173]
                                             1845 [1] 2/4                                3A [1] 75/5
 THE WITNESS: [24] 46/23 53/16 55/4
                                             18th [1] 2/8
 55/21 56/7 63/5 64/1 80/13 86/20 87/19
                                             19 [5] 72/4 72/9 75/13 113/13 121/7         4
 87/22 89/10 89/17 93/3 95/13 96/13 108/10
                                             19103 [1] 2/5                               401 [7] 3/20 79/22 79/24 80/1 80/21 80/22
 109/22 111/23 113/3 116/23 118/8 127/12                                                  80/25
                                             19106 [2] 1/15 1/25
 131/5                                                                                   401A [4] 3/19 70/9 70/21 70/23
                                             19107 [2] 1/19 2/8
$                                            1:00 [1] 6/12                               401B [1] 71/4
                                             1:24 [1] 11/1                               401C [1] 71/16
$3,000 [2] 69/24 76/25
                                             1:28 [1] 12/15                              401D [1] 72/6
$5,001 [1] 76/24
                                                                                         401F [1] 72/14
$5,101 [1] 69/4                              2                                           401G [1] 72/19
$8,000 [1] 27/11
                                             2 million [1] 37/20                         401I [1] 72/25
'                                            2,500 [1] 42/8                              401K [1] 71/23
                                             2.106 grams [1] 76/12                       402 [6] 3/18 67/2 67/12 67/14 67/16 69/17
'98 [1] 64/20
                                             20 [3] 8/15 15/6 44/4                       402A [1] 67/16
-                                            2010 [2] 64/25 65/15                        402B [1] 67/22
                                             2011 [1] 64/21                              402C [1] 67/25
-3 [1] 1/3
                                             2012 [1] 64/22                              402D [1] 68/9
-4 [1] 1/3
-8 [1] 1/3                                   2017 [17] 26/1 27/3 27/7 27/22 28/1 28/10   402E [1] 68/13
                                              30/6 30/21 33/18 47/18 53/10 66/10 67/9    402J [1] 69/5
0                                             73/9 74/24 88/14 90/18                     402K [1] 69/8
007 [1] 130/12                               2018  [4] 28/1 28/22 29/11 29/18            402N [1] 77/5
0247 [1] 52/2                                2019 [1] 1/7                                402O [1] 77/12
0709 [3] 48/5 51/19 51/20                    203 [1] 124/24                              402P [1] 77/21
                                             2048 [3] 3/17 53/13 54/12                   402Q [1] 78/24
1                                            207 [2] 73/15 74/16                         402R [1] 79/9
1.6 [1] 37/21                                20s [1] 49/3                                405 [5] 3/18 65/25 66/2 66/15 66/20
1.7 [1] 37/21                                211 [1] 1/19                                4173 [1] 1/20
                                             215 [4] 1/15 1/20 2/5 2/9                   425-8500 [2] 126/12 134/16
                                                                                                                                 141



4            Case 2:18-cr-00249-MMB
                                 88 [1] Document
                                        3/9      533 Filed 12/19/19
                                                                  15/5 Page    141
                                                                       15/7 23/19    of48/12
                                                                                  48/8  16251/10 51/22
                                        89 [1] 3/20                                   51/23 52/6 53/22 56/1 56/8 59/1 134/9
4419 [1] 46/24
                                        8:00 a.m [1] 90/22                           addressed [2] 9/17 18/1
454-6680 [1] 2/5
                                                                                     addresses [2] 15/17 46/2
47 [1] 3/4                              9                                            adjourn [4] 7/3 13/19 13/19 135/2
4737 [1] 134/13
                                        90 [1] 3/11                                  adjourned [2] 138/20 138/21
48 grams [1] 27/10
                                        904.5 grams [1] 76/17                        Administration [1] 32/9
48.968 grams [1] 76/7
                                        932 [1] 2/4                                  admit [3] 123/12 123/15 123/16
49 [2] 120/23 120/24
                                        9534 [1] 69/18                               admitted [19] 54/9 54/12 66/14 66/15 67/14
4:00 p.m [1] 90/22
                                        97 [1] 3/21                                   70/23 73/20 73/23 78/14 78/15 80/23 80/25
4:29 [1] 136/9
                                        9:00 [8] 135/5 135/6 135/6 135/7 135/21       89/4 89/5 97/8 97/9 123/17 130/25 131/4
4:30 [3] 13/19 63/20 98/2
                                         138/17 138/18 138/19                        adopt [1] 20/8
4:33 [1] 138/21
                                        9:00 a.m [1] 4/5                             advantages [1] 101/11
5                                       9:03 [1] 1/7                                 advised [1] 4/6
                                        9:24 [1] 11/1                                Affairs [1] 64/21
5 pounds [1] 29/8
                                                                                     African [3] 36/6 41/20 43/20
50 [1] 53/24                            A                                            after [25] 7/4 12/2 20/4 26/21 28/9 28/12
5000 [4] 3/19 78/8 78/13 78/15
                                        a.m [5] 1/7 4/5 10/22 11/1 90/22              28/19 28/22 30/15 37/11 54/5 54/6 60/25
50s [1] 44/17
                                        AB [2] 41/3 115/13                            65/1 95/18 99/24 108/4 115/23 122/14
53 [4] 3/20 88/22 89/2 89/5
                                        abandoned [1] 58/18                           122/21 136/20 136/21 136/23 137/6 137/13
535 [1] 2/12
                                        ABDUL [13] 1/5 24/21 26/15 26/22 29/18       afternoon [21] 6/12 6/21 7/22 7/25 12/18
54 [1] 3/17
                                         30/2 31/25 33/11 48/11 52/5 59/5 115/13      23/25 30/22 32/22 35/23 47/6 47/7 63/9
564-4173 [1] 1/20
                                         115/19                                       64/10 64/11 67/20 88/5 90/23 102/23 102/24
586-4737 [1] 134/13
                                        abetting [3] 30/2 33/17 35/1                  118/14 127/19
6                                       abilities [1] 21/20                          again [12] 7/6 8/10 15/9 56/25 59/14 76/23
                                        able [10] 15/12 25/17 54/10 91/23 100/4       90/3 99/23 105/21 112/4 130/2 135/2
601 [1] 1/24
                                         120/15 124/13 129/4 129/9 138/13            against [7] 17/24 30/9 42/24 44/25 45/17
6012 [1] 133/22
                                        about [88] 5/20 12/6 12/8 13/9 13/14 13/23 104/17 105/8
61 [3] 3/4 25/15 29/12
                                         14/18 16/13 17/11 18/11 19/7 19/21 20/17    age [1] 44/17
610 [1] 2/13
                                         20/18 20/19 20/19 20/20 20/21 20/24 21/4    agencies [2] 115/1 119/6
615 [1] 1/14
                                         21/6 21/9 22/5 22/10 22/11 22/12 23/15      agency [2] 119/8 131/20
62 [1] 3/5
                                         23/25 23/25 24/4 24/5 24/6 25/25 27/11      agent [30] 28/8 32/8 44/16 53/12 54/2 54/13
62 grams [1] 27/10
                                         28/18 31/18 32/5 34/1 34/14 34/16 34/19      56/21 56/23 58/5 65/24 73/16 78/25 118/17
62.982 grams [1] 76/1
                                         35/5 35/11 35/12 37/22 40/9 41/10 42/10      120/3 123/22 124/11 124/16 125/10 129/4
64 [1] 3/6
                                         42/22 44/11 44/17 44/24 45/25 48/22 49/2     131/14 131/20 131/22 131/24 133/1 136/13
66 [1] 3/18
                                         50/5 52/8 56/12 57/8 58/25 59/4 73/19 74/1 136/13 136/16 136/17 137/1 137/18
6680 [1] 2/5
                                         74/2 78/23 82/24 83/5 83/22 84/23 91/17     agents [9] 25/13 30/23 30/25 46/11 46/11
67 [1] 3/18
                                         91/21 91/23 92/2 93/9 94/11 96/4 101/13      78/3 106/3 106/11 137/11
6:46 p.m [2] 48/3 48/15
                                         101/20 103/1 106/21 109/17 123/1 124/7      ages [1] 49/3
6:55 p.m [1] 50/22
                                         131/7 135/9 135/14 136/6 138/18             aggressive [1] 95/3
7                                       above [1] 139/4                              ago [5] 33/8 44/24 81/17 90/4 103/14
7,000 [1] 94/18                         above-entitled [1] 139/4                     agree [2] 21/3 40/23
70 [1] 3/19                             absence [1] 100/14                           agreed [2] 73/12 73/22
701 [1] 1/19                            accept [1] 35/17                             agreement [16] 17/6 17/6 31/4 31/6 31/20
                                        access [1] 129/8                              31/20 33/25 34/1 34/3 35/4 35/5 35/6 94/3
702 [1] 133/22
                                        accessible [1] 122/17                         100/9 100/12 100/15
703 [3] 3/22 130/20 131/4
                                        accommodate [1] 63/18                        ahead [11] 46/25 54/11 74/5 89/22 95/12
703A [1] 132/24
                                        account [1] 22/25                             96/15 102/18 108/14 123/9 127/13 131/3
703B [1] 133/24
                                        accuracy [2] 74/12 122/15                    aiding [3] 30/2 33/17 35/1
718 [6] 3/21 123/6 123/7 123/8 123/17
 125/10                                 accurately [4] 53/8 66/8 67/8 73/8           airplane [1] 28/8
                                        acknowledged [1] 31/5                        airport [1] 6/25
718A [1] 124/17
                                        acquired [1] 50/10                           alert [2] 57/19 122/23
7254 [1] 1/25
                                        acquit [1] 42/1                              alerted [5] 95/4 95/8 95/18 115/25 137/23
78 [1] 3/19
                                        act [3] 98/13 135/4 135/4                    all [92] 4/6 4/10 7/2 9/10 9/12 10/2 10/4 10/9
7:50 p.m [1] 59/18
                                        actions [3] 29/22 33/14 34/17                 10/15 10/17 10/17 10/18 12/11 12/17 13/15
7JD-0709 [1] 51/19
                                        activated [2] 92/13 93/15                     14/14 16/20 18/14 18/15 20/4 20/7 20/14
8                                       active [3] 100/25 101/3 101/3                 22/2 22/19 24/6 25/21 27/4 28/6 30/1 30/7
80 [2] 3/20 80/6                        actively [1] 12/20                            32/19 34/14 35/9 35/18 38/4 38/8 38/17
81 [1] 3/7                              activity [2] 55/7 91/16                       39/12 40/17 40/23 41/20 42/9 44/5 44/13
818 [2] 126/12 134/16                   acts [2] 31/9 34/1                            45/9 45/10 46/1 46/16 54/25 55/6 55/16
83 [1] 3/7                              actual [4] 16/23 83/8 84/10 122/9             55/18 59/10 61/14 62/17 63/19 63/19 64/22
8327 [1] 1/15                           actually [39] 15/3 30/22 31/2 33/13 36/25     71/7 72/9 72/10 73/5 73/12 74/4 74/22 77/17
84 [1] 3/8                               37/4 38/5 38/18 38/19 51/1 54/1 55/5 61/7    80/2 80/4 80/23 83/3 85/18 86/15 87/6 93/18
841-3876 [1] 2/13                        68/5 68/24 77/16 77/17 77/25 82/20 84/10     93/23 97/8 97/17 97/22 101/9 110/20 111/1
8500 [2] 126/12 134/16                   84/23 90/6 91/9 91/10 91/11 92/7 95/23 99/7 111/5 119/18 120/13 128/24 135/5 137/25
851 [1] 87/20                            100/17 105/25 107/7 108/12 111/19 112/8      138/2 138/8 138/9 138/16 138/19
858-3787 [1] 2/9                         113/21 114/5 115/8 117/2 134/19             all-gray [1] 55/16
861-8327 [1] 1/15                       additional [1] 49/10                         alleged [14] 69/2 71/12 72/18 72/22 75/2
                                        address [20] 9/8 14/8 14/8 14/21 14/25 15/1 75/10 75/14 76/14 96/6 96/14 110/2 110/3
                                                                                                                                          142



A                        Case 2:18-cr-00249-MMB         Document
                                       apologize [2] 69/17 131/11 533 Filed78/7
                                                                             12/19/19
                                                                                78/13 79/22 Page   142
                                                                                            80/15 82/7   of88/21
                                                                                                       82/7 162
                                               apparel [4] 24/12 37/18 38/8 40/16               91/13 96/11 96/22 97/7 98/4 98/8 98/11
alleged... [2] 110/4 117/1
                                               APPEARANCES [2] 1/11 2/2                         100/16 100/16 101/2 101/3 103/7 105/15
allegiance [2] 99/12 99/13
                                               appeared [1] 133/19                              106/22 109/3 112/25 112/25 115/13 115/16
allegiances [1] 99/8
                                               appears [3] 68/11 126/16 133/25                  119/2 120/22 121/9 123/6 127/25 128/7
Allentown [1] 2/12
                                               applies [1] 30/1                                 128/10 128/20 128/20 129/15 129/24 130/1
allowed [2] 14/24 113/6
                                               appointed [2] 11/22 98/18                        130/6 130/7 130/12 130/20 132/2 132/5
allows [1] 26/25
                                               appointment [1] 98/12                            132/6 132/23 133/23 134/3 134/11 137/17
almost [3] 8/15 55/6 64/23
                                               appreciate [3] 4/6 13/2 13/16                   aside [1] 128/6
alone [2] 25/20 36/14
                                               apprised [1] 25/8                               ask [35] 11/8 15/22 16/2 16/5 16/7 18/5
along [8] 21/13 21/19 25/6 27/11 29/7 74/4
                                               approach [5] 66/24 120/18 129/11 130/2           23/21 32/17 36/1 38/22 39/16 40/20 40/24
 98/20 110/20
                                                135/14                                          51/17 53/12 54/1 54/13 58/7 58/21 64/12
already [3] 43/17 43/20 100/6
                                               appropriate [1] 73/13                            65/24 73/15 78/8 78/24 101/18 104/4 104/11
also [38] 18/20 18/23 20/9 22/24 23/3 25/5
                                               approve [2] 11/9 11/10                           104/12 104/12 110/14 112/4 112/25 115/16
 27/13 31/2 31/9 31/12 32/3 32/10 34/9 34/15
                                               approximately [10] 27/15 29/8 47/13 50/21        123/14 126/5
 39/16 43/13 49/4 50/13 51/21 59/8 60/22
                                                53/24 75/21 76/1 76/6 76/12 76/16              asked [12] 51/5 51/13 52/11 57/19 58/23
 68/1 68/22 69/4 69/24 76/20 79/14 80/6 80/8
                                               April [1] 104/19                                 59/2 93/17 93/23 94/14 98/15 103/1 104/10
 81/24 82/23 105/20 110/6 113/4 115/4
                                               AR [2] 41/3 115/13                              asking [2] 35/18 40/12
 116/24 116/25 126/13
                                               AR-AB [2] 41/3 115/13                           asks [1] 18/5
always [3] 33/9 110/4 135/17
                                               are [122] 4/2 5/2 5/11 5/14 5/16 5/17 6/1 6/6   assessing [1] 20/1
am [10] 17/2 33/13 37/25 40/17 40/18 44/20
                                                6/10 6/13 7/14 8/10 11/8 12/13 13/3 13/12      assign [1] 129/25
 56/16 78/2 78/2 110/5
                                                13/15 14/15 14/24 15/13 15/15 15/24 16/6       assigned [8] 64/2 64/13 74/17 87/20 89/18
AMERICA [1] 1/3
                                                16/8 16/15 16/17 17/12 17/13 17/15 17/17        90/4 118/21 127/24
American [3] 36/6 41/12 41/13
                                                17/22 18/1 18/20 18/25 19/3 19/5 20/6 20/10    assignment [1] 103/1
Americans [2] 41/20 43/20
                                                20/17 21/11 21/13 21/21 21/22 22/21 26/3       assist [1] 46/14
Amir [4] 28/17 49/22 56/11 56/18
                                                30/1 30/5 30/8 30/17 33/5 34/11 35/9 36/10     assistance [1] 50/18
ammunition [3] 60/18 77/2 77/9
                                                36/14 36/14 37/13 39/20 40/19 45/20 46/7       ASSISTANT [2] 1/13 74/10
among [2] 24/23 31/19
                                                46/9 46/10 46/10 46/11 46/15 46/16 47/6        assisting [1] 100/21
amount [4] 25/8 40/10 94/14 122/19
                                                54/17 55/18 55/25 57/1 57/4 57/5 59/25         associate [2] 42/7 98/9
amounts [2] 32/11 100/4
                                                60/18 64/10 65/21 66/18 67/4 67/5 67/25        associated [5] 31/7 125/6 125/15 125/25
analysis [1] 74/20
                                                68/9 68/17 69/5 70/25 71/5 71/19 71/25 72/1     134/12
analyze [3] 121/21 128/15 132/6
                                                72/8 72/9 72/21 73/3 73/18 77/23 79/25         assorted [1] 75/1
analyzed [1] 130/13
                                                80/17 80/18 83/25 85/3 85/3 85/8 85/8 85/15    assume [2] 17/23 73/25
Angeles [4] 28/2 28/2 28/7 29/20
                                                88/5 88/24 100/23 103/25 108/5 108/6           assumed [1] 116/10
angle [1] 18/25
                                                114/24 118/17 119/6 124/13 125/8 125/18        assure [1] 12/23
another [17] 30/11 48/20 51/21 51/23 55/20
                                                126/2 126/5 134/11 136/6 136/10 137/2          attached [1] 105/8
 57/3 68/15 68/16 69/14 70/2 82/7 87/3 98/23
                                               area [10] 50/16 50/19 81/11 81/14 81/15         attempt [1] 15/1
 98/24 101/3 105/8 128/1
                                                81/16 81/17 81/19 95/16 120/10                 attention [15] 15/16 19/20 32/1 36/2 43/18
answer [12] 15/23 15/24 18/4 83/21 101/5
                                               argue [1] 20/8                                   47/17 48/2 59/17 64/24 64/25 88/13 90/13
 111/22 112/3 112/4 112/18 112/22 112/23
                                               argument [1] 33/16                               90/18 90/23 91/18
 113/1
                                               arguments [7] 20/6 20/6 20/10 21/11 22/21       attentive [1] 45/21
answered [1] 19/24
                                                22/21 22/23                                    attorney [11] 41/7 42/17 42/18 74/8 98/23
answering [1] 82/18
                                               Arko [3] 95/2 95/15 95/18                        98/24 99/4 99/9 101/2 103/13 103/24
anticipated [1] 136/19
                                               arms [1] 38/1                                   ATTORNEY'S [3] 1/14 103/20 105/11
any [66] 5/3 8/17 10/1 11/14 12/24 12/25
                                               around [10] 16/21 40/7 48/2 48/14 59/18         attorney-client [3] 99/4 99/9 101/2
 17/11 18/9 19/17 19/17 19/22 21/1 21/14
                                                64/25 81/11 88/14 91/18 95/3                   attorneys [7] 1/13 17/20 42/4 42/5 74/7
 22/20 24/20 25/11 35/8 49/13 55/11 59/2
                                               arrange [1] 138/11                               74/10 74/11
 59/24 60/7 63/2 63/12 63/16 63/17 77/2 81/3
                                               arrangements [2] 7/24 138/11                    audience [1] 34/12
 81/24 83/1 83/25 84/10 86/10 86/11 87/10
                                               arrest [2] 52/18 113/6                          August [1] 27/3
 91/3 91/15 94/19 94/20 96/8 97/3 97/25
                                               arrested [7] 29/9 29/10 29/19 29/19 29/20       authenticate [1] 123/15
 98/16 100/2 101/8 101/10 101/14 101/17
                                                37/19 97/14                                    authority [1] 119/14
 101/18 102/6 102/13 110/13 116/2 116/2
                                               arrive [2] 20/11 94/25                          availability [1] 11/6
 116/9 117/7 117/21 125/15 128/11 130/25
                                               arrived [8] 48/7 48/14 48/23 48/25 59/19        available [3] 86/10 132/15 138/9
 134/21 135/10 135/11 135/14 135/15 136/7
                                                59/23 79/3 95/2                                Ave [7] 91/22 91/23 91/24 92/1 107/5 107/8
anybody [9] 11/14 34/3 49/11 49/18 86/24
                                               arriving [1] 62/9                                108/2
 112/14 113/9 135/14 136/5
                                               artery [1] 48/20                                Avenue [1] 108/3
anymore [1] 41/15
                                               article [2] 92/20 92/25                         aware [10] 4/2 11/9 11/10 31/10 52/25 53/3
anyone [8] 55/14 58/21 58/23 109/8 109/11
                                               articles [1] 62/20                               78/2 83/25 88/24 115/19
 109/11 109/17 114/18
                                               artist [2] 37/22 37/25                          away [4] 13/8 41/17 54/24 91/10
anyone's [1] 55/24
                                               as [121] 4/15 6/5 8/14 8/15 10/3 10/3 11/7
anything [21] 5/22 16/11 17/23 20/20 21/17                                                     B
                                                11/11 13/15 15/10 15/10 15/15 15/23 17/2
 23/13 50/6 52/20 60/4 68/3 68/19 82/2 94/11
                                                17/14 17/22 18/22 19/24 20/14 20/14 21/12      baby [1] 96/4
 96/20 116/3 119/6 121/23 122/15 131/7
                                                21/25 22/16 23/6 23/6 23/7 23/10 23/12         back [38] 6/18 6/20 20/5 20/17 25/3 28/4
 135/9 138/16
                                                23/13 23/14 23/14 24/19 24/23 25/9 25/9        29/5 30/16 33/15 34/21 39/4 45/13 48/10
aol.com [1] 1/20
                                                26/3 26/18 26/18 27/8 27/20 28/1 29/14         51/2 55/17 55/25 57/18 64/21 68/11 69/9
apartment [6] 28/11 28/14 28/15 28/23 29/4
                                                29/22 30/24 30/24 30/25 31/16 31/23 32/3       69/16 69/17 78/19 90/9 92/6 93/25 94/4
 40/8
                                                32/17 35/8 37/17 38/13 43/4 43/20 43/22        94/22 97/16 102/4 103/14 110/4 113/5
apartments [3] 28/20 28/24 30/15
                                                44/15 46/6 50/22 52/5 54/20 55/6 57/4 59/11    116/19 121/7 124/10 131/11 133/7
apologies [1] 112/23
                                                65/21 65/22 66/19 67/9 67/12 71/9 74/11        backed [2] 133/11 133/17
                                                                                                                                      143



B            Case 2:18-cr-00249-MMB
                                  47/12Document      533
                                       51/2 64/16 64/17 64/22Filed  12/19/19
                                                              66/19 67/12 bornePage    143 of 162
                                                                                [1] 29/23
                                               78/4 78/7 78/13 79/21 81/11 81/13 81/18      boss [1] 24/23
backfill [1] 138/13
                                               81/20 83/7 88/8 88/10 88/21 90/14 96/11      bosses [1] 24/23
backup [5] 57/5 94/21 133/5 133/8 133/13
                                               96/22 97/7 99/14 103/23 106/4 106/20         both [8] 10/2 36/6 49/1 78/3 99/9 101/1
backups [1] 133/18
                                               113/21 120/22 123/6 129/7 129/15 130/6        130/17 133/19
bad [2] 21/7 42/6
                                               130/20 132/23 133/23                         bottle [2] 80/6 96/4
badge [4] 46/24 64/1 87/20 136/1
                                               before [23] 1/9 10/19 11/3 11/18 13/17       bottom [6] 24/13 68/25 70/1 70/2 71/8 121/7
badges [1] 135/23
                                               15/23 17/14 20/12 20/16 21/6 22/16 29/10     Boulevard [1] 28/25
bag [12] 50/9 50/11 69/1 69/2 69/2 69/3 70/2
                                               37/19 81/12 81/14 81/19 98/15 99/15 102/6 box [6] 50/11 50/12 68/21 70/16 113/4
75/17 75/23 76/2 76/9 121/6
                                               106/25 107/10 108/12 112/16                   116/19
bagged [1] 70/16
                                               beforehand [1] 107/1                         Boyer [4] 28/17 49/22 56/11 56/18
bagged-up [1] 70/16
                                               began [1] 102/25                             branch [2] 64/14 65/12
baggie [2] 72/13 72/17
                                               begin [3] 13/3 23/2 58/19                    brand [4] 24/9 37/18 50/10 111/3
baggies [3] 80/1 85/11 85/12
                                               beginning [1] 17/16                          break [10] 63/10 63/11 63/16 97/21 97/22
bags [10] 60/17 60/19 68/5 68/5 71/7 72/24
                                               behalf [2] 11/7 11/24                         97/25 98/10 102/6 102/7 104/4
75/1 76/14 85/15 85/23
                                               behavior [2] 35/10 35/11                     breakdown [1] 4/3
Baker [8] 11/4 11/17 98/6 98/15 98/25 99/6
                                               being [14] 4/6 33/10 41/22 65/11 74/11       breaks [1] 63/8
99/10 99/12
                                               74/15 94/2 99/2 100/4 100/20 111/7 128/6     BRIAN [2] 3/9 87/19
band [2] 39/4 39/6
                                               128/24 133/20                                brief [5] 12/9 14/11 49/21 56/12 117/8
bar [3] 121/8 121/9 129/23
                                               believability [1] 18/12                      briefly [2] 17/1 62/13
barbecue [1] 42/8
                                               believable [2] 18/18 19/14                   bring [13] 4/11 11/3 12/9 12/11 16/6 16/10
base [2] 75/24 76/10
                                               believe [15] 4/5 15/2 15/11 16/6 18/20 22/8 21/24 44/9 44/10 46/17 94/23 102/9 122/1
based [2] 82/11 96/20
                                               24/10 44/4 47/21 55/25 80/7 86/22 96/17      bringing [4] 24/25 25/3 42/11 94/4
basement [1] 51/15
                                               135/19 138/4                                 brings [2] 119/7 119/9
bashful [1] 13/9
                                               believed [3] 96/6 96/21 103/19               broad [2] 2/8 17/12
basically [9] 14/9 17/4 35/16 49/8 58/12
                                               belonged [1] 52/13                           broken [1] 51/15
58/18 60/6 111/7 133/9
                                               below [3] 74/22 96/3 96/4                    Brooks [2] 30/11 31/12
bathroom [1] 101/22
                                               beneficial [1] 99/5                          Brooks-Blanding [2] 30/11 31/12
battles [1] 38/4
                                               benefits [1] 36/11                           brought [4] 12/19 16/14 41/23 86/22
BAYLSON [2] 1/9 31/16
                                               besides [1] 69/13                            brown [4] 28/12 68/21 75/6 82/7
be [137] 5/1 6/13 6/18 6/22 7/17 8/17 8/18
                                               best [3] 22/1 41/16 83/22                    browser [1] 122/8
8/22 8/24 9/4 9/15 9/16 9/18 9/23 10/20
                                               bet [1] 34/11                                building [1] 29/3
10/21 10/24 11/2 11/17 11/21 13/9 13/11
                                               better [2] 21/10 71/4                        built [1] 132/20
13/22 14/1 14/2 14/3 15/11 15/18 16/19
                                               between [6] 25/24 27/25 74/6 92/1 100/5      bulges [1] 94/13
16/22 17/13 18/8 18/14 20/13 20/13 23/1
                                               132/8                                        burden [8] 5/23 15/20 17/16 17/18 19/14
23/4 23/8 23/14 25/12 27/1 29/23 31/3 31/7
                                               beyond [12] 5/22 14/17 17/18 22/14 23/12      19/16 36/16 42/2
33/14 34/8 34/12 34/13 34/17 34/22 35/4
                                               36/16 39/24 39/25 40/4 40/9 40/13 41/25      Bureau [14] 25/14 26/8 30/12 52/25 64/15
35/5 35/8 35/19 39/1 39/2 39/11 39/25 42/7
                                               bias [1] 43/19                                64/19 64/22 88/25 90/10 91/1 97/4 103/9
42/18 42/20 42/20 42/23 43/11 43/24 44/16
                                               big [1] 121/25                                117/14 127/22
44/19 44/22 45/7 45/21 51/3 52/3 53/14
                                               bigger [1] 108/11                            burnt [4] 93/19 116/2 116/3 116/8
53/17 54/9 54/10 54/22 54/25 55/13 58/19
                                               bill [1] 77/17                               business [8] 24/14 24/20 25/1 25/11 34/10
59/12 59/13 59/20 60/5 61/3 62/16 66/5
                                               billing [1] 99/6                              34/14 35/7 38/9
66/20 68/8 68/11 70/7 70/15 73/12 73/20
                                               Bishop [1] 28/15                             busy [1] 120/5
73/23 74/13 75/24 76/4 76/10 76/15 81/18
                                               Bishop's [1] 28/19                           buttonhook [1] 48/20
85/14 85/25 96/25 98/8 98/14 99/7 99/8
                                               bit [7] 50/3 59/17 65/1 124/10 125/13 132/25 buy [1] 40/19
100/6 101/12 101/12 104/12 108/6 119/8
                                               133/2                                        buying [2] 25/1 40/20
119/15 120/1 121/12 122/3 125/24 128/24
                                               BJ [1] 25/13                                 buys [4] 26/4 26/9 26/11 31/1
129/3 129/9 132/10 132/11 132/22 133/8
                                               black [4] 49/3 68/22 71/1 80/1               bypass [1] 129/9
133/19 133/25 134/7 135/6 135/25 136/22
                                               blah [3] 39/13 39/14 39/14
                                               BLANDING [51] 1/5 2/3 12/14 24/24 25/5 C
137/10 137/16 138/8 138/13 138/17
beauty [1] 42/3
                                               28/3 28/8 28/18 29/1 29/18 30/9 30/11 30/16 cab [1] 6/25
became [1] 41/19
                                               31/12 31/15 31/25 35/25 35/25 36/2 36/3      California [7] 24/7 24/25 29/20 30/16 39/20
because [49] 4/3 5/22 5/23 7/23 10/4 13/21
                                               36/4 36/8 36/16 36/17 36/21 44/22 45/4 45/4 39/22 138/1
14/25 15/19 21/18 22/2 22/16 28/16 29/2
                                               45/9 61/22 92/22 93/4 93/5 93/6 93/7 93/18 call [18] 14/11 14/17 14/25 15/13 15/21 16/1
33/4 33/13 33/23 34/24 36/3 36/14 37/7 37/8
                                               95/20 96/8 97/14 105/16 106/21 107/2 107/9 16/4 16/10 16/13 17/5 22/16 42/9 46/3 63/13
37/12 40/10 40/25 42/14 42/23 43/3 43/15
                                               110/6 112/7 115/4 115/7 115/14 115/19         63/14 87/15 89/13 103/25
43/22 55/24 56/3 83/20 84/6 90/5 91/9 96/19
                                               115/21 116/12                                called [14] 13/12 17/20 21/13 24/5 26/4
99/12 104/16 105/16 106/1 106/5 111/17
                                               Blanding's [2] 44/22 106/15                   26/22 46/9 46/10 65/4 94/21 107/1 111/2
113/19 124/6 131/12 133/20 135/18 135/24
                                               block [9] 24/5 26/23 48/16 48/17 49/1 49/2 118/25 132/16
137/3
                                               49/9 54/20 62/10                             calling [2] 22/19 102/1
Becker [10] 25/13 123/22 124/11 124/16
                                               blocking [1] 113/4                           calls [4] 16/2 16/16 46/5 118/1
125/11 131/14 131/24 133/1 136/17 137/2
                                               blue [8] 27/14 27/17 71/12 75/5 93/1 93/2    came [17] 7/11 7/12 7/20 29/5 31/7 48/10
become [3] 42/17 53/3 99/5
                                               93/3 93/3                                     49/21 50/25 51/3 51/5 57/18 57/20 64/20
becomes [2] 28/16 101/1
                                               blurt [1] 21/1                                94/22 111/3 116/10 126/9
bedroom [16] 68/18 68/20 68/21 69/4 69/7
                                               bobgoldmanlaw.com [1] 2/13                   camera [13] 26/22 26/23 26/24 27/6 29/3
69/9 69/14 70/8 70/17 71/15 72/2 72/11
                                               BOGAN [5] 3/6 63/14 64/1 81/11 82/5           30/7 30/20 53/1 53/5 53/8 53/15 53/16 53/17
76/25 76/25 80/2 80/15
                                               book [1] 113/23                              can [82] 6/15 6/16 6/16 6/23 6/23 6/24 6/25
been [49] 10/10 12/19 12/25 16/20 19/23
                                               bookshelf [1] 68/2                            7/4 8/6 8/17 10/10 10/13 10/18 12/2 14/25
29/16 29/24 40/7 40/7 40/23 44/5 45/5 46/13
                                               boots [1] 111/4                               16/18 18/6 20/18 20/18 20/19 20/19 21/12
                                                                                                                                        144



C                        Case 2:18-cr-00249-MMB         Document 533 Filed
                                       Certainly [1] 23/23                 12/19/19
                                                                         coded           Page 144 of 162
                                                                               [2] 32/6 32/10
                                               CERTIFICATE [1] 138/23                         codeine [8] 96/5 108/24 109/5 109/9 109/13
can... [60] 21/25 22/16 23/9 23/22 25/16
                                               certify [1] 139/3                               109/13 109/24 110/2
 38/22 43/17 43/18 43/19 45/17 54/6 54/16
                                               chain [1] 74/12                                Coleman [1] 137/16
 54/20 55/3 55/7 56/21 56/25 58/4 70/9 70/21
                                               chair [1] 68/1                                 colleague [1] 79/19
 71/4 71/9 73/20 73/23 73/25 77/7 77/14
                                               challenge [1] 16/7                             colleagues [2] 25/14 30/25
 78/18 78/20 90/2 92/20 96/2 99/24 101/1
                                               chance [4] 16/10 16/12 20/6 135/11             collective [1] 23/13
 104/4 109/5 111/9 112/22 112/25 116/25
                                               change [2] 6/16 6/23                           college [1] 43/2
 117/2 117/3 120/11 120/23 122/3 122/3
                                               charge [10] 14/19 17/5 22/24 23/7 23/8         collide [1] 19/1
 122/17 123/13 123/22 124/10 125/15 131/5
                                                23/16 29/25 43/7 43/9 43/12                   collision [1] 18/25
 132/10 132/11 133/8 135/18 136/15 137/16
                                               charged [16] 17/3 17/9 17/13 17/15 29/19       color [1] 67/5
 137/20 138/18
                                                29/24 30/3 30/8 30/17 36/17 38/11 41/23       Columbus [1] 28/25
can't [13] 6/14 8/23 9/4 10/17 17/24 21/21
                                                41/24 43/10 43/10 44/5                        combination [1] 133/17
 22/3 37/6 39/19 54/10 113/15 113/19 114/15
                                               charges [6] 23/15 30/18 31/5 38/24 41/4        comcast.net [1] 2/9
cancel [1] 8/16
                                                41/23                                         come [49] 6/20 9/23 9/24 19/1 20/5 20/20
canisters [2] 71/7 109/1
                                               CHARLES [3] 3/3 46/5 46/23                      23/2 23/6 26/7 33/15 34/21 38/5 38/20 40/8
cannot [1] 109/3
                                               check [2] 119/15 122/16                         48/3 49/17 50/18 50/21 59/18 63/21 65/1
cap [2] 75/1 75/9
                                               checked [1] 98/10                               65/13 65/15 88/14 88/18 90/24 91/17 91/18
caps [1] 75/14
                                               chem [3] 109/6 109/7 109/10                     91/23 93/10 93/23 93/25 94/20 95/18 99/3
captain [1] 138/7
                                               chemistry [1] 74/18                             99/7 102/4 105/2 110/4 114/3 116/13 118/3
car [36] 47/22 47/23 48/12 50/1 56/12 57/4
                                               chest [1] 93/21                                 119/23 119/25 122/25 126/19 128/25 129/2
 57/24 59/12 90/8 91/15 91/22 91/25 92/5
                                               Chestnut [1] 1/14                               129/3
 93/14 94/2 94/4 94/22 94/22 95/24 97/16
                                               Chetna [1] 8/11                                comes [13] 14/22 14/23 15/25 18/16 19/13
 106/25 107/16 107/22 107/24 108/6 108/9
                                               Chevy [6] 27/14 51/24 52/1 59/8 59/9 79/11      21/18 23/7 37/11 61/7 91/22 119/11 128/14
 110/8 110/23 111/1 111/2 111/2 111/8 115/3
                                               China [1] 41/17                                 137/12
 115/7 115/21 116/3
                                               choose [1] 38/23                               coming [7] 8/8 8/15 13/22 27/4 31/22 93/20
card [2] 52/22 126/8
                                               Chrysler [9] 91/6 91/7 91/19 92/4 92/11         96/21
care [1] 12/21
                                                108/5 108/8 108/10 109/25                     comments [1] 17/2
careful [1] 101/12
                                               chunky [3] 75/18 75/23 76/9                    commercial [1] 27/24
Carol [1] 136/20
                                               cigarette [3] 116/23 116/24 117/3              commercially [1] 132/15
Carolina [2] 138/7 138/10
                                               cigarettes [1] 117/3                           commission [1] 17/7
cars [1] 18/25
                                               Circuit [2] 98/11 104/19                       committed [3] 35/16 36/17 44/2
cartridges [2] 109/1 109/17
                                               circumstances [1] 32/11                        common [3] 20/1 100/10 100/15
case [117] 7/17 11/17 11/20 11/23 12/24
                                               circumstantial [1] 36/7                        commonly [2] 119/2 132/16
 12/25 13/13 13/13 13/14 13/25 14/11 14/18
                                               city [9] 7/14 37/23 48/17 81/13 91/22 107/5    communicating [2] 134/10 134/15
 15/19 16/24 17/2 17/14 17/16 18/6 18/9 19/8
                                                107/8 108/2 108/3                             communication [1] 106/14
 19/11 19/17 19/23 19/23 20/9 20/11 20/15
                                               civil [1] 18/24                                communications [2] 101/14 106/24
 20/16 20/21 21/5 21/5 21/6 21/12 22/10
                                               civilian [1] 137/15                            company [4] 7/22 37/12 38/13 111/3
 22/10 22/13 22/18 22/23 23/1 23/4 23/16
                                               clear [18] 9/14 9/15 43/13 59/23 60/2 60/3     compartment [1] 27/17
 23/25 23/25 24/4 24/5 24/6 24/11 24/16
                                                60/7 60/12 60/25 71/11 74/25 75/13 75/17      compensated [1] 98/14
 25/12 25/19 26/8 27/5 29/24 32/11 36/18
                                                75/22 76/2 76/8 121/12 128/24                 completely [1] 4/20
 37/7 37/14 37/17 38/5 38/7 38/10 38/16
                                               clearer [1] 18/7                               completes [1] 46/2
 38/24 38/25 40/11 40/12 40/24 41/4 41/22
                                               clearing [2] 60/4 81/23                        completion [1] 22/23
 42/4 42/5 42/13 42/18 42/22 43/8 43/9 43/10
                                               clearly [2] 19/24 37/4                         complex [1] 11/23
 43/23 44/19 45/14 45/19 46/10 46/13 73/19
                                               clerk [1] 9/22                                 complicated [1] 98/19
 73/21 74/14 86/14 97/25 98/19 98/20 98/24
                                               client [21] 10/21 11/5 11/24 17/25 36/25       Complying [1] 121/2
 99/15 99/17 100/9 101/2 101/4 103/12 105/9
                                                37/14 38/8 39/18 39/23 39/24 42/5 42/22       computer [18] 14/23 16/19 16/22 16/25
 105/12 120/2 120/2 121/9 121/10 129/24
                                                44/9 44/25 86/10 98/6 99/4 99/9 99/23 101/2    54/10 56/8 118/16 118/22 118/23 118/25
 130/1 130/11 130/12 131/18 131/19 131/20
                                                108/4                                          120/12 127/24 128/2 133/7 133/9 133/10
 131/20 133/7 133/15 133/18 135/8 135/9
                                               client's [3] 16/8 39/19 109/25                  133/13 137/4
 135/14
                                               clients [3] 41/17 86/10 102/6                  computers [3] 119/5 128/13 133/17
Case No. 19-007 [1] 130/12
                                               clip [4] 56/5 56/22 57/2 57/9                  concern [1] 8/14
cases [8] 5/14 18/23 18/24 19/14 73/20
                                               clips [1] 27/5                                 concerning [2] 51/10 88/15
 113/21 129/4 132/11
                                               clips from [1] 27/5                            concession [1] 32/25
cash [2] 27/11 41/11
                                               close [5] 15/16 19/20 36/2 37/20 40/2          conclude [2] 18/19 19/11
catch [1] 91/9
                                               closely [2] 25/7 56/3                          concluded [1] 20/4
categories [2] 17/5 17/12
                                               closer [2] 77/24 136/15                        conclusion [3] 36/12 36/13 36/20
Caucasians [1] 41/20
                                               closing [7] 20/6 20/6 20/10 22/20 22/21        conclusions [1] 42/13
caught [1] 42/19
                                                22/23 33/15                                   conduct [2] 26/25 65/13
cause [6] 91/14 107/21 111/6 114/3 114/25
                                               clothing [8] 43/1 49/13 55/13 62/20 82/23      conducted [5] 26/13 30/23 31/1 60/1 74/19
 115/24
                                                83/1 92/21 92/25                              conducting [4] 29/17 52/24 67/9 138/1
cell [23] 52/22 88/19 96/8 97/1 110/10
                                               co [6] 11/7 25/4 27/23 28/17 29/7 98/8         Conferring [2] 61/12 79/18
 110/20 110/24 119/17 120/4 122/9 123/21
                                               co-conspirator [4] 25/4 27/23 28/17 29/7       confidential [5] 26/5 26/11 26/16 27/16
 128/13 128/18 129/4 132/6 132/9 133/5
                                               co-counsel [2] 11/7 98/8                        30/12
 133/7 133/10 133/13 133/16 133/16 137/4
                                               cocaine [22] 24/18 25/2 25/7 26/12 27/17       confirm [2] 122/15 138/12
Cellebrite [1] 132/16
                                                27/18 29/8 30/2 32/25 32/25 33/6 33/6 33/18   confirmed [2] 109/18 115/10
cellphones [1] 132/14
                                                33/22 33/22 33/24 33/24 41/1 69/3 72/13       confiscated [4] 68/22 69/4 69/10 69/24
CEO [2] 24/23 25/24
                                                75/24 76/10                                   confront [1] 58/25
certain [3] 18/16 31/9 91/4
                                               code [3] 121/8 121/9 129/23                    connected [2] 124/14 133/10
                                                                                                                                       145



C            Case 2:18-cr-00249-MMB
                                  121/21Document
                                         121/22 122/12533    Filed 129/1
                                                       125/3 128/25 12/19/19   Page[2]145
                                                                          crosswalks      of 162
                                                                                       113/21 113/22
                                              130/13 130/14 139/3                            CRR [2] 1/23 139/8
connection [1] 33/3
                                             corroborated [1] 45/16                          crystalline [1] 76/3
connector [1] 129/6
                                             cough [4] 96/5 108/24 109/4 109/8               CSI [1] 85/17
consent [2] 115/25 119/14
                                             could [22] 7/17 10/14 88/7 93/21 93/24          culture [1] 36/7
consider [2] 12/7 18/8
                                              98/13 98/20 101/23 110/14 113/7 115/2          currency [2] 76/21 110/6
considered [2] 41/12 58/20
                                              116/25 120/1 120/2 120/25 124/16 125/11        current [2] 49/10 103/1
considers [1] 38/12
                                              126/2 126/10 129/3 131/14 132/25               currently [4] 64/2 64/13 89/18 103/4
consisted [9] 74/25 75/5 75/9 75/13 75/17
                                             counsel [33] 4/1 7/10 9/21 10/2 10/2 11/7       custody [1] 74/12
 75/22 76/2 76/8 76/13
                                              11/22 12/11 12/13 12/13 13/6 15/7 15/14        custom [1] 46/12
consistent [6] 32/12 32/18 60/17 60/20 60/23
                                              15/15 16/4 16/12 16/18 23/21 23/24 46/2        customers [1] 25/10
 132/3
                                              46/14 86/22 98/8 98/9 98/18 98/18 100/5
conspiracy [10] 17/5 17/6 17/8 28/23 29/14                                                   D
                                              100/9 100/11 102/5 110/13 137/23 138/17
 29/25 31/18 33/25 34/1 34/25
                                             count [12] 29/24 30/1 30/1 30/5 30/8 30/9       DA's [2] 105/4 105/8
conspirator [5] 25/4 27/23 28/17 29/7 39/6
                                              30/14 30/17 31/18 33/16 33/16 33/21            dangers [1] 100/22
conspired [1] 39/10
                                             counted [1] 85/24                               Daryl [2] 99/6 99/10
constantly [2] 25/8 97/24
                                             counter [4] 27/12 60/24 69/6 69/13              data [10] 25/17 48/10 119/18 120/13 121/21
Constitution [1] 41/15
                                             counting [1] 85/1                               121/23 121/25 126/16 126/17 126/19
consult [2] 99/23 99/23
                                             country [4] 40/23 41/12 41/19 45/25             date [5] 21/16 47/18 50/21 129/25 132/2
consumable [1] 121/24
                                             counts [4] 30/3 32/19 33/20 36/17               dated [1] 121/7
CONT'D [1] 2/2
                                             County [1] 127/21                               dates [2] 28/20 32/1
contact [2] 65/13 94/19
                                             couple [9] 10/12 12/23 14/14 31/18 34/23        day [24] 8/15 8/16 8/21 8/23 9/14 10/4 12/3
contacted [2] 90/25 115/1
                                              84/16 103/14 110/14 122/5                      13/21 13/24 14/2 27/14 27/15 35/18 55/22
contacts [1] 122/19
                                             course [4] 25/15 50/3 129/18 129/21             61/23 90/19 100/22 101/25 111/2 134/17
contain [8] 60/23 75/3 75/8 75/12 75/16
                                             court [29] 1/1 1/23 1/24 4/21 5/2 5/4 5/5 5/8   135/2 135/7 138/12 138/14
 75/19 80/1 109/5
                                              5/12 5/12 6/13 6/14 6/22 7/14 7/14 7/15 8/2    days [2] 8/5 16/20
contained [16] 50/11 70/1 71/7 75/1 75/6
                                              9/22 11/22 12/23 13/20 14/1 14/2 20/20         deal [4] 17/10 44/3 44/12 44/18
 75/10 75/14 75/18 75/23 76/3 76/9 76/14
                                              73/20 98/12 98/18 104/20 104/21                dealer [5] 41/1 41/1 41/2 42/25 43/24
 80/6 96/6 109/9 109/18
                                             Court's [6] 10/22 12/4 66/23 78/1 79/20         dealers [1] 31/22
containers [8] 60/20 68/22 71/1 71/6 71/21
                                              138/19                                         dealing [2] 17/6 32/5
 72/1 72/9 80/2
                                             court-appointed [2] 11/22 98/18                 dealt [1] 44/13
containing [15] 69/1 69/2 69/3 69/3 71/12
                                             court-appointment [1] 98/12                     Dean [1] 74/17
 71/12 71/22 72/5 72/9 72/13 72/17 72/24
                                             courthouse [4] 46/12 46/17 135/25 136/5         decide [6] 10/8 19/13 19/15 36/15 40/2
 75/2 76/4 80/3
                                             courtroom [14] 4/14 6/3 6/4 8/9 12/15 12/19     43/15
contents [3] 73/24 121/1 129/16
                                              19/7 46/8 78/20 92/18 98/3 100/21 102/10       decided [1] 41/19
contexts [1] 24/10
                                              136/9                                          decision [2] 18/10 23/13
continue [1] 98/14
                                             cousin [2] 30/10 31/14                          defendant [21] 1/7 1/18 2/3 2/7 2/11 11/22
continued [5] 27/20 27/21 29/10 49/8 49/15
                                             cover [3] 11/4 16/12 114/23                     14/14 17/8 17/20 23/6 23/7 23/14 23/15 25/6
continuing [1] 29/11
                                             covered [1] 114/25                              28/18 29/19 35/24 93/4 98/17 101/2 101/4
contract [1] 31/21
                                             covers [1] 4/13                                 defendant's [1] 117/18
contracts [1] 35/8
                                             crack [16] 24/18 25/7 26/12 26/15 27/10         defendants [35] 4/2 10/3 10/8 10/11 12/13
control [6] 20/3 119/13 121/8 121/15 121/15
                                              27/18 30/2 30/3 32/25 33/6 33/18 33/22         14/15 14/17 17/3 17/15 17/17 22/14 23/4
 122/23
                                              33/24 40/14 41/2 69/3                          23/11 24/6 24/9 24/11 25/11 26/17 27/4
controlled [13] 26/4 26/9 29/25 31/1 75/4
                                             crack-cocaine [9] 26/12 27/18 30/2 32/25        27/19 27/24 28/21 30/8 30/16 31/25 32/5
 75/8 75/12 75/16 75/19 75/25 76/5 76/10
                                              33/6 33/18 33/22 33/24 69/3                    32/14 42/13 73/21 74/10 99/9 99/16 100/10
 76/15
                                             create [4] 122/1 122/7 125/5 130/15             100/11 138/18
conversation [9] 11/18 51/9 56/12 56/18
                                             created [3] 122/14 124/5 125/2                  defendants' [3] 29/15 29/22 32/4
 58/1 115/7 134/1 134/2 136/7
                                             creates [1] 133/8                               defense [17] 12/11 15/6 15/14 15/15 16/4
convict [1] 41/14
                                             credibility [9] 18/11 18/12 18/13 18/19         16/12 16/18 42/17 42/18 99/3 100/9 100/9
coordinate [2] 25/12 100/5
                                              19/13 20/1 22/6 105/2 105/7                    100/10 100/11 102/5 137/23 138/17
coordinated [1]  31/23
                                             credible [3] 19/16 103/25 104/21                defenses [1] 15/9
coordination [2] 25/3 25/12
                                             crime [7] 17/7 17/9 82/7 82/16 82/22 84/4       definitely [1] 9/3
copies [1] 16/23
                                              84/13                                          definitively [1] 101/21
copy [3] 66/6 128/17 128/19
                                             crimes [5] 17/13 29/24 31/17 35/16 36/17        degree [2] 44/2 44/4
corner [4] 51/3 51/4 65/11 123/23
                                             criminal [5] 5/14 18/22 33/14 91/15 98/13       delay [1] 12/24
corners [1] 19/4
                                             critical [1] 100/6                              delayed [1] 4/4
correct [94] 48/6 50/17 51/19 51/20 52/18
                                             cross [27] 3/4 3/5 3/7 3/7 3/8 3/11 3/12 3/12   deliberate [2] 16/23 18/17
 53/22 55/2 56/20 58/3 58/9 59/6 59/7 59/16
                                              16/5 16/11 19/24 45/15 61/14 61/19 62/3        deliberates [1] 20/10
 59/21 61/5 61/23 62/11 65/7 65/17 65/23
                                              81/5 81/8 83/17 84/19 89/7 101/16 102/15       deliberations [8] 20/12 20/16 21/7 21/8 21/9
 66/4 66/11 66/17 68/4 70/12 73/10 76/21
                                              102/20 110/17 114/20 126/24 134/21             21/18 23/2 78/19
 76/22 80/9 80/13 82/12 83/9 84/8 84/24 85/6
                                             cross-examination [15] 16/5 16/11 19/24         deliver [2] 39/11 39/15
 85/10 85/12 85/13 85/15 85/16 85/20 86/2
                                              45/15 61/19 62/3 81/5 81/8 83/17 84/19         Denise [1] 138/6
 86/3 86/11 86/12 86/16 91/8 103/6 104/8
                                              101/16 102/20 110/17 114/20 134/21             Dennis [3] 50/23 57/15 88/15
 104/21 105/1 105/3 105/5 105/12 105/13
                                             Cross-examine [4] 61/14 89/7 102/15             denominations [1] 60/21
 106/7 106/15 107/6 107/17 108/20 109/16
                                              126/24                                         denying [1] 40/15
 110/5 110/8 110/20 110/23 111/8 111/19
                                             crosswalk [21] 92/8 94/8 105/17 105/22          department [9] 47/11 64/3 64/14 64/18 79/6
 112/9 114/3 114/14 114/25 115/5 115/12
                                              106/1 106/5 106/6 106/9 106/9 111/13           88/11 103/8 113/5 138/7
 115/15 115/20 115/24 116/5 116/6 116/7
                                              111/14 111/15 111/17 111/18 112/8 112/8        Department's [1] 74/18
 116/14 117/15 117/16 117/18 119/20 120/17
                                              112/10 112/11 112/15 113/4 113/10              depend [1] 45/19
                                                                                                                                        146



D                        Case 2:18-cr-00249-MMB          Document
                                       discussion [6] 4/15              533 98/4
                                                           6/5 7/9 9/11 15/10 Filed31/2
                                                                                     12/19/19       Page
                                                                                        31/3 31/11 33/18   146
                                                                                                         43/23   of44/11
                                                                                                               44/8 162
                                               discussions [5] 10/1 10/3 12/5 98/7 101/17     136/19 136/22 137/5 138/6
depended [1] 25/23
                                               dispatch [1] 55/10                             door [2] 29/1 62/6
depending [1] 132/10
                                               dispersed [2] 49/9 49/15                       doors [2] 95/4 95/13
depends [1] 128/16
                                               dispersing [2] 55/8 55/18                      Doris [1] 74/16
describe [6] 14/6 31/7 31/9 32/9 66/9 73/24
                                               dispute [3] 74/1 74/11 74/12                   doubt [15] 14/17 17/18 22/15 23/12 36/16
described [5] 29/23 31/17 33/17 58/2 123/1
                                               disregarded [1] 92/8                           39/24 40/1 40/4 40/9 40/13 42/1 135/9
describing [1] 33/9
                                               distance [1] 9/23                              135/10 135/13 135/16
description [2] 34/24 91/6
                                               distribute [1] 29/25                           down [14] 4/22 16/15 22/2 23/9 55/25 69/18
descriptions [1] 55/13
                                               distribution [3] 17/10 30/2 32/13              89/21 91/23 93/17 97/16 99/14 119/12 124/7
deserves [1] 22/7
                                               district [13] 1/1 1/1 1/10 1/24 1/24 46/24     135/23
designation [1] 134/6
                                               47/10 47/14 74/8 94/22 103/20 103/24           draft [2] 9/5 9/8
detailed [3] 89/19 90/5 103/4
                                               104/21                                         drag [1] 56/22
detective [12] 3/9 52/15 59/15 87/15 87/19
                                               divide [1] 98/20                               dragged [1] 41/17
88/5 88/7 88/8 89/9 127/21 127/21 128/6
                                               division [4] 59/15 64/16 64/21 118/22          draw [8] 47/17 48/2 59/17 64/24 88/13
detectives [8] 27/8 52/21 59/19 59/23 60/13
                                               DNA [5] 82/15 85/20 85/20 86/1 87/6            90/13 90/18 90/23
82/7 120/11 128/12
                                               do [137] 4/21 4/22 5/11 5/12 8/20 10/4 10/10   drawer [2] 70/2 77/10
determination [3] 59/19 103/24 105/4
                                               10/13 10/16 10/17 10/18 10/21 13/1 13/17       drawers [1] 69/25
determinations [1] 74/22
                                               13/23 23/8 32/18 32/23 34/13 34/19 34/20       drawing [1] 91/18
determine [5] 15/3 18/13 18/17 19/19 74/3
                                               34/25 35/1 38/2 38/3 39/16 40/17 42/1 43/22    dress [1] 43/4
determined [12] 75/3 75/7 75/11 75/15
                                               44/18 45/17 45/23 47/18 47/20 49/6 52/1        dresser [5] 68/23 69/1 69/25 69/25 70/2
75/19 75/24 76/4 76/10 76/15 104/20 105/7
                                               52/3 52/4 57/14 57/20 59/24 60/25 61/7         drive [2] 90/8 128/18
105/21
                                               61/24 63/18 65/10 65/21 66/3 66/5 67/8         driver [7] 19/1 19/2 19/8 49/25 56/13 93/11
determining [1] 85/25
                                               67/22 70/11 70/13 70/15 71/18 73/11 79/5       95/4
develops [1] 99/8
                                               79/7 79/11 80/4 82/12 86/19 86/23 88/22        driver's [1] 27/24
device [25] 85/1 85/6 119/9 119/22 119/25
                                               90/3 90/19 90/21 92/6 92/10 92/17 95/8         driving [3] 18/25 54/19 108/4
121/18 121/21 121/21 123/2 124/14 125/3
                                               96/12 96/23 96/25 97/21 97/25 98/13 99/11      drove [1] 28/4
125/6 125/16 125/25 126/3 128/14 128/15
                                               99/21 101/13 101/24 102/12 103/1 103/11        drug [12] 24/1 24/5 24/13 24/14 31/4 31/22
128/16 129/2 129/5 129/7 129/10 129/24
                                               103/18 103/20 105/17 105/23 106/1 106/7        32/5 32/7 32/8 35/7 39/1 60/20
133/19 134/8
                                               106/10 106/18 109/25 110/25 111/7 113/7        drugs [32] 23/25 24/4 24/7 24/14 24/25 25/5
devices [6] 119/5 128/13 128/24 132/11
                                               118/14 118/14 118/19 119/4 119/4 119/9         25/8 25/22 26/2 26/6 26/6 26/20 27/21 30/5
132/17 132/21
                                               119/9 119/17 120/11 120/12 120/15 121/3        30/14 31/12 32/11 32/12 32/15 32/23 33/5
did [93] 13/1 28/6 29/5 33/25 34/2 34/18
                                               121/10 121/23 121/23 122/15 122/15 122/21      36/9 39/11 39/15 39/17 41/24 73/8 81/24
39/12 39/14 40/21 41/18 41/25 42/15 44/1
                                               122/21 122/21 123/2 123/11 123/12 123/20       85/12 85/15 85/23 85/23
47/8 48/3 48/8 49/6 49/17 50/4 50/7 50/8
                                               124/4 127/19 127/19 128/10 128/15 128/15       due [2] 112/16 113/5
50/18 50/20 50/21 51/2 51/9 51/11 51/13
                                               129/20 130/24 131/17 131/25 132/5 133/4        duration [2] 8/25 9/18
51/17 52/8 52/11 52/20 53/4 57/16 57/17
                                               135/11 135/15 137/9 137/13 137/21              during [12] 4/9 16/24 21/8 26/10 50/3 63/17
58/21 58/23 58/25 59/18 61/22 62/16 65/1
                                               document [3] 66/3 66/17 122/4                  74/22 104/16 105/9 106/23 115/6 115/21
65/2 65/15 65/16 67/6 67/7 68/3 68/6 68/19
                                               documents [3] 14/23 16/21 16/21                dusted [1] 87/5
69/11 72/3 72/23 73/2 73/7 82/2 82/3 83/21
                                               does [26] 39/3 40/18 41/2 41/3 41/3 47/14      duties [4] 13/14 98/21 129/19 129/21
84/4 84/13 86/4 88/14 88/18 90/24 91/3
                                               48/1 48/16 53/8 53/11 57/19 60/3 66/8 104/5    duty [2] 47/20 90/21
91/17 91/18 92/10 92/15 93/10 93/25 94/6
                                               104/5 104/13 118/23 119/22 119/22 123/25
94/11 94/16 94/19 94/25 95/15 95/18 95/25
                                               125/5 125/21 126/7 134/6 135/18 135/19         E
96/8 97/3 97/12 106/24 107/18 108/19 109/5
                                               doesn't [6] 35/9 37/8 39/6 39/17 39/18         e-cigarette [2] 116/23 116/24
112/12 116/2 123/2 126/16 130/15 130/16
                                               113/25                                         each [23] 4/7 14/14 15/6 15/14 17/3 17/8
137/18
                                               dog [7] 94/24 95/1 95/3 95/3 95/8 95/13         19/1 19/19 23/4 23/6 23/7 23/11 23/14 25/20
didn't [22] 7/12 27/19 39/13 43/7 43/9 43/11
                                               115/25                                          25/23 28/2 31/17 60/6 71/11 71/21 72/4
43/25 44/12 44/24 45/7 50/2 52/12 96/19
                                               dogs [1] 41/11                                  74/10 100/16
98/9 106/7 106/10 107/7 107/18 108/1
                                               doing [9] 24/15 25/23 32/16 33/12 33/13        Eagles [1] 20/18
110/24 111/12 116/9
                                               81/19 98/16 115/9 128/20                       earlier [7] 4/5 13/19 29/12 31/23 32/3 58/2
difference [1] 132/8
                                               dollar [1] 77/17                                121/20
different [23] 5/3 18/5 18/21 19/3 19/8
                                               dollars [1] 116/14                             early [3] 7/24 21/5 27/3
19/12 20/24 25/20 25/21 37/10 37/13 37/13
                                               Dolphin [1] 6/9                                easier [1] 66/20
37/14 44/7 83/21 85/11 85/11 85/12 85/14
                                               don't [70] 4/9 5/23 6/11 10/1 11/18 11/19      east [1] 49/20
85/23 125/8 126/5 132/13
                                               13/7 13/9 20/21 21/14 31/22 34/24 37/23        EASTERN [3] 1/1 1/24 74/8
difficult [1] 34/13
                                               37/24 39/3 39/21 39/25 42/1 42/6 42/10         easy [1] 137/7
difficulty [1] 125/13
                                               42/12 42/13 42/24 43/14 43/14 43/22 44/2       Edelman [1] 98/10
digital [4] 53/18 119/5 128/11 128/23
                                               44/5 44/6 44/9 45/9 47/8 51/6 52/4 53/25       edgy [1] 34/12
digitalized [1] 16/20
                                               54/7 55/14 58/19 63/10 63/12 67/3 78/18        edmeehan1420 [1] 1/20
dire [1] 63/8
                                               82/16 82/17 83/20 84/10 84/14 85/17 99/3       EDWARD [2] 1/18 1/18
direct [16] 3/4 3/6 3/9 3/11 3/14 3/16 16/1
                                               99/11 100/8 100/13 100/25 101/4 101/4          effect [1] 21/7
19/25 36/8 47/3 64/7 88/2 89/24 107/20
                                               104/10 104/11 106/3 107/12 107/13 109/7        efforts [1] 31/24
118/11 127/16
                                               111/10 113/17 128/19 135/8 135/22 136/4        eight [5] 67/2 72/16 72/17 76/2 76/6
directly [5] 32/4 50/17 57/5 57/23 101/15
                                               136/6 137/10 137/21                            either [1] 38/12
disagree [1] 100/24
                                               done [22] 10/18 14/2 14/7 15/5 15/13 16/3      element [1] 31/17
disclosed [1] 105/10
                                               16/9 16/15 20/10 20/14 21/11 41/18 43/21       elevator [2] 4/3 136/6
discuss [7] 12/2 20/11 20/15 20/16 97/25
                                               44/13 60/8 81/16 81/16 86/5 122/24 129/7       elevators [1] 135/24
135/8 136/22
                                               132/3 134/19                                   else [11] 11/14 20/20 51/16 58/21 58/23
discussed [1] 11/20
                                               Dontez [16] 26/10 26/14 26/21 30/4 31/1         60/12 69/11 86/24 114/18 137/8 137/22
                                                                                                                                        147



E            Case 2:18-cr-00249-MMB   Document
                                 examination        533
                                             [28] 16/1      Filed16/11
                                                       16/5 16/10  12/19/19    Page
                                                                         false [6]     147
                                                                                   36/12     of44/20
                                                                                         36/13  16245/6 45/9 45/10
                                                16/13 19/24 45/15 47/3 61/19 62/3 64/7 81/5   familiar [1] 131/8
email [1] 134/9
                                                81/8 83/17 84/19 88/2 89/24 100/18 101/16     families [1] 20/19
embarrassing [1] 57/17
                                                102/20 110/17 114/20 117/11 118/11 127/16     Family [2] 5/12 7/14
emphasize [1] 37/6
                                                128/20 132/4 134/21                           fancy [1] 18/12
emphasized [3] 4/4 17/14 138/17
                                               examine [8] 61/14 89/7 102/15 119/5 120/3      far [3] 86/14 91/10 128/20
employer [2] 9/8 9/17
                                                126/24 128/11 128/14                          fare [2] 50/1 56/14
encompass [1] 47/15
                                               examined [2] 129/18 129/20                     fast [1] 19/10
encompasses [1] 47/16
                                               examiner [6] 118/16 124/6 128/9 128/10         father [1] 39/21
encounter [1] 49/21
                                                129/24 132/2                                  fault [1] 99/16
end [14] 7/9 9/11 14/18 16/24 23/16 31/24
                                               examining [3] 119/16 133/12 133/13             faulty [1] 106/4
 32/6 32/16 36/18 39/14 40/11 40/24 43/15
                                               example [4] 18/22 84/1 84/7 122/12             favor [1] 43/19
 65/19
                                               Excel [1] 122/4                                FBI [29] 25/14 26/1 26/13 26/21 26/25 27/21
enforcement [10] 24/19 26/5 32/9 44/1
                                               except [2] 32/23 138/9                          27/22 27/25 28/6 28/11 28/13 29/2 29/5
 85/24 106/14 106/25 107/15 109/12 119/8
                                               exceptions [1] 46/9                             29/11 29/13 30/4 31/11 46/11 118/16 118/17
engage [2] 136/7 136/7
                                               excuse [8] 6/14 8/1 10/7 10/9 12/2 111/17       118/19 119/7 119/8 119/19 119/23 127/24
enough [1] 37/6
                                                111/25 112/17                                  128/22 128/25 131/20
enter [3] 60/9 60/11 126/17
                                               excused [7] 63/6 87/13 89/11 98/2 117/24       FDC [1] 4/3
entered [3] 74/13 131/18 132/2
                                                127/4 135/21                                  federal [16] 13/22 17/4 25/14 26/8 30/12
entering [1] 60/16
                                               executed [1] 29/6                               30/23 52/25 88/25 91/1 97/4 106/14 106/24
enters [5] 4/14 6/4 8/9 12/15 102/10
                                               EXHIBIT [24] 3/17 54/12 66/15 67/2 67/14        107/15 109/12 115/1 117/14
entertaining [1] 38/6
                                                70/23 73/15 74/16 78/8 78/15 80/25 89/5       feedback [1] 25/9
entertainment [1] 36/1
                                                96/23 97/9 120/23 123/6 123/17 124/17         feel [3] 41/9 41/9 99/19
entire [2] 22/23 81/13
                                                129/16 130/7 130/20 131/4 132/24 133/24       few [6] 21/15 33/8 54/5 54/6 78/22 123/2
entirety [1] 53/25
                                               Exhibit 207 [2] 73/15 74/16                    fictitious [1] 28/15
entitled [2] 23/5 139/4
                                               Exhibit 402 [1] 67/2                           field [3] 65/2 65/9 110/4
entrepreneur [1] 35/25
                                               Exhibit 5000 [1] 78/8                          fifth [1] 28/13
envelope [1] 120/25
                                               Exhibit 703 [1] 130/20                         file [3] 122/1 125/12 133/8
equipment [1] 129/9
                                               Exhibit 703A [1] 132/24                        files [1] 133/5
Eric [2] 30/10 31/12
                                               Exhibit 703B [1] 133/24                        fill [1] 137/8
ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11
                                               Exhibit 718 [1] 123/6                          final [1] 14/19
essence [2] 26/4 133/12
                                               Exhibit 718A [1] 124/17                        finally [1] 42/21
estimate [1] 49/4
                                               exhibits [7] 16/18 16/19 16/23 16/25 67/16     financial [2] 5/23 7/18
estimated [1] 5/20
                                                80/22 137/2                                   find [25] 18/15 19/18 22/14 31/20 33/19
etiquette [1] 136/4
                                               exit [3] 55/6 60/25 92/4                        33/23 38/23 40/12 40/25 43/23 44/11 50/8
evaluate [1] 41/23
                                               exits [3] 6/3 98/3 136/9                        58/18 82/2 96/20 107/21 107/21 111/6 111/7
evaluations [3] 4/22 5/11 5/12
                                               expect [1] 31/13                                114/9 114/14 114/15 114/25 116/2 116/9
EVAN [2] 2/3 35/24
                                               experience [3] 21/1 82/11 96/21                finding [1] 115/23
evan.hughes [1] 2/6
                                               expert [1] 32/7                                fine [3] 8/2 64/11 88/6
even [9] 15/17 22/17 24/11 24/19 38/3 41/18
                                               expertise [1] 95/10                            finger [2] 44/9 99/6
 43/15 100/4 100/14
                                               experts [1] 86/1                               fingerprints [3] 82/17 85/19 86/1
evening [4] 7/25 135/20 136/8 138/19
                                               explain [6] 14/9 14/18 23/9 53/14 73/18        finished [4] 8/22 9/4 16/15 22/19
event [1] 21/17
                                                116/21                                        finishes [1] 23/17
eventually [3] 108/3 108/21 115/21
                                               explained [1] 106/8                            firearm [7] 26/12 77/2 77/15 77/16 78/2
ever [10] 34/2 39/1 83/21 90/9 109/8 109/11
                                               explaining [3] 8/19 9/17 106/4                  78/10 82/14
 109/17 112/14 112/17 113/9
                                               explanation [1] 46/6                           firearms [2] 78/19 81/24
EVERETT [3] 1/12 32/17 74/9
                                               export [1] 122/3                               FIRM [1] 2/4
everett.witherell [1] 1/16
                                               expressed [1] 11/6                             first [37] 11/21 13/4 14/5 14/14 15/14 15/20
every [12] 8/16 8/16 8/16 8/21 8/23 13/12
                                               expressing [1] 21/6                             28/9 28/10 37/16 43/16 43/17 44/2 46/3
 25/23 31/17 42/8 101/25 119/22 119/22
                                               External [1] 89/18                              46/18 48/15 48/22 48/23 48/25 54/1 54/2
everybody [5] 37/9 37/10 41/11 45/5 135/24
                                               extract [3] 120/13 128/22 131/10                54/4 56/2 61/15 64/16 70/5 79/3 98/17 100/8
everyone [1] 25/24
                                               extraction [1] 119/17                           104/4 104/6 115/16 119/11 124/14 124/22
Everyone's [1] 40/22
                                               extractions [1] 132/22                          131/7 135/16 136/16
everything [4] 22/2 113/22 114/23 119/16
                                               extreme [1] 36/19                              first-degree [1] 44/2
everywhere [1] 62/17
                                               extremely [1] 36/10                            Firsthand [1] 82/17
evidence [79] 14/22 14/22 15/9 15/11 15/17
                                                                                              five [9] 19/4 19/8 54/2 54/4 72/3 72/4 75/13
 15/21 15/25 15/25 18/16 20/4 20/8 20/14       F                                               101/21 102/3
 21/21 22/20 23/10 24/15 25/19 25/25 26/19
                                               face [1] 41/6                                  flash [2] 49/12 55/12
 27/20 28/5 28/19 29/23 31/22 36/7 36/8 36/9
                                               faces [1] 37/24                                fled [1] 29/20
 36/20 37/5 37/15 37/16 38/2 38/17 38/19
                                               facing [1] 42/14                               Fleetwood [1] 39/4
 39/10 39/13 40/2 40/2 40/6 46/15 54/7 54/12
                                               fact [11] 17/15 17/23 21/4 35/4 36/2 38/7      flew [1] 28/4
 66/13 66/15 67/12 67/14 70/19 70/23 73/19
                                                56/15 73/25 95/25 105/10 109/5                flight [2] 6/24 7/4
 73/23 74/3 74/4 74/13 78/13 78/15 80/22
                                               facts [4] 14/12 16/6 32/19 74/1                flights [1] 6/17
 80/25 84/23 86/9 89/3 89/5 97/7 97/10 116/9
                                               failed [1] 105/16                              flip [2] 75/1 75/9
 119/6 119/11 119/13 119/15 120/2 121/6
                                               fair [6] 35/18 45/21 81/18 106/20 120/16       flip-cap [2] 75/1 75/9
 121/8 122/23 123/17 128/11 128/20 128/23
                                                133/12                                        flipped [1] 44/23
 129/22 131/4 137/4
                                               fairly [2] 66/8 67/8                           floor [11] 2/8 60/22 69/6 71/14 72/2 72/10
exact [3] 56/1 56/8 128/17
                                               fall [2] 27/21 29/11                            76/24 78/11 80/2 80/14 82/21
exactly [3] 19/10 26/23 125/22
                                               falling [1] 93/22                              Florida [3] 7/21 91/6 91/7
                                                                                                                                      148



F                        Case 2:18-cr-00249-MMB         Document 533 Filed
                                       G-405 [2] 3/18 66/15                12/19/19
                                                                         government [58] Page
                                                                                         1/12 3/2148
                                                                                                  10/2 of 162
                                                                                                       11/15 12/10
                                               G-5000 [2] 3/19 78/15                         14/7 14/8 14/10 14/12 14/24 15/5 15/13
fly [2] 6/12 38/14
                                               G-703 [2] 3/22 131/4                          15/19 15/20 16/1 16/2 16/2 16/3 16/9 16/16
flying [1] 138/12
                                               G-718 [2] 3/21 123/17                         16/18 17/7 17/13 17/20 22/14 22/18 23/11
focus [2] 34/23 35/4
                                               GADSON [11] 1/6 2/11 12/14 25/7 29/20         23/18 31/4 36/12 36/15 37/4 37/17 38/16
follow [4] 81/19 91/8 108/1 138/4
                                                31/25 41/8 42/18 42/19 42/24 45/1            41/18 42/15 43/7 45/6 46/3 46/5 53/13 65/25
follow-up [1] 81/19
                                               GAGLIARDI [2] 1/23 139/8                      66/2 66/20 67/2 67/12 73/22 74/15 74/16
followed [6] 28/7 28/11 28/13 107/24 108/18
                                               Galazka [1] 82/6                              78/8 88/21 96/22 118/1 123/6 129/16 130/20
 138/6
                                               gang [4] 24/1 24/5 24/13 38/18                132/23 133/23
followers [2] 38/1 38/21
                                               gaps [1] 36/19                               Government's [10] 14/16 14/21 15/1 15/11
following [4] 6/19 18/23 74/13 74/21
                                               gargantuan [2] 36/19 40/11                    17/17 22/18 45/14 46/7 120/22 130/6
follows [3] 4/15 6/5 98/4
                                               gathered [1] 93/23                           GPS [1] 128/13
footage [2] 30/7 30/20
                                               gathering [1] 93/18                          grams [8] 27/10 27/10 27/10 75/21 76/1 76/7
force [13] 90/5 90/7 90/8 90/16 90/25 97/12
                                               gave [6] 91/5 95/23 97/17 114/15 115/8        76/12 76/17
 127/25 128/7 128/8 132/5 136/17 136/18
                                                115/25                                      gray [1] 55/16
 136/18
                                               gender [1] 55/14                             great [3] 21/2 41/9 41/9
foregoing [1] 139/3
                                               general [2] 23/17 53/18                      green [8] 60/17 60/23 71/1 71/7 71/8 72/4
forensic [9] 74/17 118/16 118/25 128/1
                                               generally [5] 4/9 23/21 121/12 125/5 128/17 72/10 75/14
 128/9 128/10 128/17 128/21 129/8
                                               generated [5] 29/15 124/2 132/1 132/8 132/9 Gregory [2] 90/25 97/12
forensics [2] 127/24 128/2
                                               generated from [1] 29/15                     ground [1] 50/6
forget [1] 38/17
                                               gentleman [3] 37/1 38/10 41/8                group [3] 24/21 50/15 54/21
Forgive [1] 97/24
                                               gentlemen [20] 9/12 12/17 23/24 31/21        guess [4] 90/6 104/16 107/4 116/24
form [3] 23/9 119/13 135/15
                                                32/14 35/23 36/5 36/13 38/8 45/3 46/1 46/7 guilt [2] 23/5 23/13
formal [2] 31/21 100/15
                                                63/7 73/17 78/18 97/23 102/3 108/23 109/4 guilty [19] 10/1 10/9 10/9 14/17 17/18 22/14
formalize [1] 98/9
                                                135/1                                        23/11 31/4 32/19 33/19 33/23 36/21 38/24
format [2] 10/25 134/1
                                               get [28] 4/5 5/23 6/24 6/25 7/4 7/12 8/6 9/7 40/25 41/4 43/11 43/15 43/25 98/6
formats [2] 122/3 122/11
                                                10/5 10/24 19/8 20/12 22/5 24/16 40/18 41/6 gun [6] 77/24 82/22 82/22 84/1 86/6 86/7
formed [1] 99/4
                                                43/19 44/15 90/9 91/14 91/24 111/9 115/2    guns [1] 110/8
formerly [1] 103/7
                                                116/25 119/13 120/11 129/5 129/10           guy [4] 25/24 43/24 44/13 45/4
Fort [1] 6/10
                                               gets [6] 16/2 16/9 41/11 44/18 91/23 92/4
forth [1] 137/7
                                               getting [7] 25/10 44/16 44/19 60/8 84/6 94/3 H
forward [2] 56/22 104/1
                                                138/18                                      had [59] 11/6 11/19 11/22 12/20 12/21 12/21
foul [1] 137/21
                                               Giacomelli [1] 57/4                           13/1 24/20 25/8 25/11 25/20 27/24 28/23
found [29] 27/9 27/17 29/6 33/14 39/17 50/9
                                               Giglio [6] 103/19 104/6 104/8 104/11 104/13 29/16 51/2 51/5 51/14 51/18 52/22 53/1 53/2
 51/18 56/11 65/5 65/19 65/21 66/9 73/9
                                                104/15                                       55/5 56/1 56/18 64/19 70/4 76/19 76/19
 76/19 80/2 84/1 84/7 84/8 86/15 87/6 96/2
                                               give [40] 8/18 8/23 8/24 9/7 9/16 10/24       80/22 82/19 85/1 95/18 95/19 96/17 98/7
 96/4 96/6 104/17 108/3 110/6 116/5 133/6
                                                11/24 12/9 12/10 12/11 13/12 14/7 14/19      98/7 98/15 98/17 100/9 105/16 105/16
 133/18
                                                14/24 15/1 15/7 15/17 19/19 20/5 20/22       105/25 106/4 106/13 106/20 110/22 111/3
four [23] 6/9 7/7 8/5 12/12 15/15 16/14 23/4
                                                22/24 23/8 23/16 23/18 34/5 34/21 34/24      111/3 111/4 114/2 115/7 115/21 116/7
 23/11 27/4 30/1 42/13 44/1 44/20 45/17
                                                35/18 37/5 37/19 40/21 42/12 45/12 45/21     116/12 116/13 116/18 117/14 120/4 136/19
 45/17 45/18 45/18 59/10 71/20 71/21 75/9
                                                86/1 91/3 97/3 97/12 112/12 113/19          half [2] 57/8 136/25
 81/20 90/17
                                               given [5] 45/6 112/14 113/9 113/18 129/23 hallway [1] 29/3
fourth [2] 28/13 124/7
                                               gives [2] 45/12 113/24                       Hamilton [1] 2/12
frame [3] 43/18 43/19 54/23
                                               giving [3] 13/11 34/4 35/15                  hand [21] 13/8 13/10 15/24 21/11 25/9 46/19
frankly [1] 100/23
                                               glaring [1] 36/8                              54/11 54/11 55/9 63/11 63/17 63/22 66/19
freezer [1] 68/5
                                               glassine [2] 71/12 75/5                       66/22 78/7 79/21 88/21 92/11 97/20 118/4
Friday [5] 6/14 6/21 7/25 8/3 14/1
                                               glimpse [2] 45/11 45/12                       127/8
friends [2] 38/3 39/20
                                               go [49] 4/1 6/15 7/2 9/3 13/23 15/20 21/9    handing [1] 120/22
front [22] 20/5 50/4 50/17 51/1 51/7 53/9
                                                21/23 23/9 26/5 39/4 39/19 43/16 46/25      handles [1] 98/12
 55/5 55/18 57/5 67/20 67/23 68/12 69/6
                                                48/14 50/4 51/7 52/21 54/11 57/24 60/14     hands [3] 40/10 63/12 93/22
 69/14 71/14 76/25 97/1 123/3 123/11 123/20
                                                61/14 65/18 67/15 68/9 68/17 69/5 69/16     hanging [1] 62/10
 125/16 130/24
                                                69/17 70/4 74/5 77/21 79/9 89/22 95/12      HANS [7] 1/6 25/6 29/20 31/25 41/8 42/24
full [10] 37/2 46/21 63/24 87/17 89/15 90/7
                                                96/15 98/2 101/21 102/18 108/14 123/9        44/25
 118/6 127/10 135/7 138/14
                                                125/11 127/13 131/3 131/15 136/6 136/14     happen [7] 35/9 100/19 135/13 135/17
full-time [1] 90/7
                                                137/2 137/3                                  135/18 135/18 135/19
function [2] 7/13 43/1
                                               goals [1] 25/22                              happened [9] 19/5 19/9 19/11 57/1 59/22
furnished [1] 62/17
                                               God [2] 135/4 135/4                           79/5 79/13 91/21 93/13
furniture [1] 62/21
                                               goes [3] 21/13 48/17 60/11                   happening [1] 38/22
further [16] 50/18 52/15 61/13 61/25 62/24
                                               going [154]                                  happens [3] 19/3 57/21 92/2
 74/14 81/1 81/3 89/6 97/19 110/12 116/20
                                               GOLDMAN [7] 2/11 2/11 3/8 41/5 41/7          happy [1] 10/24
 117/20 126/22 134/19 138/16
                                                62/25 117/5                                 hard [1] 128/18
furtherance [1] 34/2
                                               good [22] 6/6 6/7 12/18 19/22 22/17 23/24 hardship [1] 7/18
furthest [1] 54/24
                                                32/22 35/23 42/10 42/22 47/6 47/7 64/10     hardware [1] 129/6
G                                               64/11 67/20 82/9 88/5 102/23 102/24 118/14 harm [2] 59/24 137/21
                                                127/19 136/8                                Harmon [18] 50/23 51/8 51/9 52/8 52/14
G-2048 [1] 3/17
                                               got [24] 4/4 19/4 27/19 28/2 28/25 31/19      57/15 57/22 58/2 58/7 58/21 59/14 86/16
G-401 [2] 3/20 80/25
                                                32/22 37/19 40/6 42/24 43/18 44/3 45/8       86/23 86/24 87/1 88/15 88/18 88/23
G-401A [2] 3/19 70/23
                                                45/13 48/22 49/6 49/7 63/9 82/18 85/6 90/4 Harmon's [1] 87/5
G-402 [2] 3/18 67/14
                                                94/2 111/3 137/8                            has [47] 4/3 9/15 9/15 9/16 9/18 15/20 16/1
                                                                                                                                        149



H            Case 2:18-cr-00249-MMB
                                  111/17Document      533112/12
                                         112/3 112/3 112/4 Filed  12/19/19
                                                                112/18       Page
                                                                        Hustlers     149 of 162
                                                                                 [1] 24/6
                                                113/1 114/4 114/5 114/10 114/14 114/16        hustles [1] 25/21
has... [40] 16/4 18/5 19/13 19/14 19/15 20/7
                                                114/16 115/16 115/23 116/13 123/14 137/21     Hyper [1] 122/7
22/14 23/11 34/19 34/19 35/4 35/4 35/17
                                                himself [4] 24/23 35/12 38/12 51/15
36/15 37/2 38/4 38/14 40/22 43/25 44/6
                                                hip [3] 36/6 107/10 115/5                     I
54/24 56/3 57/1 78/4 79/21 95/3 99/13 99/16
                                                hip-hop [3] 36/6 107/10 115/5                 I'd [8] 12/8 64/12 66/12 67/11 78/22 89/2
99/25 101/11 103/23 105/2 109/8 109/11
                                                his [48] 24/21 28/9 30/10 31/5 31/14 32/9      97/6 99/22
109/17 119/13 120/22 121/8 123/6 133/23
                                                33/14 35/3 35/18 37/20 37/23 38/1 39/21       I'll [21] 4/12 5/25 7/4 8/4 8/24 9/5 10/23
hasn't [1] 44/5
                                                40/10 42/25 43/4 43/6 44/14 49/21 49/23        11/23 12/7 12/9 14/18 23/15 99/21 101/6
have [163]
                                                52/11 55/22 56/11 56/13 58/10 58/11 59/2       104/12 111/10 119/13 119/15 119/17 122/18
haven't [3] 13/10 15/23 37/3
                                                87/6 88/19 88/19 93/17 93/21 93/22 94/3        129/24
having [5] 6/14 12/22 26/25 40/3 81/15
                                                94/9 94/11 94/13 95/3 95/10 95/20 95/22       I'm [105] 4/11 7/1 7/16 8/14 8/14 8/15 9/16
hawking [1] 43/1
                                                95/23 99/16 110/10 111/2 112/7 136/16          10/7 10/9 11/10 12/7 12/21 14/7 17/1 17/11
he [155]
                                                137/23                                         17/12 23/21 33/1 33/12 34/4 35/14 35/15
He' [1] 32/9
                                                hit [1] 27/19                                  36/18 37/5 37/14 38/25 39/11 39/14 39/16
He'll [4] 31/7 31/9 32/10 137/13
                                                hits [1] 37/20                                 39/18 39/18 39/19 39/22 39/23 39/24 40/9
he's [30] 31/4 31/12 32/8 33/4 33/12 33/13
                                                hold [3] 17/24 21/8 50/2                       40/12 40/15 40/24 41/6 41/10 42/11 42/17
34/17 35/16 35/18 37/1 38/3 38/12 38/12
                                                holiday [1] 13/22                              44/10 53/12 54/1 54/4 54/13 54/19 54/24
40/6 40/7 40/15 41/2 44/13 44/14 44/15 45/5
                                                home [2] 21/23 28/4                            55/10 55/12 55/25 56/7 56/8 57/7 60/4 61/8
45/6 45/7 45/8 56/13 56/14 56/15 92/25
                                                Homeland [3] 89/19 90/5 103/4                  62/13 64/13 66/2 66/19 66/22 67/15 73/15
104/5 138/2
                                                homes [1] 48/18                                78/7 78/8 78/24 79/21 80/21 81/13 84/3 84/6
head [1] 91/11
                                                Homicide [1] 87/20                             88/6 89/18 90/5 90/7 90/9 90/9 91/23 91/25
heading [1] 29/2
                                                Honda [1] 108/11                               92/5 95/11 96/13 96/22 99/22 101/8 103/9
headquarters [2] 91/12 97/16
                                                honor [73] 11/13 11/16 23/20 23/23 32/21       103/10 105/20 113/17 114/23 118/16 118/18
hear [28] 13/5 13/5 13/6 13/7 13/9 15/4
                                                36/23 36/25 45/2 46/4 47/1 53/25 54/5 54/6     118/18 118/21 120/22 124/22 127/21 127/24
23/22 24/10 26/8 30/18 30/20 30/22 30/23
                                                56/6 57/7 61/13 63/1 63/3 63/5 64/4 66/12      128/9 131/11 133/1 134/19 136/20
30/25 31/2 32/7 34/7 34/10 35/5 35/10 35/11
                                                67/11 67/15 67/20 69/17 70/18 73/11 78/1      I've [13] 4/4 10/18 11/22 64/19 64/22 81/13
36/3 36/10 44/9 44/15 74/4 135/9 136/15
                                                78/12 78/16 79/17 79/19 80/11 80/21 81/2       81/13 81/16 81/16 98/17 113/3 113/18
heard [7] 13/10 15/23 33/2 33/8 33/21 37/3
                                                81/4 83/13 84/16 86/17 86/20 87/11 87/22       113/20
37/4
                                                87/24 89/2 89/10 93/5 93/14 97/6 97/19        IBRAHIM [1] 1/5
hearing [3] 103/12 103/18 104/18
                                                98/22 99/2 117/6 117/22 118/2 120/18 123/5    ID [1] 52/22
heart [1] 34/1
                                                124/18 124/21 125/12 126/23 127/1 127/7       idea [5] 22/5 22/18 22/20 39/8 53/2
heat [4] 27/12 68/2 85/6 85/8
                                                129/12 130/3 131/2 134/23 136/12 136/19       identification [1] 129/25
heat-sealing [1] 85/6
                                                136/21 137/1 137/11 137/17 137/25             identified [6] 27/22 111/15 112/9 130/1
height [1] 55/13
                                                Honor's [1] 35/3                               130/12 138/5
held [2] 34/17 35/19
                                                HONORABLE [1] 1/9                             identifier [2] 124/24 125/23
hello [1] 136/3
                                                hook [1] 120/12                               identify [2] 92/20 92/25
help [6] 21/19 22/5 98/19 101/15 101/15
                                                Hoover [14] 25/4 27/23 27/24 28/4 28/9        identifying [2] 119/12 121/8
117/15
                                                28/14 28/20 28/22 29/5 29/7 29/9 29/10        identity [1] 137/24
helping [1] 100/21
                                                40/21 40/22                                   ignore [1] 136/3
her [14] 7/13 7/18 7/21 7/24 9/8 9/14 9/16
                                                Hoover's [3] 30/15 39/17 40/23                II [3] 75/24 76/5 76/10
9/16 9/17 98/6 98/14 99/12 101/1 138/12
                                                hop [3] 36/6 107/10 115/5                     illegal [2] 17/6 58/17
here [77] 4/2 4/6 4/11 5/4 5/7 6/24 7/11 8/15
                                                hope [4] 5/25 9/2 9/4 20/13                   illustration [1] 42/12
8/18 8/24 9/15 9/16 9/18 13/22 20/23 21/23
                                                hopefully [1] 45/11                           image [2] 123/11 128/17
21/24 23/12 23/22 30/8 31/3 31/6 32/17
                                                hoping [1] 38/9                               imagine [1] 4/10
33/12 36/15 37/5 37/8 37/14 37/24 38/11
                                                hospital [1] 7/2                              iMessage [1] 133/25
39/8 39/12 40/11 40/22 42/17 42/23 43/11
                                                hot [2] 50/12 50/12                           immediate [1] 81/17
46/18 54/25 57/3 58/4 59/5 59/11 59/12
                                                hour [3] 7/24 13/19 136/25                    immediately [2] 52/9 78/23
67/19 67/25 68/1 68/10 68/13 68/17 69/5
                                                hours [1] 12/23                               Impala [7] 27/15 27/17 51/24 52/1 59/8 59/9
71/25 72/8 72/21 77/7 77/8 77/14 77/23
                                                house [33] 26/19 26/20 39/7 39/9 39/17         79/11
79/11 84/7 92/17 98/21 100/2 100/3 104/18
                                                39/19 51/8 52/9 53/1 57/24 58/18 58/24        implicate [1] 45/8
109/3 131/11 133/4 133/6 135/6 135/6
                                                59/20 59/24 59/25 60/2 60/3 60/4 60/9 60/11   important [25] 7/21 13/5 14/13 14/20 15/16
135/19 137/16 138/8 138/13 138/17 138/18
                                                60/12 60/14 60/16 60/25 60/25 61/3 61/7        16/7 18/13 19/20 20/2 20/2 20/9 20/15 20/22
hereby [1] 74/6
                                                66/21 68/12 68/12 69/11 81/22 83/8             21/17 22/9 22/12 22/21 22/22 22/25 28/16
heroin [18] 24/18 27/10 32/24 33/4 33/11
                                                houses [2] 65/11 65/12                         38/4 97/24 135/22 135/24 137/12
33/22 34/3 34/20 35/13 35/21 39/7 40/14
                                                housing [1] 96/3                              imported [1] 24/7
69/2 70/1 71/12 71/19 75/8 75/19
                                                how [45] 6/6 8/10 13/14 14/6 14/9 14/11       impression [1] 82/18
hesitation [1] 100/16
                                                18/9 19/21 19/21 19/23 19/24 20/20 24/6       imprisonment [1] 44/3
HICKSON [16] 1/6 2/7 12/14 24/24 28/3
                                                31/7 31/8 34/13 40/18 42/2 43/4 47/6 47/12    improved [1] 128/22
28/12 29/19 30/16 37/1 37/1 39/1 39/9 40/5
                                                50/25 54/3 64/10 64/16 64/17 73/19 82/4       incident [3] 49/5 49/14 55/12
40/14 40/20 40/25
                                                83/5 88/5 88/7 88/10 90/13 90/16 94/16        include [2] 32/6 125/6
hidden [1] 53/17
                                                101/12 113/14 113/15 113/18 113/19 124/4      included [2] 39/9 41/21
him [65] 25/8 27/25 28/11 28/21 29/1 33/23
                                                126/16 129/20 131/25 133/16                   includes [2] 30/24 128/13
35/18 35/18 37/20 37/23 39/18 41/4 42/25
                                                however [5] 14/13 33/21 35/9 36/13 112/24     including [1] 73/21
43/7 43/12 50/2 50/2 51/13 51/17 52/11
                                                HSI [2] 90/7 90/11                            income [1] 43/6
52/20 52/22 57/25 58/23 58/24 58/25 59/2
                                                HTML [5] 122/3 122/5 122/6 122/7 122/8        inconsistencies [1] 36/19
61/24 91/9 92/20 93/23 93/24 93/24 94/4
                                                HUGHES [11] 2/3 2/4 3/4 3/11 35/22 35/24      inconsistent [2] 44/7 44/21
94/4 94/6 94/7 94/7 94/14 97/15 100/21
                                                61/17 83/12 102/5 102/17 102/18               incredible [1] 105/7
101/16 101/18 104/10 104/11 104/12 104/12
                                                hughesfirm.pro [1] 2/6                        independently [1] 4/7
                                                                                                                                        150



I                        Case 2:18-cr-00249-MMB
                                       isn't [1] 39/23 Document 533 Filed12/12
                                                                           12/19/19
                                                                               12/15 12/18Page   15019/8
                                                                                           13/2 13/15 of 162
                                                                                                         19/11
                                               issue [6] 5/1 5/11 98/22 98/23 98/23 113/6      19/13 19/15 20/10 20/17 20/25 21/7 23/2
indicate [1] 81/25
                                               issued [1] 113/3                                23/6 23/24 34/22 36/14 41/13 41/16 41/22
indicated [8] 79/19 95/19 98/7 98/12 98/16
                                               issues [1] 98/12                                46/2 46/7 48/15 48/23 53/15 54/16 58/2 60/3
 105/15 106/13 116/7
                                               it [238]                                        60/15 63/7 63/10 67/18 70/22 73/13 73/17
Indicating [1] 93/4
                                               it's [101] 6/20 9/3 10/4 11/11 13/4 13/14       76/23 78/19 90/3 97/23 98/2 98/3 100/17
indication [1] 91/4
                                                14/16 15/2 15/16 17/4 17/6 17/7 17/15 17/17    102/4 102/9 102/10 104/10 105/15 108/23
indisposed [1] 12/22
                                                17/25 19/18 19/20 22/9 22/12 22/22 24/4        109/4 109/24 116/21 123/13 123/18 131/1
individual [7] 50/22 50/25 51/1 57/11 62/12
                                                26/24 32/23 32/24 32/24 34/12 34/14 34/25      135/21 135/23 136/1 136/9 137/20
 83/25 88/15
                                                35/1 35/8 37/11 37/12 38/5 38/18 38/18        jury's [1] 20/3
individually [2] 23/14 83/22
                                                38/18 38/20 39/25 41/14 41/15 45/9 45/10      just [79] 5/10 7/10 10/7 10/16 10/17 11/3
individuals [4] 37/7 38/23 41/24 110/22
                                                48/17 48/18 53/24 56/9 56/13 57/3 57/17        11/8 12/12 13/1 14/3 14/4 17/12 17/16 17/22
indulgence [1] 124/18
                                                63/19 64/14 66/2 66/17 68/23 68/24 74/2        19/25 22/8 28/23 29/22 31/17 33/2 33/8
industry [1] 36/1
                                                74/6 84/12 84/12 92/5 95/11 96/14 97/24        33/21 34/8 35/9 35/12 37/5 37/8 37/12 42/23
informant [5] 26/5 26/11 26/16 27/16 30/12
                                                98/17 98/24 100/10 100/15 100/25 101/11        44/23 45/7 45/11 45/11 45/24 47/8 48/15
information [14] 49/10 49/12 55/11 55/11
                                                102/16 104/3 105/1 106/8 106/20 108/10         53/14 54/1 54/13 54/16 55/23 56/5 56/25
 55/13 55/15 100/4 100/13 100/15 106/21
                                                108/11 108/12 110/3 110/4 112/10 112/19        57/8 58/24 62/13 65/18 68/15 69/17 73/5
 124/1 128/22 131/10 131/18
                                                113/19 116/24 118/25 120/10 121/14 122/9       77/24 78/22 79/24 80/5 83/20 83/22 84/12
informed [1] 103/19
                                                122/24 122/24 124/15 125/22 128/18 129/18      84/16 84/22 86/7 88/7 90/2 97/20 99/19
initially [2] 137/19 138/5
                                                129/22 130/11 131/9 131/18 132/11 133/9        100/20 100/24 106/8 110/14 114/23 116/13
initials [2] 121/6 129/25
                                                135/23 137/10                                  119/17 120/7 121/25 122/5 123/1 124/22
initiated [1] 51/8
                                               item [35] 68/6 68/8 70/5 70/5 71/9 71/11        134/25 136/6 138/11
injuries [1] 19/7
                                                71/20 71/21 72/3 72/4 72/12 72/13 72/16       Justice [1] 98/13
innocence [1] 23/5
                                                72/17 72/23 72/24 74/25 75/9 75/13 75/17      JYD [2] 48/5 51/20
innocent [3] 14/15 14/16 17/17
                                                75/20 75/22 76/1 76/2 76/6 76/8 76/11 76/13   JYD-0709 [2] 48/5 51/20
inquire [3] 52/8 64/4 87/24
                                                76/16 121/3 121/10 121/12 131/21 131/22
inquired [1] 117/15                                                                           K
                                                133/6
inside [13] 27/9 27/16 55/24 62/16 65/12
                                               items [11] 16/14 35/12 38/23 50/9 73/5        K-9 [1] 95/2
 69/24 78/11 78/20 80/8 80/13 80/18 96/2
                                                73/23 74/20 74/22 75/5 93/18 111/1           keep [15] 5/25 22/9 22/11 22/22 22/25 35/14
 121/1
                                               its [11] 12/10 15/5 15/13 16/3 22/19 38/14    37/6 40/25 45/3 63/12 63/20 87/21 89/20
insider [1] 45/8
                                                46/3 74/7 84/12 88/24 122/15                 102/7 135/20
inspect [1] 56/3
                                               itself [3] 83/8 100/6 126/20                  keeping [1] 25/8
Instagram [1] 38/21
                                                                                             Kelly [1] 138/6
installed [1] 26/22                            J                                             kept [1] 24/17
instead [1] 25/1
                                               jail [1] 44/19                                key [1] 45/8
instruct [1] 31/16
                                               JAMAAL [19] 1/5 24/24 25/5 28/3 28/8          keys [1] 50/14
instructions [5] 12/10 13/12 23/17 35/3
                                                28/18 29/1 29/18 30/9 31/15 31/25 35/24      KFC [1] 52/2
 91/13
                                                35/25 36/2 36/17 36/21 61/22 93/5 93/7       KFC-0247 [1] 52/2
insurance [1] 93/17
                                               JAMEEL [10] 1/6 24/24 28/3 28/12 29/19 Khazi [2] 134/11 134/12
intakes [1] 119/12
                                                37/1 40/4 40/13 40/25 93/6                   kilograms [1] 29/7
intend [3] 14/11 15/8 15/8
                                               Jameel's [1] 126/15                           kind [4] 38/5 44/18 45/22 135/10
intended [1] 15/18
                                               James [2] 93/4 137/18                         kinds [2] 38/4 85/14
intends [2] 14/10 14/12
                                               jars [3] 72/4 75/1 75/10                      king [1] 41/13
intent [2] 39/11 39/15
                                               Jeep [10] 48/5 48/8 50/14 51/18 54/23 56/2 kiosk [5] 120/4 120/4 120/7 120/9 120/10
interest [3] 16/8 19/22 56/15
                                                58/25 59/5 79/2 79/5                         kitchen [4] 68/14 68/15 68/16 77/8
interested [3] 39/23 42/7 98/8
                                               Joanne [1] 6/9                                knew [5] 7/16 43/8 57/20 59/3 115/6
Internal [1] 64/21
                                               job [10] 4/23 9/14 13/23 14/16 18/1 18/13     knotted [3] 74/25 75/22 76/8
internet [1] 122/8
                                                25/23 127/23 128/6 128/7                     know [86] 4/12 4/21 5/19 9/24 11/18 11/19
interrupted [1] 112/3
                                               jobs [1] 81/16                                14/4 18/25 21/22 22/11 26/6 31/19 34/4 35/9
intersection [3] 19/1 19/4 105/22
                                               Johnny [1] 41/11                              35/14 35/15 37/23 37/24 37/25 39/18 39/21
interviews [1] 44/16
                                               joint [2] 100/9 100/11                        39/25 41/10 41/12 41/19 43/3 43/3 43/6
inventory [2] 97/17 119/15
                                               joints [1] 116/2                              43/17 44/23 45/22 48/8 50/22 51/6 52/1 52/4
investigate [2] 27/21 65/10
                                               JR [2] 1/18 1/18                              52/12 57/14 57/16 57/17 60/9 79/5 79/7
investigating [4] 26/2 49/5 55/12 56/16
                                               judge [16] 1/10 17/22 31/16 34/21 40/1        82/16 83/20 84/14 85/18 85/22 86/9 86/13
investigation [23] 25/14 25/15 26/9 27/9
                                                41/14 61/16 99/14 101/23 102/16 104/17       86/19 86/23 90/3 98/11 98/13 99/3 99/11
 29/9 30/13 30/24 48/5 48/9 49/9 49/11 49/22
                                                104/20 111/25 112/19 114/17 134/24           100/8 100/13 100/15 100/21 101/4 101/4
 50/3 52/25 53/1 53/4 65/14 81/21 88/25 97/4
                                               judge's [1] 34/24                             102/6 104/5 104/5 107/7 107/7 109/7 110/24
 107/19 117/14 117/15
                                               judgment [4] 43/14 45/16 45/22 45/24          113/18 115/6 115/14 116/3 122/18 124/4
investigations [4] 81/17 81/19 91/1 103/5
                                               July [2] 64/20 64/22                          125/21 125/22 125/24 129/17 129/20 130/7
investigative [1] 131/19
                                               jump [1] 42/12                                131/25 135/4 135/16 137/20
investigator [4] 120/3 122/2 122/24 129/4
                                               jumping [1] 84/22                             knowing [1] 42/8
investigators [2] 120/11 128/12
                                               juries [2] 18/22 41/13                        knowledge [2] 82/17 83/23
involve [1] 13/1
                                               juror [14] 4/14 6/1 6/3 6/4 6/8 7/11 7/20 8/9 known [6] 65/22 115/13 115/16 119/2
involved [16] 11/17 17/1 32/23 33/4 33/5
                                                8/12 8/13 9/7 9/13 43/22 63/16               122/17 128/1
 33/7 33/10 33/24 34/6 34/7 34/9 43/9 44/12
                                               jurors [14] 4/7 4/9 21/6 21/13 21/14 21/15 knows [2] 38/8 104/11
 85/14 91/15 98/24
                                                41/14 41/15 41/19 45/20 54/9 97/20 135/17 Krewer [1] 138/6
involves [2] 33/22 35/12
                                                136/5                                        Krieger [1] 137/18
iPhone [4] 121/14 126/15 126/20 132/22
                                               jurors' [1] 43/18                             Kutztown [1] 43/3
is [340]
                                               jury [67] 8/4 9/18 10/8 10/9 11/3 12/3 12/9 KYLE [3] 3/15 127/6 127/12
                                                                                                                                   151



L            Case 2:18-cr-00249-MMB
                                  101/25Document
                                         107/2 108/11 533    Filed116/3
                                                      108/12 111/4 12/19/19
                                                                          78/4 Page    15192/11
                                                                               88/24 92/11 of 162
                                                                                                108/11 111/11
                                                 116/23 116/24 117/1 122/9 125/19 136/24  main [1] 48/20
LA [1] 40/19
                                                 136/25                                   maintain [2] 101/1 101/3
lab [11] 80/12 109/7 109/7 109/10 109/14
                                                likely [1] 38/9                           maintained [1] 74/13
 118/22 118/23 120/11 127/24 128/1 128/3
                                                limited [5] 32/24 33/5 34/18 35/20 100/20 make [40] 5/10 7/15 7/24 10/3 13/9 17/3
laboratory [7] 74/18 74/19 74/20 80/11
                                                line [7] 91/22 107/5 107/8 108/2 108/3 124/7
                                                                                          17/25 18/1 18/7 21/12 21/14 21/14 21/15
 119/1 128/12 129/22
                                                 126/13                                   21/15 21/22 21/25 24/14 25/22 32/15 33/25
lack [1] 36/8
                                                lines [2] 105/22 106/9                    34/2 34/16 39/6 41/4 56/1 56/4 99/6 101/8
ladies [19] 9/12 12/17 23/24 31/21 32/14
                                                list [12] 34/22 103/20 104/6 104/8 104/11 111/12 114/24 119/15 121/23 122/19 128/17
 35/23 36/5 36/13 45/3 46/1 46/6 63/7 73/17
                                                 104/13 104/15 104/18 105/1 105/2 105/11  135/6 137/5 137/7 137/19 137/21 138/11
 78/18 97/23 102/3 108/23 109/4 135/1
                                                 137/19                                   makes [2] 17/24 48/20
language [3] 32/6 32/10 122/7
                                                listed [3] 126/2 134/3 134/11             making [6] 12/24 26/3 33/1 43/4 60/6 101/10
laptop [1] 132/9
                                                listen [7] 23/10 34/14 39/22 45/14 45/15  male [4] 49/21 51/6 56/9 57/22
large [5] 54/21 70/2 94/13 94/14 125/12
                                                 45/15 111/25                             males [7] 49/3 49/9 49/13 49/15 50/16 54/21
last [16] 7/2 7/12 8/25 41/6 46/22 63/8 63/25
                                                listening [4] 20/23 34/11 35/2 35/3       55/18
 87/18 89/16 113/16 113/17 118/7 123/2
                                                little [15] 13/13 30/22 42/12 50/2 59/17  man [8] 24/20 26/9 27/22 37/22 38/3 38/11
 126/6 126/6 127/11
                                                 64/25 69/23 93/22 96/3 124/10 125/8 125/13
                                                                                          41/3 44/15
last-minute [1] 7/2
                                                 132/25 133/1 136/14                      manager [1] 36/1
late [3] 27/2 49/3 63/9
                                                live [3] 39/17 44/24 60/18                managers [1] 25/1
latent [1] 85/19
                                                lived [5] 28/12 37/2 51/13 58/7 58/24     manpower [1] 90/6
later [13] 7/25 27/16 29/5 29/21 30/22 49/22
                                                lives [1] 45/19                           Mansion [11] 26/18 26/18 27/2 27/5 27/8
 50/3 50/13 56/11 59/18 63/20 94/17 94/18
                                                living [11] 43/5 51/16 60/16 60/19 62/22  27/14 27/19 30/6 30/20 30/21 31/8
Lauderdale [1] 6/11
                                                 73/4 86/14 86/23 86/24 118/15 127/20     manufacturer [1] 132/20
law [17] 1/18 8/7 9/22 17/4 22/24 24/19 26/4
                                                LLC [3] 2/4 2/11 38/14                    many [11] 9/13 37/7 38/10 41/24 82/4
 31/16 32/18 43/17 44/1 85/24 106/14 106/24
                                                local [3] 119/6 119/9 128/7               112/25 113/14 113/15 113/18 113/19 133/16
 107/15 109/11 119/8
                                                locate [1] 54/22                          map [3] 14/9 15/18 37/6
lawyer [4] 17/24 17/25 18/5 18/6
                                                located [1] 53/17                         Maran [14] 11/3 11/5 11/16 11/19 12/6 12/8
lawyers [4] 14/24 20/4 73/21 136/2
                                                location [14] 48/4 51/4 57/4 58/8 59/23   98/6 98/14 98/20 99/4 99/11 99/19 99/22
lay [1] 29/15
                                                 61/22 65/4 79/8 81/23 83/8 86/15 94/20   102/5
lead [2] 5/22 100/5
                                                 94/24 115/11                             Maran's [2] 11/5 99/8
leader [1] 24/21
                                                lock [4] 71/11 72/17 76/2 110/25          marijuana [39] 32/25 33/6 42/25 43/7 43/7
leafy [2] 60/17 60/23
                                                log [1] 122/17                            43/8 43/9 43/10 60/18 60/24 68/1 68/4 68/5
learn [2] 25/16 42/16
                                                Logistically [1] 137/6                    68/22 70/3 70/7 70/16 71/1 71/8 71/22 72/1
learned [1] 49/22
                                                logo [1] 24/12                            72/5 72/10 72/24 75/2 75/3 75/10 75/12
least [6] 7/23 8/5 10/25 22/3 26/13 62/9
                                                long [12] 10/3 12/21 16/21 34/22 47/12 54/3
                                                                                          75/14 75/16 76/14 76/15 80/3 93/20 95/19
leave [8] 7/22 7/23 9/22 9/22 21/23 37/11
                                                 64/16 64/17 88/7 88/10 90/13 90/16       96/18 116/2 116/8 117/1
 63/19 85/19
                                                longer [2] 11/5 12/25                     marked [24] 47/22 47/23 66/19 67/2 67/12
leaving [1] 50/2
                                                look [17] 31/19 48/16 50/6 62/16 66/20 67/3
                                                                                          71/9 78/7 78/13 79/22 88/21 93/14 96/11
led [1] 49/11
                                                 68/24 78/18 78/20 80/5 91/4 120/23 120/2596/22 97/7 106/1 106/6 111/19 120/22 123/6
leeway [1] 113/24
                                                 122/9 122/16 129/16 131/12               129/15 130/6 130/20 132/23 133/23
left [14] 25/9 29/4 48/18 48/20 49/23 50/2
                                                looked [4] 55/23 62/19 73/5 82/23         Market [1] 1/24
 50/16 52/20 56/10 57/12 61/9 92/12 95/16
                                                looking [25] 34/12 43/20 45/20 49/8 54/17 markings [1] 112/10
 98/15
                                                 54/18 54/24 56/9 59/11 67/18 67/24 67/25 marks [1] 119/12
legal [2] 17/22 119/14
                                                 68/10 68/17 69/5 71/25 72/8 72/21 77/7   Markup [1] 122/7
legit [1] 117/2
                                                 77/14 77/23 79/24 81/23 81/24 124/23     marshals [4] 4/4 78/3 137/7 138/18
lengths [1] 92/6
                                                looks [1] 131/8                           mat [4] 77/16 77/18 78/11 82/21
let [21] 4/12 7/10 9/24 10/7 14/4 20/22 24/16
                                                Los [4] 28/1 28/2 28/7 29/20              match [2] 122/18 122/20
 35/18 43/13 73/17 90/2 102/5 102/6 112/3
                                                loss [1] 12/23                            matched [1] 49/11
 112/4 112/18 113/1 126/5 129/17 130/7
                                                lot [15] 21/14 25/16 28/10 32/22 34/4 34/7matches [1] 119/16
 135/15
                                                 34/10 35/15 42/20 42/24 55/7 84/23 113/24matching [1] 55/15
let's [23] 3/23 7/18 25/25 48/14 48/22 59/4
                                                 132/16 137/4                             material [4] 34/11 34/13 35/15 35/19
 67/16 67/22 68/9 68/17 69/5 70/4 71/4 77/5
                                                loud [1] 126/11                           materials [1] 34/18
 77/21 79/9 85/25 85/25 86/1 90/24 91/17
                                                love [3] 40/17 41/2 41/3                  matter [2] 38/7 139/4
 93/9 101/6
                                                loved [1] 40/4                            matters [1] 12/20
letter [7] 8/19 8/23 8/24 9/5 9/8 9/17 45/5
                                                LUIS [2] 2/7 36/24                        may [45] 6/18 11/16 14/1 15/7 17/23 18/6
liable [1] 19/7
                                                luisaortiz [1] 2/9                        18/15 18/19 18/20 18/23 19/6 19/8 19/11
license [3] 27/24 93/17 94/3
                                                lump [1] 42/13                            19/18 20/23 21/3 21/3 21/16 21/19 23/19
lids [2] 72/4 72/10
                                                lunch [2] 98/10 137/6                     28/1 28/22 38/2 40/8 46/16 53/14 64/4 64/20
lie [1] 45/5
                                                Lutz [7] 4/6 4/18 9/7 9/23 9/24 21/11 135/16
                                                                                          66/23 70/20 74/13 78/16 81/19 87/24 98/11
life [6] 37/2 37/10 37/13 40/10 41/11 44/3
                                                Lyft [3] 49/25 49/25 56/13                99/3 99/8 101/12 119/14 129/3 129/6 129/7
light [2] 19/2 19/9
                                                lying [2] 18/20 19/12                     129/9 135/25 136/2
lightly [1] 39/3
                                                                                          May 16 [1] 28/1
lights [2] 92/13 93/15                          M                                         May 2018 [1] 28/22
like [55] 5/11 5/12 5/13 7/1 8/19 8/19 12/8
                                                Mac [2] 39/4 132/21                       maybe [3] 37/24 82/19 123/23
 13/7 19/7 20/21 21/4 21/17 23/13 24/20
                                                MacBook [5] 129/18 129/20 130/11 133/6 McGann [1] 138/6
 25/11 26/24 38/10 42/8 43/3 44/19 48/16
                                                133/8                                     McSwain [1] 74/7
 62/9 62/19 63/11 64/12 66/12 68/2 78/22
                                                MacBooks [5] 130/13 131/10 132/12 132/19 MDT [1] 48/9
 82/23 83/25 85/1 89/2 91/25 92/5 96/3 96/5
                                                132/22                                    me [63] 4/6 4/8 7/10 8/19 9/15 9/21 9/25
 96/13 97/6 99/22 100/13 101/13 101/16
                                                made [12] 9/15 26/9 39/1 59/19 74/21 78/2 10/7 11/6 17/22 18/2 20/22 23/7 39/6 40/18
                                                                                                                                       152



M                       Case 2:18-cr-00249-MMB         Document
                                      minute [5] 7/2 57/8             533 Filed115/21
                                                          65/18 97/20 97/22      12/19/19
                                                                                      116/12 Page 152 of 162
                                             minutes [16] 13/11 15/6 15/15 33/8 53/24       Mr. Blanding's [1] 106/15
me... [48] 42/21 43/13 49/11 49/21 49/23
                                             54/2 54/5 54/5 54/6 56/22 57/8 98/1 101/21     Mr. Dontez [1] 136/22
49/25 51/5 51/14 55/10 56/15 57/19 57/19
                                             102/3 102/8 123/2                              Mr. Gadson [3] 12/14 42/18 42/19
67/3 73/17 79/20 79/24 87/1 87/2 90/6 91/5
                                             mirror [1] 42/4                                Mr. Goldman [3] 41/5 62/25 117/5
94/14 94/22 95/23 97/24 98/16 98/19 102/5
                                             misinterpretation [1] 36/7                     Mr. Harmon [15] 51/8 51/9 52/8 52/14
102/6 104/16 104/17 110/21 111/17 111/25
                                             miss [1] 69/11                                 57/22 58/2 58/7 58/21 59/14 86/16 86/23
112/17 114/15 114/24 115/7 115/8 115/22
                                             missing [1] 100/7                              86/24 87/1 88/18 88/23
115/25 124/1 125/19 126/5 129/17 130/7
                                             misunderstanding [1] 36/6                      Mr. Harmon's [1] 87/5
133/19 135/16 136/21
                                             mixture [1] 76/4                               Mr. Hickson [4] 12/14 37/1 39/1 39/9
mean [11] 18/19 37/9 60/3 73/18 81/16 95/8
                                             mobile [11] 48/10 91/5 91/10 106/18 106/22     Mr. Hoover [3] 27/24 40/21 40/22
96/12 106/23 113/18 126/7 134/6
                                             119/5 125/22 132/11 132/17 132/17 133/18       Mr. Hoover's [1] 39/17
means [5] 32/10 46/8 58/16 103/23 137/7
                                             model [2] 108/11 133/20                        Mr. Hughes [6] 35/22 61/17 83/12 102/5
meant [2] 108/8 116/22
                                             models [1] 125/8                               102/17 102/18
media [4] 24/22 31/24 32/2 34/7
                                             moderation [1] 42/17                           Mr. Jamaal [3] 35/25 36/17 36/21
medicine [3] 96/5 109/5 109/9
                                             moment [4] 12/8 56/5 79/17 124/18              Mr. Meehan [17] 11/4 11/7 11/11 11/19
MEEHAN [21] 1/18 1/18 3/7 3/12 11/4 11/7
                                             Monday [2] 6/19 13/21                          11/23 12/6 32/20 37/24 61/15 81/5 98/8
11/11 11/19 11/23 12/6 32/20 37/24 61/15
                                             money [13] 24/14 25/9 25/22 27/11 32/15        98/20 99/15 99/23 100/21 101/15 102/15
81/5 98/8 98/20 99/15 99/23 100/21 101/15
                                             60/24 69/6 69/13 85/1 85/24 94/15 94/16        Mr. Meehan's [1] 84/22
102/15
                                             116/13                                         Mr. Ortiz [4] 36/22 62/1 83/14 114/18
Meehan's [1] 84/22
                                             monitored [1] 27/2                             Mr. Stengel [8] 23/18 24/2 33/2 33/8 33/17
meet [2] 50/25 93/25
                                             monitoring [1] 53/1                            35/7 46/10 136/21
meeting [5] 26/14 26/21 40/19 103/13
                                             Montgomery [1] 127/21                          Mr. Stewart [1] 26/11
103/17
                                             month [1] 90/4                                 Mr. Waski [3] 118/14 124/13 125/2
member [4] 17/8 26/10 27/23 63/10
                                             months [3] 29/17 29/21 103/14                  Mr. West [23] 11/4 11/8 11/24 12/14 32/23
members [13] 13/15 24/7 28/23 39/4 48/15
                                             more [19] 8/8 10/8 10/16 10/23 10/24 13/14     33/5 33/6 33/19 33/25 34/2 34/6 34/9 34/16
48/23 60/2 60/14 65/2 67/18 90/2 97/3
                                             14/18 17/11 19/13 21/22 22/8 23/15 38/19       35/11 37/19 99/5 99/13 99/24 101/15 101/17
117/14
                                             56/5 78/22 99/6 101/21 102/1 102/13            107/9 115/4 115/16
membership [1] 31/20
                                             morning [17] 6/6 6/7 6/20 8/1 10/6 10/23       Mr. West's [1] 33/3
memory [2] 19/22 81/15
                                             10/25 12/24 21/24 63/9 98/5 101/7 135/3        Mr. Witherell [10] 73/23 74/2 99/24 100/1
men [6] 25/20 31/23 45/17 45/17 45/18
                                             135/5 135/16 136/25 137/8                      100/23 102/13 103/17 103/19 136/10 138/5
46/10
                                             most [10] 14/6 18/17 20/2 21/14 38/4 59/12     Mr. Witherell's [1] 82/19
mention [5] 13/18 23/3 36/3 37/23 113/7
                                             125/7 125/9 132/11 132/16                      Ms. [23] 4/6 4/18 9/7 9/23 9/24 11/3 11/5
mentioned [19] 5/5 5/7 7/14 29/12 31/12
                                             motion [4] 103/12 104/17 105/6 105/21          11/5 11/16 11/19 12/6 12/8 21/11 98/6 98/14
32/3 33/3 33/9 35/20 51/18 59/4 59/8 76/19
                                             motions [1] 105/14                             98/20 99/4 99/8 99/11 99/19 99/22 102/5
80/22 84/6 120/7 121/20 122/5 122/11
                                             motivated [1] 36/11                            135/16
merely [1] 42/14
                                             motor [6] 92/6 111/9 113/22 114/15 115/2       Ms. Lutz [7] 4/6 4/18 9/7 9/23 9/24 21/11
message [4] 28/17 134/3 134/10 134/14
                                             138/7                                          135/16
messages [8] 24/22 25/13 29/14 32/4 32/6
                                             move [11] 54/6 67/11 78/12 80/21 89/2 97/6     Ms. Maran [14] 11/3 11/5 11/16 11/19 12/6
122/18 133/25 134/8
                                             98/20 101/24 101/25 123/15 134/25              12/8 98/6 98/14 98/20 99/4 99/11 99/19
met [12] 26/16 28/3 28/3 28/21 28/25 36/15
                                             moved [2] 79/22 82/21                          99/22 102/5
38/3 50/22 88/14 88/18 103/17 108/4
                                             moving [2] 106/25 107/11                       Ms. Maran's [2] 11/5 99/8
meth [10] 34/3 34/19 40/7 40/8 40/10 40/20
                                             Mr [17] 3/4 3/4 3/5 3/6 3/7 3/7 3/8 3/9 3/11   MSISDN [3] 125/19 125/21 126/6
40/22 41/1 44/13 84/8
                                             3/11 3/12 3/12 3/13 3/14 3/16 115/14 127/19    much [8] 5/18 12/18 13/2 21/10 94/16 135/9
methamphetamine [23] 24/18 25/2 25/6
                                             Mr. [135] 11/4 11/4 11/4 11/7 11/8 11/11       135/11 135/13
26/12 27/11 29/8 30/10 30/11 31/14 32/24
                                             11/17 11/19 11/23 11/24 12/6 12/14 12/14       MULLIGAN [1] 1/13
33/3 33/9 33/10 35/13 40/5 40/14 40/18
                                             12/14 12/14 23/18 24/2 26/11 27/24 32/20       multilayer [1] 76/13
40/19 69/2 72/18 72/22 76/5 99/10
                                             32/23 33/2 33/3 33/5 33/6 33/8 33/17 33/19     multiple [9] 10/10 29/24 36/3 48/25 50/9
methamphetamines [2] 33/22 35/21
                                             33/25 34/2 34/6 34/9 34/16 35/7 35/11 35/22    104/3 113/18 120/6 122/3
method [1] 17/16
                                             35/25 36/8 36/16 36/17 36/21 36/22 37/1        murder [5] 31/5 44/1 44/2 44/4 44/12
MICHAEL [6] 1/9 3/10 3/14 89/17 118/1
                                             37/19 37/24 39/1 39/9 39/17 40/21 40/22        murders [3] 44/6 44/14 44/20
118/8
                                             41/5 42/18 42/19 46/10 51/8 51/9 52/8 52/14    music [4] 24/11 34/10 34/14 37/18
microphone [3] 24/3 89/21 136/14
                                             57/22 58/2 58/7 58/21 59/14 61/15 61/17        musing [1] 100/1
mid [1] 63/9
                                             62/1 62/25 73/23 74/2 81/5 82/19 83/12         must [5] 23/14 40/12 41/18 42/1 43/20
mid-afternoon [1] 63/9
                                             83/14 84/22 86/16 86/23 86/24 87/1 87/5        my [69] 6/23 8/7 8/11 8/14 9/21 10/21 18/8
middle [10] 68/18 68/21 70/7 70/17 72/2
                                             88/18 88/23 92/22 93/18 95/20 96/8 97/14       23/17 32/16 33/15 35/24 36/24 36/25 37/14
72/10 76/24 80/2 80/15 111/18
                                             98/6 98/8 98/15 98/20 98/25 99/5 99/12         38/7 39/18 39/19 39/23 39/24 41/7 41/11
might [13] 41/10 42/7 42/20 44/16 44/19
                                             99/13 99/15 99/23 99/24 99/24 100/1 100/21     42/5 42/22 44/9 44/17 44/25 48/9 49/8 49/10
59/24 60/5 66/20 79/20 85/14 99/5 99/7
                                             100/23 101/15 101/15 101/17 102/5 102/13       50/3 51/2 52/3 54/18 55/8 55/8 55/19 55/21
120/5
                                             102/15 102/17 102/18 103/17 103/19 105/16      55/25 56/7 56/8 57/18 58/17 79/19 80/17
million [1] 37/20
                                             106/15 106/21 107/2 107/9 107/9 110/6          84/15 86/10 91/11 91/11 92/13 93/15 94/24
mind [15] 5/25 22/9 22/12 22/22 23/1 35/14
                                             112/7 114/18 115/4 115/4 115/7 115/16          96/20 98/23 98/23 99/2 105/6 105/8 108/4
37/7 40/3 40/25 43/14 45/4 45/13 79/24
                                             115/19 115/21 116/12 117/5 118/14 124/13       109/25 112/23 113/9 113/13 121/6 124/6
114/2 135/21
                                             125/2 136/10 136/21 136/22 138/5               129/18 129/24 132/2 134/7 137/19
minds [1] 43/18
                                             Mr. Baker [6] 11/4 11/17 98/6 98/15 98/25      myriad [1] 41/24
minimize [1] 33/12
                                             99/12                                          myself [3] 60/13 82/6 93/14
minimizing [1] 33/13
                                             Mr. Blanding [19] 12/14 36/8 36/16 92/22
minivan [2] 108/10 108/13                                                                   N
                                             93/18 95/20 96/8 97/14 105/16 106/21 107/2
minor [1] 40/6
                                             107/9 110/6 112/7 115/4 115/7 115/19           name [44] 4/16 8/10 8/11 9/8 21/16 27/22
                                                                                                                                       153



N            Case 2:18-cr-00249-MMB    Document
                                 none [4]            53387/8Filed 12/19/19
                                          41/2 49/13 83/3                42/10Page
                                                                               43/1 153 of 162
                                                normal [1] 48/17                            OBHGG [1] 38/18
name... [38] 28/15 28/16 28/17 28/19 32/7
                                                normally [3] 9/13 110/25 111/1              object [1] 12/6
33/3 35/24 36/3 36/24 37/23 38/1 41/7 46/21
                                                North [14] 1/19 26/2 26/16 28/24 48/4 48/13 objection [18] 11/14 12/7 17/24 18/3 18/4
46/22 49/21 55/22 56/11 63/24 63/25 87/17
                                                51/10 54/20 57/5 57/23 65/4 74/23 138/7      45/2 54/8 58/13 86/17 95/5 95/10 98/16
87/18 88/15 89/15 89/16 105/6 105/8 118/6
                                                138/10                                       104/2 104/23 104/24 109/21 114/7 130/25
118/7 118/24 124/6 124/6 126/14 126/14
                                                northbound [3] 49/10 55/8 91/24             objections [7] 17/21 17/22 17/25 18/1 18/1
127/10 127/11 128/1 132/2 132/2
                                                Northwest [3] 47/16 59/23 60/13              18/8 18/8
named [1] 26/9
                                                not [138] 4/2 5/25 6/11 6/14 8/1 8/3 10/4   objects [3] 85/18 86/11 87/6
names [1] 33/10
                                                10/7 10/9 10/21 11/21 12/18 12/24 13/1      obligations [1] 13/15
narcotics [38] 17/9 17/11 26/4 36/9 59/25
                                                13/20 13/22 14/1 14/2 14/2 14/22 15/9 15/17 obscured [1] 55/4
64/3 64/14 64/15 64/19 64/22 65/2 65/5 65/8
                                                15/24 17/11 17/15 17/23 18/7 20/13 20/15    observe [2] 22/3 55/7
65/10 65/11 65/19 65/21 76/19 80/17 80/18
                                                21/3 21/4 21/21 22/1 22/17 22/19 25/20      observed [8] 26/14 26/21 30/4 49/1 49/4
83/21 84/5 84/11 90/4 90/8 90/9 90/9 90/16
                                                26/18 32/24 32/24 33/4 33/12 33/23 34/11     91/19 92/2 92/6
94/24 95/1 97/14 97/16 103/7 103/9 103/10
                                                35/8 35/13 35/13 35/21 35/21 36/4 36/15     observing [1] 22/4
107/19 110/25 117/15
                                                36/21 37/11 38/2 38/11 38/14 39/12 39/18    obtained [2] 26/15 31/14
nasty [1] 34/8
                                                39/18 39/19 39/20 39/22 39/24 40/9 40/13    obvious [1] 53/14
necessary [1] 8/1
                                                40/15 40/22 40/25 41/1 41/1 41/1 41/3 41/14 obviously [4] 9/25 20/13 81/23 87/5
need [12] 8/16 8/18 10/23 24/2 35/14 37/23
                                                41/20 43/11 45/16 46/15 51/2 52/3 52/19     occasions [1] 26/13
40/1 101/21 102/7 131/12 138/10 138/12
                                                56/14 57/17 57/20 60/4 61/8 61/22 61/24     occupants [1] 60/7
needed [1] 120/5
                                                67/7 68/23 68/25 73/5 73/7 82/3 84/4 84/12  occupy [1] 58/20
needs [1] 63/10
                                                84/13 85/4 85/9 85/18 86/5 86/10 86/16      occurred [2] 53/9 98/19
neglected [1] 79/20
                                                86/20 87/5 94/16 95/10 97/25 98/17 98/22    occurring [1] 134/2
Nelson [1] 55/22
                                                98/23 99/22 100/14 100/19 100/25 101/1      October [2] 29/18 90/18
nervous [1] 93/21
                                                101/8 101/10 101/14 101/17 103/25 104/21    October 2018 [1] 29/18
never [10] 33/2 33/11 35/5 39/1 44/13 83/7
                                                104/23 105/6 108/3 111/18 114/23 118/18     October 25 [1] 90/18
83/10 86/9 87/1 105/6
                                                123/12 128/24 129/6 134/23 135/12 135/15    odor [2] 93/19 95/19
new [6] 28/23 50/10 105/25 106/7 111/4
                                                136/2 136/3 136/7 136/22 137/18 138/13      Odyssey [1] 108/11
116/18
                                                note [1] 12/12                              off [14] 25/17 37/22 42/4 48/15 57/18 76/9
newer [1] 108/11
                                                notebooks [1] 21/12                          84/22 91/24 92/4 96/20 117/2 119/18 121/21
newspaper [1] 135/10
                                                notes [9] 21/12 21/14 21/14 21/15 21/15      121/25
next [20] 6/11 8/6 9/1 9/3 9/4 13/11 13/20
                                                21/19 21/21 21/23 21/25                     off-white [1] 76/9
13/25 14/3 16/16 28/8 46/10 63/13 68/9
                                                nothing [9] 24/16 34/19 34/20 55/14 61/13   offer [2] 66/12 70/18
87/14 89/12 100/22 104/12 117/25 127/5
                                                63/3 69/9 81/4 117/22                       offered [1] 74/15
nice [4] 37/2 122/2 135/20 138/19
                                                notice [2] 55/18 94/11                      offhand [1] 52/4
nicotine [2] 116/25 117/3
                                                noticed [1] 94/13                           office [7] 1/14 1/18 103/20 105/4 105/8
night [7] 6/15 21/24 29/5 29/9 38/14 82/5
                                                notified [1] 94/23                           105/11 118/20
101/14
                                                notion [1] 43/16                            officer [64] 3/3 3/6 3/10 46/5 46/23 47/6
nightstand [1] 69/23
                                                November [4] 1/7 13/21 27/25 28/10           47/8 47/12 54/16 55/20 55/22 56/25 57/4
nine [4] 74/25 76/8 76/11 88/12
                                                November 11 [1] 13/21                        57/11 61/11 61/22 62/6 63/4 63/14 64/1
Nineteen [1] 90/15
                                                November 2 [1] 27/25                         64/10 64/12 64/23 70/25 77/7 78/7 78/22
no [103] 4/14 6/3 6/4 7/23 8/9 8/18 9/25 11/5
                                                now [71] 4/9 13/3 13/11 14/5 15/19 17/1      81/11 82/5 82/6 82/7 87/2 87/3 87/12 89/13
23/12 31/21 33/24 34/2 38/18 39/8 39/13
                                                17/11 17/19 18/11 20/12 21/11 22/8 23/3      89/17 90/2 90/14 90/25 94/25 95/2 95/11
40/16 51/16 52/12 52/19 53/2 53/16 54/11
                                                23/17 26/21 27/7 28/22 30/18 31/16 32/18     95/16 97/5 97/12 97/18 102/23 102/25 103/7
57/20 58/24 59/3 59/25 61/16 61/25 62/24
                                                33/1 33/15 34/4 34/5 35/15 41/17 41/20       103/10 103/11 104/8 105/8 109/3 109/8
63/1 63/20 73/7 74/1 74/11 74/12 80/10 81/1
                                                42/11 44/10 44/10 44/13 44/14 44/14 44/20    109/20 117/23 127/25 128/8 132/5 136/17
81/15 82/17 83/2 83/4 83/6 83/13 83/24
                                                45/20 45/20 48/14 50/22 53/21 54/18 55/10    136/18 136/18 136/20
86/22 87/11 89/6 89/8 91/9 96/20 97/19
                                                55/18 55/25 56/9 57/1 57/7 57/21 59/17 63/9 officers [11] 27/8 51/4 57/4 57/5 57/19 57/23
98/16 99/15 102/14 104/22 105/22 106/2
                                                66/17 67/15 73/5 73/13 73/25 81/22 90/11     82/4 94/19 105/2 120/11 128/12
106/6 106/7 106/9 107/14 107/25 108/3
                                                99/4 99/4 99/13 99/16 103/4 103/11 105/14   OFFICIAL [1] 1/23
109/11 109/14 109/15 109/19 110/8 110/9
                                                106/13 108/12 109/20 125/16 131/7 132/5     often [3] 73/20 82/12 132/13
110/12 110/22 110/24 111/12 111/15 111/21
                                                135/8 136/7                                 oh [7] 5/10 21/2 110/3 135/22 136/20 138/15
112/8 112/10 112/13 112/19 112/20 112/20
                                                number [33] 6/1 6/8 7/6 8/12 8/13 12/20      138/15
116/4 116/8 116/10 116/20 117/6 117/20
                                                45/18 82/9 113/19 121/9 121/10 121/15       oil [2] 50/12 96/14
119/24 124/25 126/4 126/18 126/22 126/25
                                                121/16 124/13 124/21 125/6 125/9 125/24     oils [4] 96/14 117/1 117/1 117/3
127/1 127/2 127/24 134/19 134/22 134/24
                                                126/8 126/10 126/12 129/23 129/24 130/1     okay [42] 4/25 5/18 7/8 7/10 9/10 11/2 11/11
135/19 137/21 137/21 138/4
                                                130/12 131/19 131/20 133/20 133/20 133/21    11/11 12/3 23/17 40/6 45/12 48/2 54/14
No. [11] 7/11 7/20 9/7 9/13 46/24 64/2 66/7
                                                134/12 134/15 134/16                         54/18 63/4 63/13 68/21 69/16 69/23 78/5
68/8 74/21 87/20 130/12
                                                numbers [8] 119/12 125/15 125/18 125/20      81/18 81/22 82/23 83/11 87/9 94/10 98/1
No. 11 [3] 9/7 9/13 68/8
                                                125/25 126/2 126/3 126/6                     98/5 101/12 102/9 102/12 102/16 108/14
No. 3 [1] 7/11
                                                numerous [1] 120/1                           113/9 114/18 116/12 116/20 131/12 131/13
No. 3313073 [1] 74/21
                                                nurse [1] 8/14                               138/2 138/16
No. 3313703 [1] 66/7
                                                                                            old [1] 16/20
No. 3358 [1] 64/2                               O                                           once [18] 10/13 15/9 41/18 42/17 91/5 91/10
No. 4 [1] 7/20
                                                oath [2] 18/15 109/20                        91/25 93/23 94/2 97/14 97/17 105/21 106/17
No. 4419 [1] 46/24
                                                OBH [30] 24/6 24/7 24/9 24/11 24/12 24/12 115/25 121/25 124/15 129/23 135/2
No. 851 [1] 87/20
                                                 24/13 24/20 24/23 25/22 26/10 27/23 31/7   one [69] 5/20 6/20 8/8 14/25 17/5 20/23 21/1
nobody [2] 136/1 136/5
                                                 31/8 37/17 38/1 38/12 38/12 38/13 38/18     22/8 22/16 23/3 23/4 25/23 27/14 28/2 28/24
nobody's [2] 19/11 56/4
                                                 40/17 40/17 40/17 41/2 42/6 42/6 42/7 42/7 30/14 31/11 39/5 39/21 42/4 43/1 43/25
                                                                                                                                      154



O                        Case 2:18-cr-00249-MMB         Document 533 Filed74/23
                                       oversight [1] 137/20                 12/19/19
                                                                                118/22 Page 154 of 162
                                               overturned [1] 104/19                        pens [1] 96/13
one... [47] 44/16 44/24 46/17 46/17 48/17
                                               owes [1] 99/12                               people [35] 18/25 19/4 20/25 21/3 34/9 37/8
 51/4 51/16 54/14 54/25 56/5 56/23 57/8
                                               own [7] 16/6 21/20 21/23 24/21 29/16 85/20   38/1 38/2 38/2 38/4 38/10 38/21 39/5 40/7
 57/18 59/5 59/25 61/11 63/11 68/9 69/1 69/2
                                                99/16                                       40/7 40/8 42/8 42/9 45/9 49/1 55/7 60/5 60/5
 69/2 69/15 69/25 70/5 72/13 73/6 74/25
                                               owned [1] 59/3                               62/10 62/19 82/9 85/3 85/8 85/18 85/19
 79/17 83/15 83/20 85/24 91/10 91/22 100/14
                                               owner [3] 48/10 56/2 126/14                  100/5 113/4 113/19 136/1 138/13
 101/13 104/4 104/4 111/11 111/12 114/5
                                               owner's [1] 126/14                           people's [1] 33/10
 115/6 117/17 121/25 126/6 129/3 130/17
                                                                                            per [1] 9/14
 135/22                                        P                                            perhaps [2] 106/4 137/20
one's [1] 54/11
                                               P-1 [5] 3/21 96/11 96/23 97/7 97/9           permission [10] 58/19 66/23 78/2 79/21
one-way [1] 48/17
                                               P-14A [1] 129/16                             95/23 120/18 123/5 129/11 130/2 130/19
ongoing [1] 100/3
                                               P-14B [1] 130/7                              person [13] 39/5 49/12 56/14 57/14 57/15
only [15] 14/25 17/2 22/16 31/11 32/18
                                               P-2 [5] 3/21 96/11 96/23 97/7 97/9           86/14 88/19 91/15 94/11 98/11 134/7 138/10
 33/23 48/18 56/18 83/15 86/5 86/13 86/14
                                               P-49 [2] 120/23 120/24                       138/11
 99/14 113/7 127/23
                                               P-53 [4] 3/20 88/22 89/2 89/5                personal [2] 4/10 20/25
open [17] 15/19 22/9 22/12 22/22 22/25 32/5
                                               P-E-T-E-R-S [1] 87/19                        persons [1] 59/24
 35/14 37/7 40/3 40/25 43/14 45/13 62/7
                                               p.m [13] 11/1 12/16 48/3 48/15 50/22 59/18 pertained [1] 107/19
 120/25 122/8 130/7 135/20
                                               65/1 90/22 91/18 98/3 102/11 136/9 138/21 PETERS [3] 3/9 87/15 87/19
opening [9] 11/24 12/10 12/11 14/8 14/8
                                               PA [10] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12 Philadelphia [35] 1/6 1/15 1/19 1/25 2/5 2/8
 14/25 15/16 23/18 46/2
                                               48/5 51/19                                   24/8 25/3 25/5 26/1 26/3 26/17 27/7 28/9
operate [1] 85/3
                                               Pacifica [8] 91/6 91/7 91/19 92/4 108/5      28/11 28/25 46/24 47/11 47/14 47/16 58/12
operated [1] 59/3
                                               108/8 108/16 109/25                          64/2 64/13 64/17 66/6 74/17 74/18 74/23
operating [1] 132/21
                                               packaging [2] 84/11 84/12                    88/10 90/14 103/8 103/20 103/24 118/21
operator [1] 92/17
                                               packet [1] 71/12                             128/2
opinion [4] 20/24 21/4 32/10 134/7
                                               packets [4] 70/1 71/11 71/19 75/6            Phillies [1] 20/18
opinions [2] 21/6 22/11
                                               page [14] 3/17 66/3 66/17 123/23 124/14      phone [42] 25/16 25/17 52/23 88/19 88/23
opportunity [1] 17/21
                                               124/22 125/11 126/13 131/7 131/9 131/15      88/24 110/20 119/17 119/18 120/3 120/4
opposed [1] 19/25
                                               131/17 133/4 133/5                           120/5 120/12 122/9 122/17 122/19 123/21
orange [1] 68/1
                                               pages [1] 67/2                               124/1 124/13 124/21 125/6 125/9 125/15
order [2] 29/15 85/8
                                               paid [1] 5/23                                125/24 125/24 126/8 126/9 126/21 128/18
ordered [2] 5/2 5/12
                                               paperwork [2] 52/3 81/25                     129/6 129/16 132/9 133/5 133/7 133/10
orders [2] 7/15 7/15
                                               parallel [1] 55/6                            133/13 133/16 133/20 133/21 134/12 134/16
organization [1] 38/15
                                               parentheses [1] 134/5                        137/4
orient [1] 54/16
                                               parked [3] 27/14 55/5 59/10                  phones [22] 25/15 29/12 29/12 29/13 29/13
original [4] 24/5 84/11 84/12 128/20
                                               PARS [1] 113/7                               29/15 32/4 96/8 97/1 97/3 97/18 110/10
originated [1] 98/5
                                               part [12] 7/13 9/25 18/13 20/2 20/9 26/3     110/24 111/1 117/17 125/8 125/8 128/13
ORTIZ [9] 2/7 3/5 3/7 3/12 36/22 36/24
                                               27/8 30/24 38/12 40/17 42/22 107/13          129/4 132/6 132/17 133/16
 62/1 83/14 114/18
                                               participants [1] 134/11                      photo [2] 68/11 106/8
other [33] 4/7 5/19 17/2 19/2 20/25 21/3
                                               participating [1] 11/6                       photograph [2] 79/20 83/22
 21/9 23/3 28/20 31/19 33/9 34/9 38/10 39/5
                                               particular [3] 99/15 118/19 118/24           photographs [2] 80/4 83/24
 46/16 51/4 57/18 59/18 60/5 73/22 74/4
                                               parties [1] 73/12                            photos [6] 67/5 67/6 80/8 80/17 83/25 84/10
 86/10 86/24 94/19 95/11 99/16 100/16
                                               partner [3] 32/17 55/21 119/9                PHRCFL [1] 128/3
 110/13 114/6 122/11 135/22 137/8 138/12
                                               partnered [1] 119/6                          physical [1] 94/11
otherwise [2] 100/6 115/13
                                               parts [1] 25/18                              physically [1] 115/8
ought [1] 104/12
                                               pass [2] 16/20 101/6                         pick [2] 38/23 122/25
ounces [1] 96/5
                                               passcode [1] 122/17                          picking [1] 40/21
our [17] 13/1 34/5 41/17 42/2 42/3 46/18
                                               passenger [1] 95/4                           picks [1] 37/11
 51/1 51/4 118/22 119/11 120/4 120/10
                                               passenger's [2] 93/16 97/1                   pickup [1] 122/24
 120/10 121/8 121/8 130/12 131/19
                                               passion [1] 42/21                            picture [6] 67/23 69/12 69/14 71/8 77/8
out [44] 6/12 8/6 8/17 9/23 9/24 16/6 21/1
                                               passionate [2] 41/10 42/20                   106/5
 21/12 29/23 37/3 38/5 38/20 38/23 40/8
                                               passive [1] 101/3                            pictured [2] 68/23 68/25
 42/11 42/24 43/23 44/11 44/15 44/16 44/19
                                               past [2] 57/16 83/8                          pictures [6] 67/3 73/6 73/7 84/4 84/14
 46/17 51/3 53/17 55/14 56/11 62/10 64/20
                                               path [1] 99/14                               122/18
 65/4 65/10 65/13 71/6 76/24 76/25 83/21
                                               patience [1] 135/2                           piece [1] 120/2
 92/20 118/21 119/15 119/19 122/25 123/21
                                               patient [1] 8/16                             pieces [2] 62/21 73/18
 124/10 126/10 133/1
                                               patients [2] 8/15 9/14                       pill [1] 80/6
outcome [1] 19/23
                                               patrol [2] 47/22 94/22                       pills [1] 80/14
outlaw [1] 41/12
                                               pattern [2] 35/10 35/10                      pink [3] 71/21 72/1 75/9
outside [9] 27/14 46/8 51/21 51/23 52/9
                                               pause [6] 9/20 45/12 54/14 56/23 58/4        pizza [2] 50/11 50/11
 56/15 78/23 93/23 107/10
                                               124/19                                       place [13] 15/4 16/11 18/10 19/6 20/7 21/16
over [36] 25/15 37/1 40/23 44/7 56/10 64/20
                                               pay [4] 15/16 19/20 31/25 36/2               62/16 65/21 68/3 68/6 77/16 100/8 129/24
 67/15 68/1 70/4 90/5 90/7 92/9 92/14 92/15
                                               PDF [2] 122/4 122/12                         places [2] 32/1 60/5
 93/9 93/10 93/15 93/24 94/5 94/7 94/18
                                               pedestrians [1] 19/3                         plain [1] 59/25
 94/21 98/10 101/14 105/16 107/16 108/16
                                               pen [8] 40/16 96/6 109/2 109/3 116/5 116/11 plainclothes [1] 64/14
 108/19 111/10 111/10 111/17 115/3 115/6
                                               116/12 116/22                                plaintiff [2] 19/14 19/15
 115/8 115/23 137/25
                                               pending [1] 124/20                           plan [2] 53/25 101/19
overrule [1] 18/3
                                               Penn [1] 8/7                                 plane [1] 7/25
Overruled [3] 58/14 95/6 95/12
                                               PENNSYLVANIA [6] 1/1 44/3 74/9 74/19 plastic [14] 60/20 60/22 71/1 71/21 72/4
                                                                                                                                      155



P            Case 2:18-cr-00249-MMB    Document
                                 preserved           533 86/6
                                           [3] 82/14 82/17 Filed 12/19/19   Page
                                                                        105/16 111/17155  of 162
                                                                                      115/23
                                               presumed [3] 14/14 14/16 17/17               pulling [1] 94/7
plastic... [9] 72/9 72/24 75/1 75/13 75/17
                                               pretrial [1] 12/20                           pulls [1] 119/18
75/23 76/8 76/13 80/1
                                               pretty [3] 91/9 113/23 113/24                purchase [1] 26/5
play [6] 37/18 54/1 54/4 55/3 57/7 100/3
                                               prevent [1] 129/8                            purchased [2] 26/11 31/12
playing [2] 53/25 100/17
                                               preview [3] 15/2 15/18 17/2                  purchasing [2] 25/1 25/2
plays [2] 37/10 100/25
                                               previous [3] 49/5 55/15 82/11                pursuant [1] 31/3
plea [3] 10/1 31/4 31/6
                                               previously [1] 129/15                        pushing [1] 24/17
plead [1] 10/8
                                               primacy [1] 43/16                            put [18] 4/12 4/22 26/24 29/3 53/13 73/15
pleading [1] 98/6
                                               primarily [1] 24/24                           77/5 78/24 104/16 104/17 106/22 111/4
pleas [1] 10/10
                                               primary [1] 42/25                             117/1 117/2 117/3 121/7 122/23 137/2
please [63] 11/2 15/24 40/5 46/3 46/19 46/21
                                               prime [1] 43/2                               puts [2] 99/19 119/13
53/13 56/25 63/13 63/21 63/22 63/24 64/5
                                               printed [1] 37/21
65/25 69/18 70/9 70/22 71/5 71/16 71/20
                                               prints [2] 82/15 87/5                        Q
71/23 72/6 72/14 72/19 72/25 77/5 77/12
                                               prior [5] 60/8 62/9 81/21 90/23 106/21       Qianna [1] 4/17
77/21 79/9 87/14 87/17 87/23 89/12 89/15
                                               priority [2] 120/1 120/2                     QPH1 [1] 130/1
89/20 92/20 102/4 102/9 117/25 118/3 118/4
                                               prison [1] 44/15                             QPH2 [2] 130/12 133/6
118/6 120/23 120/25 123/14 123/22 124/10
                                               privilege [3] 99/4 99/9 101/2                question [23] 5/19 16/13 17/21 17/23 18/4
124/16 125/10 126/11 127/5 127/8 127/10
                                               probable [6] 91/14 107/21 111/6 114/3         18/5 18/5 18/6 18/7 49/4 80/17 83/20 101/1
131/15 133/1 135/6 135/8 135/11 135/15
                                               114/25 115/24                                 104/5 104/6 104/12 111/22 112/4 112/18
135/20 135/23 136/15 138/17
                                               probably [4] 5/21 39/3 91/25 92/5             112/19 113/1 113/9 124/20
pleasure [2] 12/4 36/25
                                               problem [5] 40/17 53/16 120/16 129/5         questioning [2] 52/15 59/15
pled [2] 31/4 43/25
                                               137/11                                       questionnaire [1] 4/21
plugged [1] 133/14
                                               problems [2] 101/9 101/10                    questions [35] 15/22 15/24 16/3 16/4 16/6
plus [1] 96/5
                                               procedures [1] 13/1                           16/8 19/24 34/22 40/19 61/16 61/25 62/24
pocket [1] 94/13
                                               proceed [5] 14/7 14/10 23/19 87/23 118/9      63/1 78/22 81/1 81/3 82/19 83/13 84/22 89/6
podium [1] 23/22
                                               proceedings [2] 138/21 139/4                  89/8 97/19 101/18 102/13 103/1 104/3 104/4
point [25] 10/6 34/16 37/3 44/8 52/14 57/1
                                               proceeds [2] 13/14 14/6                       110/12 112/25 114/11 116/20 117/20 126/22
57/3 58/1 59/14 61/1 61/9 84/15 91/10 91/22
                                               process [1] 123/1                             126/25 134/20
92/5 92/20 93/21 94/16 94/25 95/15 99/2
                                               processes [2] 7/15 9/13                      quickly [2] 59/4 101/24
99/5 99/7 115/6 134/18
                                               produce [2] 25/18 105/25                     quite [2] 38/9 82/12
points [2] 18/16 114/24
                                               producer [1] 35/25
pole [12] 26/22 26/23 26/25 27/5 29/3 30/7
                                               product [2] 116/3 132/15                     R
30/19 53/1 53/5 53/8 53/15 53/16                                                            R-I-L-L-E-R-A [1] 46/23
                                               products [1] 24/18
police [29] 26/1 26/6 27/7 27/13 30/21 46/24                                                race [2] 28/14 55/14
                                               professional [1] 118/18
47/11 47/12 47/23 47/25 51/2 54/19 55/20                                                    radio [15] 47/22 55/8 55/10 94/21 94/22
                                               profound [1] 36/5
55/25 64/2 64/13 64/17 64/23 74/17 79/6                                                      94/23 96/3 96/4 107/4 107/6 107/7 107/10
                                               program [2] 120/13 122/1
79/15 88/10 89/17 90/14 94/21 103/8 105/25                                                   116/15 116/16 135/10
                                               progress [1] 21/7
113/5 128/7
                                               promise [1] 9/4                              Radnor [1] 118/22
policy [2] 112/16 113/5                                                                     raise [12] 13/7 15/24 17/21 17/22 46/19
                                               promote [2] 24/11 38/22
poll [1] 137/20                                                                              54/11 63/11 63/17 63/22 97/20 118/4 127/8
                                               promptly [1] 18/2
porch [2] 51/7 57/18                                                                        raised [2] 54/11 63/12
                                               proof [5] 15/20 19/15 19/16 41/25 74/14
portion [2] 47/14 53/21                                                                     raising [1] 13/9
                                               properly [2] 74/13 129/7
position [3] 15/10 20/8 34/5
                                               property [21] 26/16 26/17 65/14 65/22 66/6 Randy [1] 32/8
possess [1] 39/11
                                               66/8 66/18 67/5 67/8 67/21 67/24 67/24 68/6 rap [9] 36/6 37/22 37/25 38/4 41/3 43/4
possessed [1] 39/15                                                                          115/13 115/14 116/13
                                               68/18 70/4 71/10 74/21 77/16 78/11 80/9
possession [3] 17/10 65/13 88/25                                                            RCFL [13] 119/2 119/4 119/23 119/25 121/9
                                               111/5
possibilities [1] 100/2                                                                      121/10 127/6 128/4 128/8 128/15 128/25
                                               propose [1] 9/21
possibility [2] 82/14 85/19                                                                  129/2 132/5
                                               props [1] 37/20
possible [2] 49/12 85/21                                                                    rch110 [2] 134/5 134/9
                                               prosecutor [2] 9/23 42/16
posts [2] 31/24 32/2                                                                        RDR [2] 1/23 139/8
                                               prosecutors [1] 46/14
potential [2] 65/5 101/11                                                                   reach [1] 36/20
                                               proud [3] 38/12 38/13 42/17
potentially [1] 138/10
                                               prove [10] 14/11 14/12 14/16 15/2 15/8 17/8 reached [1] 42/24
pounds [1] 29/8                                                                             read [4] 73/13 125/20 126/10 135/12
                                               17/18 23/11 30/18 40/12
powder [1] 75/6                                                                             readable [1] 122/2
                                               proved [4] 15/3 15/18 22/14 36/16
practice [1] 46/12                                                                          readily [1] 86/9
                                               provide [1] 39/3
practitioner [1] 8/14                                                                       ready [4] 13/3 45/13 102/12 122/24
                                               provided [3] 30/4 30/10 39/5
preferable [1] 10/21                                                                        realize [1] 109/20
                                               provides [2] 39/5 53/18
Preliminarily [1] 100/2                                                                     realized [1] 137/18
                                               providing [1] 39/23
preliminary [2] 12/9 13/12                                                                  really [6] 4/5 21/4 32/23 100/3 110/20
                                               proving [1] 100/6
preparation [1] 103/18                                                                       111/11
                                               psychological [1] 4/22
prepare [2] 100/22 101/16                                                                   rear [1] 67/24
                                               psychologically [1] 10/20
prepared [5] 12/7 19/23 34/8 34/17 35/17                                                    reason [12] 20/22 42/11 94/20 96/17 104/16
                                               public [1] 135/24
preparing [4] 103/11 105/12 105/20 137/17                                                    107/21 108/19 111/7 114/9 114/14 114/15
                                               publish [2] 78/16 123/18
prescribed [1] 100/23                                                                        135/19
                                               published [1] 70/21
presence [1] 52/21
                                               pull [18] 55/6 65/25 67/16 89/21 92/9 92/15 reasonable [11] 14/17 17/18 22/15 23/12
present [5] 53/6 61/6 82/21 86/18 86/20                                                      36/16 39/24 40/1 40/4 40/9 40/13 42/1
                                               107/16 108/16 108/19 111/9 111/10 115/2
presenting [2] 15/21 46/15
                                               119/19 121/21 121/25 124/17 125/10 136/14 reasons [3] 120/1 120/6 129/3
preserve [1] 85/25
                                               pulled [9] 92/13 93/9 93/10 93/15 93/24 94/4 recall [20] 21/19 47/18 52/3 52/4 61/24
                                                                                                                                          156



R                        Case 2:18-cr-00249-MMB
                                       122/2 122/3 122/8Document
                                                        122/10 122/14533
                                                                     122/16 Filed  12/19/19
                                                                                rolled           Page 156 of 162
                                                                                       [2] 49/24 93/16
                                               122/19 122/22 123/21 124/2 124/4 124/22       room [16] 1/24 20/17 23/2 60/6 60/6 60/6
recall... [15] 62/18 82/16 90/19 103/2 103/11
                                               125/2 125/5 125/5 126/14 126/16 130/15         60/16 60/19 63/19 68/23 69/12 69/20 69/22
 103/18 103/21 105/14 105/18 105/20 106/1
                                               130/17 131/25 132/3 132/8 132/9 135/20         69/23 69/25 73/4
 106/3 106/10 106/18 110/1
                                              reporter [2] 1/23 9/22                         round [1] 136/17
recap [1] 62/13
                                              reports [3] 25/18 25/19 29/14                  rounds [1] 60/18
receipt [10] 50/10 65/22 66/6 66/8 68/6 70/4
                                              represent [4] 35/24 36/25 41/8 98/25           Route [3] 91/23 91/24 91/25
 70/5 71/10 74/21 111/5
                                              representation [1] 133/9                       row [1] 48/18
receipts [1] 66/18
                                              representative [4] 75/2 75/7 75/11 75/15       RPC [2] 47/22 57/3
receive [2] 106/24 129/23
                                              represented [1] 99/16                          rude [1] 136/4
received [2] 38/14 106/13
                                              representing [2] 100/10 100/11                 rule [3] 18/2 99/22 101/20
receiving [1]  106/20
                                              represents [1] 133/5                           rules [1] 73/19
recess [2] 10/22 11/1
                                              request [1] 119/13                             ruling [1] 18/8
recesses [1] 102/7
                                              requested [1] 49/10                            run [1] 120/15
recognize [20] 14/13 66/3 66/5 67/4 70/11
                                              requesting [1] 55/10                           running [3] 49/20 49/23 55/24
 70/13 70/15 71/18 78/8 80/4 88/22 96/23
                                              requires [1] 135/5                             rush [3] 43/14 45/16 45/22
 96/25 121/3 121/10 121/15 129/17 130/8
                                              reserve [1] 45/23                              Russia [1] 41/16
 130/9 131/17
                                              resided [1] 58/21
recollection [3] 21/20 83/7 106/4                                                            S
                                              residence [19] 49/15 49/17 49/19 50/5 50/5
reconstructed [1] 29/13
                                               51/6 53/10 55/19 58/20 58/22 65/16 65/19      S-H-E-L-U-G-A [1] 127/12
record [11] 4/1 4/12 12/12 46/22 63/25
                                               66/9 73/9 76/20 77/3 78/23 80/19 88/15        safe [6] 60/9 60/24 69/24 69/24 77/1 78/4
 74/14 87/18 89/16 118/7 127/11 139/4
                                              residency [2] 58/18 81/25                      said [41] 4/18 5/3 5/20 7/1 7/11 7/11 7/17
records [3] 38/13 38/18 133/25
                                              residential [1] 48/18                           7/18 7/20 7/23 9/13 13/18 15/23 16/7 17/14
recover [4] 68/3 68/19 72/3 73/2
                                              residing [1] 62/20                              22/16 31/23 37/18 37/24 44/16 50/1 51/6
recovered [30] 30/5 50/13 65/12 68/4 69/11
                                              respect [1] 74/16                               51/13 52/12 57/20 58/24 59/3 60/2 62/13
 69/22 70/6 71/13 71/14 72/2 73/3 76/20
                                              respectfully [1] 100/24                         63/7 76/20 84/7 86/23 87/1 87/2 91/3 99/25
 76/23 76/24 77/2 77/15 77/19 77/25 80/13
                                              respond [2] 99/24 135/15                        107/19 108/5 111/18 115/17
 80/14 80/18 82/19 83/1 84/5 84/13 88/23
                                              responded [1] 48/3                             sale [1] 39/2
 108/24 109/25 110/8 117/17
                                              response [5] 58/10 58/11 94/9 95/22 126/4      sales [5] 25/24 33/17 60/20 65/10 65/11
recross [2] 16/13 117/21
                                              responsibilities [2] 65/8 100/12               same [18] 25/21 36/20 37/9 37/9 37/12 37/12
red [2] 19/2 19/9
                                              responsibility [3] 31/5 34/25 35/17             39/16 52/6 94/23 108/6 117/2 120/10 120/12
redirect [7] 3/13 16/10 16/14 63/2 87/10
                                              responsible [4] 24/25 33/14 34/17 35/19         120/13 126/3 130/11 133/19 136/6
 117/7 117/11
                                              result [3] 12/24 22/13 29/22                   sample [4] 75/3 75/11 75/15 87/6
reference [4] 24/12 48/4 65/5 95/15
                                              resume [2] 98/1 102/12                         samples [1] 86/2
referred [1] 26/18
                                              retrieve [1] 78/2                              sampling [1] 75/7
referring [1] 69/20
                                              return [2] 32/18 57/22                         Sampson [2] 95/2 95/16
reflect [3] 53/8 67/8 73/8
                                              returned [3] 28/9 28/20 51/6                   sandwich [2] 72/13 72/17
refused [1] 103/25
                                              returning [1] 56/7                             sat [1] 42/15
reg [1] 2/13
                                              returns [1] 57/22                              save [1] 44/14
regarding [1] 106/14
                                              review [4] 20/7 40/2 66/21 121/20              saw [6] 31/8 48/23 84/1 84/23 108/18 114/4
regards [1] 104/18
                                              reviewed [1] 121/18                            say [48] 4/18 5/9 8/24 10/7 13/4 13/5 13/6
Regional [2] 118/25 128/2
                                              rewarded [1] 23/1                               13/6 14/5 17/1 17/11 18/6 18/11 20/25 21/2
registered [9] 48/8 48/10 48/12 49/16 52/4
                                              Richard [8] 25/4 27/22 28/4 28/14 28/19         22/8 23/15 31/18 34/13 36/24 38/21 39/3
 52/9 56/2 59/1 59/5
                                               29/5 29/7 30/15                                39/10 42/21 43/2 45/7 45/12 45/17 47/23
registration [1] 93/17
                                              Ridge [4] 91/23 91/24 91/25 92/1                57/17 62/19 65/2 81/18 90/24 95/8 97/23
regret [1] 12/18
                                              right [80] 9/10 9/12 11/25 12/11 12/17 13/8     99/14 100/2 102/5 106/20 113/15 113/17
relate [1] 74/2
                                               13/8 18/25 26/24 32/22 33/1 33/15 34/4 35/7    120/16 132/18 133/12 135/3 135/17 136/3
related [4] 30/3 30/7 30/9 32/1
                                               35/15 37/19 40/22 42/11 44/20 45/18 46/1      saying [10] 39/18 39/19 39/19 39/22 39/23
relates [1] 30/14
                                               46/19 48/19 51/1 54/18 54/21 55/1 55/9         39/24 43/11 44/19 45/5 84/3
relationship [1] 38/9
                                               55/19 56/1 57/12 58/4 59/6 59/11 59/12        saying that [1] 43/11
relayed [1]   60/1
                                               59/15 61/14 62/10 62/22 63/19 63/22 65/2      says [11] 15/25 19/2 41/18 42/15 44/1 44/12
relentless [2] 24/15 32/15
                                               73/6 84/2 85/22 90/11 92/11 96/4 97/8 97/16    45/9 47/25 56/13 104/23 126/6
relevant [2] 17/15 114/24
                                               97/22 99/1 99/18 103/8 104/1 106/11 106/22    scattered [1] 60/19
reliance [1] 36/9
                                               107/3 107/16 107/22 107/24 108/16 108/19      scene [8] 48/24 48/25 50/13 82/8 82/16
remaining [1] 12/12
                                               108/21 108/24 109/1 109/20 115/10 118/4        82/22 84/4 84/13
remember [10] 23/10 47/20 82/15 90/21
                                               124/7 125/16 127/8 131/7 134/3 134/14         Schedule [9] 75/4 75/8 75/12 75/16 75/19
 99/18 105/23 106/17 107/12 107/13 135/8
                                               137/6 138/2 138/14 138/16 138/19               75/24 76/5 76/10 76/15
remind [1] 39/14
                                              right-angle [1] 18/25                          Schedule I [6] 75/4 75/8 75/12 75/16 75/19
remote [1] 100/23
                                              right-hand [1] 92/11                            76/15
Renee [1] 98/10
                                              right-most [1] 59/12                           Schedule II [3] 75/24 76/5 76/10
rent [2] 111/2 111/2
                                              RILLERA [5] 3/3 46/5 46/23 56/25 57/11         scheduled [1] 6/10
rental [3] 94/2 94/3 97/16
                                              rise [1] 127/8                                 scheduling [1] 13/18
rented [2] 28/15 28/24
                                              rising [2] 41/3 93/22                          scheme [1] 40/18
repair [1] 120/5
                                              road [4] 14/9 15/18 37/6 105/22                Schlosser [1] 136/19
repeat [2] 22/1 112/1
                                              ROBERT [3] 2/11 2/11 41/7                      school [2] 8/7 43/17
repeated [1] 13/8
                                              Roberts [1] 92/12                              scientist [1] 74/17
repetition [1] 97/24
                                              role [7] 37/10 42/15 100/3 100/6 100/17        scratched [1] 95/13
rephrase [2] 18/6 18/7
                                               100/25 135/25                                 screen [11] 16/22 54/10 59/9 59/11 123/11
report [29] 74/20 105/25 106/7 106/10 109/7
                                              roles [2] 25/21 37/13                           123/20 125/16 130/24 131/12 133/19 133/24
                                                                                                                                        157



S            Case 2:18-cr-00249-MMB
                                 series Document
                                        [1] 26/9 533 Filed 12/19/19    Page
                                                                 sit [11]      157
                                                                          7/23 8/4   of12/22
                                                                                   12/8 16237/8 40/11 42/23
                                               Seriously [1] 113/16                            45/13 46/14 109/3 135/23
screens [1] 14/24
                                               service [5] 5/24 120/4 120/7 120/9 125/22      sitting [8] 8/3 8/3 14/3 28/8 30/8 37/7 40/3
scroll [1] 69/18
                                               Services [1] 89/18                              42/14
scrutiny [1] 105/2
                                               serving [1] 98/8                               situation [2] 99/12 99/20
seal [1] 85/8
                                               set [1] 10/15                                  six [7] 10/13 28/1 28/2 28/6 39/20 75/17
sealed [1] 85/23
                                               settings [1] 126/21                             75/20
sealer [2] 27/12 68/2
                                               setup [2] 117/2 120/10                         Sixers [1] 111/3
sealing [1] 85/6
                                               seven [6] 47/13 72/12 72/13 75/22 76/1         sixth [2] 28/22 30/15
search [14] 29/6 59/20 60/1 60/8 61/3 61/6
                                                113/17                                        skin [1] 44/14
 61/7 65/16 67/9 74/22 95/20 95/23 95/25
                                               several [4] 27/2 29/21 42/5 134/4              skip [1] 65/19
 119/14
                                               sexual [1] 5/12                                slow [1] 19/10
searched [10] 27/8 27/13 27/15 30/21 96/19
                                               shake [1] 45/21                                slower [1] 136/14
 108/21 115/24 116/1 119/23 128/24
                                               shaking [1] 93/22                              small [5] 48/17 60/20 60/21 60/22 76/25
searching [1] 60/4
                                               SHANNAN [2] 1/23 139/8                         smaller [1] 69/3
seat [2] 87/21 97/2
                                               shape [1] 135/15                               smell [1] 96/21
seated [2] 11/2 46/10
                                               share [4] 16/22 100/12 100/12 100/15           smelled [5] 93/19 95/19 96/17 116/7 116/8
second [18] 13/20 14/21 17/9 28/13 54/14
                                               sharp [1] 48/20                                smile [1] 41/6
 54/23 56/23 60/22 61/11 69/6 71/14 72/2
                                               she [29] 7/11 7/11 7/12 7/13 7/14 7/15 7/15    sneakers [1] 50/10
 72/10 76/24 80/2 80/14 125/11 131/15
                                                7/16 7/20 7/20 7/22 7/24 8/2 9/13 9/13 9/15   Snooks [1] 4/17
secondly [4] 4/6 7/16 13/25 135/13
                                                9/15 9/16 9/18 11/6 74/19 98/7 98/7 98/12     so [126] 4/21 6/16 6/23 8/3 8/6 8/21 12/2
seconds [1] 56/22
                                                99/8 99/12 99/13 100/25 101/1                  12/12 13/9 13/22 14/2 15/1 15/16 15/20 17/3
secret [1] 27/17
                                               she's [4] 4/10 9/17 98/25 138/13                19/2 19/4 19/17 19/20 20/16 21/5 21/8 21/12
section [1] 125/19
                                               SHELUGA [4] 3/15 127/6 127/12 127/19            22/17 22/22 22/25 23/3 23/8 23/22 24/15
secure [2] 79/8 85/25
                                               shirt [2] 41/8 93/3                             25/25 26/6 29/4 29/5 31/18 32/16 34/10
secured [3] 49/24 59/20 61/3
                                               shirts [1] 24/12                                34/12 38/16 40/22 40/24 41/22 43/13 44/8
secures [1] 56/14
                                               shoebox [1] 69/1                                45/3 45/11 46/2 46/15 46/17 49/14 55/5
Security [3] 89/19 90/5 103/4
                                               shoes [3] 50/10 83/5 116/18                     57/21 58/18 60/2 60/4 60/8 60/16 70/5 81/18
see [56] 6/16 6/23 7/4 7/19 14/23 27/6 28/16
                                               shortly [3] 20/14 29/10 55/23                   82/9 85/1 85/17 85/22 86/9 86/13 90/4 90/8
 29/1 29/14 30/19 30/19 31/24 32/3 36/18
                                               shot [1] 77/24                                  91/10 91/23 92/11 93/9 93/24 94/3 95/3
 38/13 38/20 38/21 41/25 42/20 45/15 49/11
                                               should [14] 7/24 9/23 12/5 18/7 19/21 33/14     96/20 98/17 98/19 99/24 101/20 103/9
 51/2 54/10 54/10 54/20 55/7 55/14 55/23
                                                33/19 33/23 35/19 41/9 52/3 52/22 54/9         103/10 104/11 104/17 104/20 106/20 107/24
 56/9 60/15 61/22 63/12 71/4 79/11 84/10
                                                136/1                                          108/10 108/12 108/16 108/19 109/15 110/24
 91/15 91/25 92/17 94/16 123/11 123/13
                                               show [28] 15/8 15/12 16/18 16/25 24/16          111/2 111/6 111/16 111/20 111/23 112/16
 123/20 124/13 125/15 125/18 126/13 130/24
                                                24/22 25/18 25/19 25/25 26/20 27/20 28/5       113/3 113/6 113/9 115/10 115/13 115/23
 131/5 131/7 133/4 133/24 135/9 135/21
                                                28/19 31/23 32/2 35/19 37/5 37/15 37/17        116/23 117/2 119/19 120/7 120/15 121/15
 136/2 136/5 136/13
                                                38/2 38/19 39/10 39/15 43/8 123/5 123/25       121/25 123/12 125/12 128/4 128/19 130/13
seeing [2] 8/15 61/24
                                                130/19 130/25                                  133/12 135/6 136/5 136/15 137/7 137/8
seen [3] 50/2 53/5 53/21
                                               showed [3] 40/4 106/5 106/8                     138/2 138/5 138/14 138/18
seize [2] 111/1 111/1
                                               showing [7] 66/2 96/11 96/22 129/15 130/6      social [4] 24/22 31/24 32/1 34/7
seized [6] 25/15 27/15 30/14 74/22 84/23
                                                132/23 133/23                                 socialized [1] 42/5
 119/22
                                               shown [6] 16/19 16/22 25/12 39/1 39/2          software [10] 128/19 128/21 129/5 131/9
seizure [1] 32/12
                                                40/13                                          131/19 132/10 132/11 132/13 132/18 132/20
seldom [1] 135/18
                                               shows [2] 40/3 124/1                           sold [13] 24/7 24/11 24/14 25/5 25/6 25/7
self [8] 120/4 120/7 120/9 134/4 134/6 134/9
                                               Shuck [1] 82/6                                  26/15 30/11 36/8 36/9 40/5 40/14 40/15
 134/11 134/15
                                               sic [2] 64/25 65/15                            solo [1] 93/14
self-service [3] 120/4 120/7 120/9
                                               side [9] 47/25 48/18 48/19 49/2 49/20 54/21    some [52] 5/2 5/11 5/16 5/17 7/14 10/6 10/25
sell [9] 25/22 26/20 27/20 32/15 34/3 34/3
                                                54/22 93/16 95/4                               12/5 21/13 21/14 22/4 27/5 30/7 30/25 34/8
 36/11 39/13 43/2
                                               sidebar [7] 4/11 4/15 6/5 7/9 7/12 9/11 98/4    34/13 35/16 37/24 38/3 38/10 38/11 38/14
seller [1] 99/11
                                               sides [1] 49/1                                  40/6 50/9 52/14 59/14 61/1 65/5 67/16 73/18
selling [2] 32/23 33/5
                                               sign [3] 92/7 92/8 105/17                       76/21 77/8 79/22 94/13 94/25 95/15 98/7
seminar [5] 6/10 6/21 7/2 7/21 8/7
                                               signed [2] 61/4 61/7                            101/11 103/1 111/7 114/9 114/24 116/12
send [2] 78/19 120/16
                                               significance [2] 18/9 74/3                      116/18 122/11 129/5 129/9 135/11 136/2
sender [2] 134/2 134/4
                                               significant [1] 5/23                            137/3 137/5 137/15
sense [2] 20/1 137/5
                                               signing [1] 28/18                              somebody [5] 19/10 57/19 110/25 111/7
sent [1] 90/9
                                               signs [2] 77/17 113/22                          113/6
sentenced [1] 11/18
                                               silent [1] 42/23                               somebody's [1] 18/20
sentencing [1] 99/1
                                               silly [1] 18/23                                somehow [1] 33/12
separate [4] 17/4 23/5 27/9 108/7
                                               SIM [1] 126/8                                  someone [6] 25/16 37/10 40/3 40/16 62/22
separated [1] 10/21
                                               similar [1] 133/20                              106/5
September [14] 27/3 27/7 30/6 30/21 47/17
                                               Simpson [5] 25/13 28/8 136/13 136/16 137/1     something [16] 4/10 4/19 13/6 13/7 13/10
 53/10 64/24 65/15 66/10 67/9 73/9 74/24
                                               since [1] 5/2                                   36/24 37/3 37/13 43/13 82/12 84/1 120/16
 80/19 88/13
                                               singer [1] 41/12                                125/23 129/7 135/3 135/17
September 11 [13] 27/7 30/6 30/21 47/17
                                               singers [1] 43/4                               sometime [1] 136/23
 53/10 64/24 65/15 66/10 67/9 73/9 74/24
                                               single [1] 8/21                                sometimes [5] 18/24 63/8 125/9 129/6 135/3
 80/19 88/13
                                               sir [16] 84/17 102/24 110/15 119/3 119/21      somewhere [2] 53/17 137/22
sequestered [2] 46/8 46/15
                                                120/8 121/4 121/11 121/17 122/13 123/4        songs [1] 34/10
Sergeant [1] 82/6
                                                123/8 124/9 125/7 126/1 131/5                 soon [1] 20/14
serial [1] 119/12
                                               sirens [2] 92/13 93/15                         sorry [7] 7/1 12/22 95/11 96/13 114/12
                                                                                                                                             158



S                        Case 2:18-cr-00249-MMB        Document
                                       107/21 107/21 110/23           533
                                                            111/6 111/8 113/22Filed 12/19/19
                                                                                  Sydenham       Page
                                                                                           [23] 26/17   158
                                                                                                      26/23   of48/4
                                                                                                            39/7 16248/7
                                                114/4 114/5 114/9 114/14 114/16 114/16          48/13 50/5 51/10 51/22 53/9 53/22 54/20
sorry... [2] 133/1 136/20
                                                115/7 115/21 134/17                             57/6 57/23 62/6 65/5 66/9 67/21 73/9 74/23
sort [3] 21/1 21/22 37/6
                                               stopped [7] 49/18 62/13 92/8 105/17 111/18       76/20 80/18 88/16
sound [1] 18/23
                                                112/2 112/7                                    syrup [1] 108/24
sounds [2] 26/24 136/24
                                               stopping [5] 94/7 112/7 112/14 113/4 113/10     system [6] 41/16 42/2 42/3 111/4 119/18
South [2] 2/8 28/10
                                               storage [1] 128/18                               132/21
southbound [4] 48/18 54/19 56/10 92/12
                                               store [1] 26/20
southeast [1] 51/4                                                                             T
                                               stored [2] 126/20 133/8
speak [7] 4/7 4/11 13/5 23/22 49/18 52/21
                                               stories [1] 44/7                                T-shirts [1] 24/12
 93/10
                                               story [3] 36/11 99/6 135/10                     T.L [1] 2/3
speaking [3] 100/17 106/10 121/13
                                               strategy [2] 99/10 100/16                       Tabitha [2] 28/15 28/18
special [30] 28/7 32/8 53/12 54/2 54/13
                                               street [38] 1/14 1/19 1/24 2/4 2/8 2/12 26/17   table [4] 10/14 12/13 46/14 68/2
 56/21 56/23 58/4 65/24 73/16 78/3 78/25
                                                26/23 28/12 28/14 28/24 30/15 48/4 48/7        tablet [1] 128/19
 105/11 106/3 106/11 123/22 124/11 124/16
                                                48/13 48/19 48/19 48/21 49/20 50/5 51/10       tablets [1] 128/13
 125/10 131/14 131/20 131/22 131/24 133/1
                                                51/22 53/9 53/22 54/20 54/21 54/22 55/8        tag [7] 48/5 51/19 52/1 52/4 54/24 55/4
 136/13 136/13 136/16 136/17 137/1 137/18
                                                65/5 65/11 66/9 67/21 73/9 74/23 76/20          55/17
specific [2] 13/13 81/15
                                                80/19 88/16 97/17                              tags [2] 91/6 91/7
specifically [2] 49/2 132/21
                                               streets [1] 24/8                                Tailor [1] 8/11
speech [1] 11/24
                                               strewn [2] 62/17 82/24                          take [37] 5/20 7/25 9/25 10/4 12/21 15/6
spell [6] 46/22 63/25 87/18 89/16 118/7
                                               Strike [3] 90/5 90/8 90/16                       15/14 18/10 18/15 22/25 34/18 37/22 63/8
 127/11
                                               structure [1] 24/20                              63/10 63/11 64/25 65/13 67/3 67/6 73/7 80/5
spending [1] 22/3
                                               students [1] 43/3                                83/21 84/4 84/13 97/22 97/25 101/15 102/6
spoke [2] 50/5 123/1
                                               stuff [7] 34/8 90/6 93/23 97/17 109/6 116/24     102/7 112/23 117/2 120/23 120/25 129/16
spring [1] 26/1
                                                136/2                                           136/25 137/3 137/13
squad [1] 52/15
                                               sub [2] 67/16 80/22                             taken [10] 10/10 11/1 20/7 29/14 32/4 59/14
squatter [1] 51/14
                                               sub-exhibits [2] 67/16 80/22                     67/23 71/6 80/8 80/10
squatting [7] 58/11 58/12 58/16 58/17 58/20
                                               subject [1] 17/14                               takes [3] 15/4 19/6 44/8
 62/14 87/7
                                               submit [1] 128/21                               taking [1] 29/12
staff [3] 78/3 98/11 118/18
                                               submitted [8] 74/20 109/6 109/6 128/11          talent [1] 36/1
stand [19] 9/24 10/1 14/22 15/4 15/22 16/17
                                                129/22 130/11 131/21 131/22                    talk [17] 4/9 20/17 20/18 20/18 20/19 20/20
 17/19 18/14 22/4 32/17 39/8 42/21 44/8
                                               substance [26] 60/17 60/23 69/4 75/3 75/4        20/21 21/9 25/25 43/17 48/22 59/4 78/22
 63/15 89/13 118/2 118/3 125/21 131/11
                                                75/7 75/8 75/11 75/12 75/15 75/16 75/18         91/17 93/9 93/24 136/2
star [2] 41/3 115/13
                                                75/20 75/20 75/23 75/25 75/25 76/3 76/4        talked [4] 35/12 83/22 84/22 100/1
start [12] 10/4 20/16 21/6 22/21 46/13 63/9
                                                76/5 76/6 76/9 76/11 76/11 76/15 76/16         talking [6] 28/18 40/9 41/7 44/11 106/3
 102/1 102/17 119/16 135/5 135/7 138/19
                                               substances [2] 29/25 85/20                       107/10
started [8] 4/5 10/6 10/25 26/3 29/12 91/11
                                               success [1] 25/22                               talks [2] 136/1 136/5
 106/25 107/11
                                               such [1] 23/12                                  talks to [2] 136/1 136/5
starting [3] 4/5 14/15 29/10
                                               suggest [4] 37/2 38/17 38/17 38/25              tan [3] 69/3 75/6 75/18
state [9] 4/16 8/10 46/21 63/24 87/17 89/15
                                               suit [3] 37/2 55/16 93/3                        task [10] 41/25 90/7 90/25 97/12 127/25
 109/12 118/6 127/10
                                               Suite [4] 1/14 1/19 2/4 2/12                     128/8 132/5 136/17 136/18 136/18
stated [2] 49/23 105/15
                                               summarize [1] 7/10                              tasked [2] 91/7 110/22
statement [1] 14/12
                                               summary [2] 124/1 137/2                         tattoo [1] 38/1
statements [3] 44/21 44/21 45/6
                                               summer [2] 29/11 33/18                          teach [1] 43/16
STATES [12] 1/1 1/3 1/10 1/13 1/14 36/12
                                               Sunday [1] 6/20                                 tech [2] 100/5 119/11
 74/7 74/8 74/10 103/13 104/21 105/11
                                               supplement [1] 43/6                             technically [1] 103/9
stating [1] 21/4
                                               supplier [1] 132/21                             teens [1] 49/3
station [10] 19/25 107/4 107/6 107/7 107/10
                                               supplies [1] 25/2                               television [1] 135/10
 115/5 115/14 116/14 116/15 116/16
                                               supportive [1] 100/4                            tell [64] 7/12 8/4 9/25 11/23 13/17 14/19
stay [2] 10/14 46/8
                                               supposed [1] 99/11                               15/8 18/15 18/22 31/6 33/2 33/16 33/19 34/6
staying [1] 51/15
                                               supposedly [1] 112/7                             37/14 37/16 39/12 40/1 41/14 42/6 42/6
STENGEL [12] 1/13 3/14 3/16 23/18 24/2
                                               suppress [5] 103/12 104/17 105/6 105/15          42/10 43/13 43/23 43/25 44/2 44/5 44/6
 33/2 33/8 33/17 35/7 46/10 74/9 136/21
                                                105/21                                          44/22 45/7 45/9 47/9 48/15 48/22 50/25
steps [2] 16/15 24/19
                                               sure [20] 4/20 5/1 5/10 7/16 12/4 13/9 36/18     51/12 51/14 54/16 55/10 56/25 57/23 59/22
stereo [1] 111/4
                                                40/15 40/16 56/1 56/4 60/6 81/13 101/8          60/2 60/14 67/3 67/18 68/19 69/22 71/9
Stevens [5] 90/25 97/5 97/13 97/18 136/18
                                                105/20 112/2 112/21 119/16 122/19 135/6         76/23 77/7 77/14 79/24 88/7 91/21 92/2
Stewart [19] 26/10 26/11 26/14 26/21 30/4
                                               surrounding [1] 32/12                            93/13 93/21 94/6 96/2 99/21 101/6 107/18
 31/1 31/3 31/3 31/11 33/18 43/24 44/8 44/11
                                               surveillance [12] 26/6 26/14 26/25 28/6          109/4
 44/23 136/19 136/22 137/6 137/13 138/6
                                                29/16 30/19 30/23 53/17 53/18 53/19 106/23     telling [8] 7/16 17/12 18/21 18/21 35/16
Stewart's [1] 137/12
                                                138/1                                           37/25 41/14 91/3
sticker [1] 49/25
                                               surveilled [1] 27/25                            ten [8] 13/11 49/2 57/8 62/10 72/23 72/24
still [15] 11/17 13/25 50/10 50/11 50/12
                                               suspect [3] 39/25 49/14 55/11                    98/1 102/7
 50/12 56/4 90/7 90/8 90/9 98/24 99/12 99/13
                                               suspected [1] 29/2                              term [1] 58/12
 103/9 103/10
                                               suspicion [1] 109/18                            terminal [1] 48/10
stints [1] 64/19
                                               sustain [1] 18/4                                terms [1] 101/12
stipulated [2] 73/22 74/6
                                               sustained [1] 19/16                             terrible [1] 21/3
stipulation [4] 73/12 73/18 73/24 74/1
                                               SUV [2] 54/23 108/12                            Terry [1] 57/4
stop [28] 8/6 24/19 27/19 42/9 49/12 51/8
                                               sworn [6] 46/20 63/23 87/16 89/14 118/5         test [1] 86/1
 57/25 63/18 91/14 92/7 92/8 105/16 105/17
                                                127/9                                          tested [12] 75/2 75/6 75/10 75/14 75/18
                                                                                                                                      159



T            Case 2:18-cr-00249-MMB
                                  42/23Document
                                       46/9 48/3 48/22533    Filed
                                                       48/25 49/2   12/19/19
                                                                  49/6 49/7 126/5Page
                                                                                  133/18 159 of 162
                                              49/11 49/19 49/25 50/9 50/11 50/13 50/14      three-page [2] 66/3 66/17
tested... [7] 75/24 76/3 76/9 76/14 86/16
                                              50/21 51/13 51/14 51/15 51/16 51/21 51/23     through [16] 16/19 19/2 19/9 29/11 38/17
 99/8 128/22
                                              52/17 55/15 58/11 58/23 59/18 59/19 59/25      48/9 48/9 49/22 53/4 65/18 81/22 99/15
testified [2] 87/3 109/24
                                              60/18 60/19 60/22 60/24 61/8 62/9 62/14        119/23 119/25 137/2 137/4
testify [13] 19/21 31/6 31/13 31/14 32/10
                                              62/20 62/20 62/20 62/22 65/1 65/6 65/11       throughout [6] 22/10 22/22 23/1 36/4 39/12
 44/25 45/4 46/16 74/19 102/25 104/1 137/6
                                              65/15 66/18 69/1 69/14 69/23 70/5 71/2         113/13
 138/3
                                              73/18 74/11 79/2 80/4 82/6 82/22 82/23 84/8   Thursday [11] 6/11 6/14 6/15 6/15 6/22 7/3
testifying [4] 31/3 105/14 136/20 136/22
                                              86/23 86/24 87/8 88/14 88/18 90/24 91/18       7/22 8/2 8/5 13/19 14/4
testimony [12] 19/12 19/16 19/18 19/19 20/7
                                              93/10 95/18 99/3 99/7 100/14 103/23 105/22    Thursdays [2] 7/23 8/6
 22/6 30/18 86/13 86/18 103/12 136/17
                                              106/1 106/6 106/9 107/4 107/8 111/15 112/8    ticket [4] 112/12 112/14 113/6 113/10
 137/24
                                              113/21 115/6 115/8 117/18 124/7 125/9         tickets [2] 111/3 113/18
tests [1] 110/4
                                              126/2 126/2 126/5 126/6 126/13 132/8          tie [1] 93/3
text [9] 24/21 25/13 28/16 29/14 32/3 32/5
                                              132/10 132/13 135/11 137/18                   time [72] 8/16 10/12 10/23 10/24 11/21
 122/7 122/18 133/25
                                             there's [45] 10/16 13/13 13/17 23/12 31/21      12/19 15/1 15/7 16/21 18/16 22/2 22/4 22/17
than [10] 5/3 12/25 21/22 21/22 38/19 44/20
                                              34/13 34/22 35/8 37/10 38/4 39/5 42/16         23/7 33/24 34/2 37/20 44/7 46/3 46/16 46/16
 60/5 63/20 86/24 99/6
                                              42/19 42/22 43/16 54/7 55/11 55/14 56/9        48/3 48/7 48/14 50/4 50/21 52/19 52/24 54/7
thank [45] 5/18 9/6 9/10 9/19 10/23 23/20
                                              57/3 57/11 59/24 60/17 68/2 69/13 73/25        54/22 56/19 56/20 57/16 57/17 59/18 63/16
 24/3 32/21 35/21 36/21 36/23 41/4 45/25
                                              74/1 77/8 80/6 85/11 92/7 96/3 98/23 100/4     63/17 65/1 65/15 66/13 67/11 73/11 73/13
 46/4 46/21 47/1 61/25 63/4 63/5 63/24 80/24
                                              109/7 111/20 112/10 113/3 120/1 120/5          78/12 85/18 86/15 86/25 88/14 88/18 90/7
 81/6 83/11 84/15 87/9 87/12 87/17 87/22
                                              122/2 124/21 125/7 132/15 135/3                90/24 91/19 93/10 94/12 94/19 94/23 95/18
 88/6 89/9 89/10 89/15 89/20 98/2 110/12
                                             thereof [1] 74/12                               97/23 98/14 98/17 99/3 99/7 109/7 112/23
 117/23 118/6 127/3 127/10 127/14 130/22
                                             these [33] 7/14 17/3 17/10 25/20 28/6 30/18     113/16 120/5 125/7 125/9 126/3 133/10
 131/2 135/2 135/21 138/20
                                              30/24 31/23 32/14 35/16 36/19 36/19 38/8       137/3 137/14
Thanks [2] 45/18 114/17
                                              40/19 42/9 44/13 45/8 67/5 70/25 71/19 72/1   times [5] 36/4 42/20 113/14 113/15 113/18
that [678]
                                              72/9 73/3 73/5 73/23 80/8 80/10 86/11 86/15   TIMOTHY [5] 1/13 3/6 63/14 64/1 74/9
that's [93] 6/21 12/13 13/2 13/13 14/19
                                              87/6 97/3 98/12 102/7                         timothy.stengel [1] 1/16
 19/12 20/9 20/14 22/24 32/16 32/25 33/4
                                             they [167]                                     tinted [1] 56/3
 33/25 34/4 34/18 34/24 38/22 40/9 42/2 42/2
                                             they'll [3] 122/25 136/3 138/8                 tip [1] 27/16
 43/4 45/24 50/17 51/8 54/18 55/2 55/15
                                             they're [17] 14/10 15/17 18/21 21/24 37/9      title [1] 131/9
 55/21 56/18 56/20 58/3 58/9 58/20 59/5 59/7
                                              37/18 38/22 39/8 39/9 39/20 39/22 42/14       today [12] 6/6 9/9 12/19 37/8 39/8 41/9
 59/10 59/16 59/21 60/1 61/5 62/11 65/7
                                              44/10 46/9 120/15 125/19 138/9                 41/10 47/6 63/9 64/10 92/18 109/3
 65/17 65/23 66/4 66/11 68/4 68/23 68/25
                                             they've [7] 11/19 29/24 32/22 39/9 41/23       together [5] 10/18 32/15 37/8 42/14 137/3
 69/24 70/12 73/10 76/22 77/19 77/24 84/6
                                              41/24 73/22                                   told [30] 7/24 9/16 34/19 44/6 45/5 49/14
 85/10 86/12 92/13 93/16 93/18 98/15 98/23
                                             thick [2] 113/23 113/24                         49/25 51/12 62/12 64/22 94/4 94/7 94/14
 100/6 100/19 103/6 104/23 105/13 106/7
                                             thing [17] 13/4 13/20 14/5 14/21 22/8 22/25     106/12 107/2 107/9 107/15 107/20 108/16
 107/17 108/20 109/15 109/16 114/11 115/12
                                              23/3 23/12 37/16 39/16 86/5 86/13 108/6        108/23 109/8 109/11 111/6 111/7 114/2
 115/14 116/6 116/10 117/16 119/22 124/7
                                              113/7 120/12 135/16 135/22                     114/25 115/4 115/7 115/21 116/13
 126/8 126/8 126/20 128/11 128/21 129/1
                                             things [30] 4/4 5/13 12/25 13/18 14/4 14/14    tomorrow [8] 101/7 135/5 135/16 135/21
 130/14 131/11 132/13 132/16 136/4 136/4
                                              16/14 19/25 21/9 21/19 31/18 31/19 35/20       136/11 136/12 138/3 138/14
THC [10] 96/7 96/12 96/14 109/1 109/17
                                              38/5 39/6 41/2 41/11 41/19 42/7 42/10 42/21   too [3] 19/10 19/10 94/23
 109/18 109/25 116/7 117/1 117/3
                                              43/23 62/17 84/7 86/15 100/13 101/16 107/2    took [13] 16/11 16/21 24/19 25/17 28/1 73/6
their [42] 12/11 12/13 14/11 15/10 15/10
                                              113/3 122/5                                    82/16 82/22 83/24 88/19 97/17 110/10 111/2
 15/16 16/5 16/8 17/25 17/25 18/1 19/16
                                             think [30] 7/13 10/20 12/5 12/8 19/21 21/9     tool [1] 124/3
 19/22 20/5 20/8 24/11 24/13 24/16 24/18
                                              21/17 22/3 22/6 23/1 26/19 41/9 44/10 44/18   tools [1] 129/9
 25/10 25/14 25/15 25/16 25/23 30/25 31/23
                                              45/20 47/8 54/7 66/20 86/5 100/22 100/25      top [8] 29/16 50/12 123/23 124/8 126/13
 32/5 34/14 36/15 38/1 43/1 43/18 43/24
                                              101/10 101/11 101/13 101/19 101/20 104/10      134/3 134/10 134/14
 54/11 73/21 74/11 84/11 85/19 85/20 111/1
                                              114/24 136/4 137/10                           total [10] 22/20 28/1 68/22 71/19 75/20
 111/1 135/25
                                             thinking [1] 43/19                              75/25 76/5 76/11 76/16 79/21
them [49] 4/11 4/11 5/2 5/16 5/17 9/15 10/16
                                             third [6] 7/17 28/13 44/4 98/11 104/19         totally [1] 20/24
 10/17 10/18 15/23 17/18 18/2 21/22 21/22
                                              134/14                                        touch [3] 85/18 85/20 128/20
 21/23 21/24 22/11 23/4 23/22 24/7 24/19
                                             third-degree [1] 44/4                          touched [2] 85/22 86/11
 25/23 27/4 27/21 28/7 28/7 30/1 30/22 38/11
                                             this [253]                                     touching [3] 85/3 85/8 85/15
 38/11 39/21 43/19 43/25 44/6 44/23 45/21
                                             those [44] 10/9 14/4 16/14 16/25 17/12         tour [2] 47/20 90/21
 46/17 52/12 59/3 59/3 65/21 80/4 80/5 97/12
                                              19/14 25/19 26/10 26/13 28/2 28/4 28/20       toward [3] 25/21 32/6 57/23
 99/5 106/12 130/15 134/4 136/2
                                              28/20 29/13 29/15 30/3 32/1 32/5 32/12        towards [2] 67/24 91/11
themselves [1] 36/11
                                              33/19 39/11 39/15 41/2 44/5 49/15 50/15       towed [3] 79/6 79/7 79/14
then [59] 7/20 8/5 12/10 14/2 14/7 15/6
                                              52/11 67/3 67/6 73/2 73/6 76/19 79/25 80/17   track [1] 55/16
 15/13 16/4 16/5 16/9 16/12 18/3 18/4 20/4
                                              80/18 85/15 93/18 96/23 96/25 113/21          tractor [1] 27/25
 20/10 22/2 22/24 26/15 28/11 30/11 34/1
                                              125/18 130/13 133/17 136/24                   trade [1] 24/14
 44/24 45/22 48/19 49/15 50/1 50/4 54/5 54/6
                                             though [4] 15/17 27/20 73/8 111/11             traffic [2] 20/20 114/9
 62/12 64/17 64/20 64/21 85/24 91/5 91/14
                                             thought [6] 24/22 69/14 102/16 108/18          trafficking [1] 32/7
 91/25 92/4 92/12 97/18 100/22 104/18
                                              109/12 124/22                                 trailer [1] 27/25
 107/24 108/18 108/21 111/10 111/10 113/5
                                             thoughts [1] 21/8                              train [1] 6/24
 115/24 116/25 119/12 119/15 119/16 122/1
                                             thousands [3] 37/25 116/14 125/7               trained [1] 85/17
 122/11 128/21 134/4 136/21 138/5
                                             threats [1] 24/17                              training [1] 96/20
there [116] 4/3 6/24 8/17 12/8 12/22 12/25
                                             three [22] 6/2 13/17 19/3 19/3 35/20 41/10     tramadol [2] 80/7 80/14
 15/15 19/3 23/8 27/1 28/21 28/25 35/4 35/4
                                              44/1 44/20 66/3 66/17 66/18 71/9 71/11        transcript [1] 139/3
 37/1 39/13 39/20 39/21 40/3 41/15 42/14
                                              71/21 72/1 75/9 81/20 88/9 126/2 126/3        transferred [3] 64/20 64/21 90/6
                                                                                                                                       160



T                        Case 2:18-cr-00249-MMB
                                       up [66] 7/12 15/2 Document      533
                                                         16/10 16/14 17/7 19/18Filed 12/19/19
                                                                                   Veteran's       Page 160 of 162
                                                                                             [1] 13/21
                                               22/23 32/17 37/11 40/21 42/19 42/21 43/4      vials [2] 60/23 75/13
transported [4] 52/14 52/17 97/15 97/15
                                               44/9 44/10 44/23 44/24 49/21 49/24 51/7       vicinity [2] 50/15 56/15
trap [1] 26/19
                                               53/13 54/25 55/6 57/24 63/21 65/25 67/16      video [6] 26/24 29/2 37/19 53/5 53/18 57/11
trash [1] 37/11
                                               70/16 73/16 74/2 77/5 78/24 79/21 81/19       view [7] 12/21 53/18 55/4 59/25 68/15 68/16
travel [1] 138/11
                                               86/22 87/21 89/20 91/9 93/15 93/18 93/23       71/4
trial [26] 1/9 4/9 8/25 9/18 10/5 10/5 10/24
                                               94/2 94/3 94/22 98/20 104/4 107/4 107/4       viewable [1] 122/2
 11/5 13/3 14/6 14/15 16/24 19/6 19/17 31/13
                                               107/8 110/25 111/11 111/12 114/3 118/3        violating [1] 17/4
 32/6 32/16 36/4 39/12 41/15 63/17 63/18
                                               119/16 120/12 122/18 122/25 124/17 125/10     violation [6] 92/7 92/9 111/9 114/4 114/16
 74/14 99/9 99/24 100/3
                                               130/7 133/7 133/11 133/17 137/8 137/22         115/2
trials [3] 14/6 18/24 41/13
                                               updated [2] 55/11 55/14                       violations [2] 17/10 97/15
tricky [1] 125/8
                                               Updegraff [1] 32/8                            violence [5] 24/17 24/17 26/2 31/9 42/9
tries [1] 57/24
                                               upon [2] 49/17 60/16                          violent [2] 24/1 24/5
tries to [1] 57/24
                                               uptick [1] 26/2                               visible [1] 60/1
trip [3] 28/10 28/22 30/15
                                               us [23] 7/12 47/9 50/25 51/12 54/16 56/25     visually [1] 122/16
trips [6] 28/1 28/3 28/6 28/13 39/20 138/1
                                               59/22 65/13 68/19 69/22 71/9 76/21 77/7       voice [2] 87/21 89/20
troubles [1] 120/4
                                               77/14 88/7 91/3 91/21 92/2 93/13 96/2 119/6   voir [1] 63/8
truck [1] 28/10
                                               119/7 123/20                                  vs [1] 1/4
truth [2] 18/15 18/21
                                               usdoj.gov [2] 1/16 1/16
try [4] 22/1 38/16 129/8 137/16                                                              W
                                               use [9] 16/24 19/25 21/21 24/2 92/9 120/14
trying [4] 44/14 44/15 101/8 120/3
                                               132/16 132/18 135/24                          W-A-S-K-I [1] 118/8
Tuesday [2] 8/5 14/3
                                               used [16] 16/20 24/9 24/11 24/17 26/20 40/8   wagon [1] 97/15
turn [1] 92/11
                                               58/12 105/8 107/20 124/3 126/6 131/9          wait [3] 7/18 45/23 50/18
turned [2] 51/2 57/18
                                               132/11 132/12 132/13 132/17                   waiting [4] 4/2 13/2 50/1 56/13
turns [1] 99/10
                                               user [1] 119/18                               walk [1] 55/17
twelve [1] 49/3
                                               using [9] 26/5 75/2 75/6 75/10 75/15 106/17   walked [7] 51/1 51/3 51/7 57/16 57/19 93/15
Twenty [3] 67/2 88/9 88/12
                                               108/6 131/19 134/8                            95/3
Twenty-eight [1] 67/2
                                               usually [2] 13/18 18/22                       walking [3] 55/25 56/9 57/12
Twenty-nine [1] 88/12
                                               utility [1] 26/24                             walks [2] 57/23 57/24
Twenty-three [1] 88/9
                                               utilizing [1] 52/12                           wall [2] 68/24 68/25
two [38] 4/7 5/20 5/21 11/22 17/4 17/12
                                                                                             Walnut [1] 2/4
 26/13 27/13 28/4 28/7 29/4 30/24 33/19 46/9   V                                             want [53] 4/7 8/21 10/1 10/3 10/4 10/5 10/24
 46/9 52/8 60/13 64/19 68/5 68/5 71/1 71/7
                                             valid [1] 108/19                                11/3 11/8 12/22 13/4 13/17 13/23 14/5 14/19
 72/24 76/13 81/20 92/5 96/5 98/18 108/6
                                             van [5] 107/10 108/1 108/6 108/11 108/12        16/12 18/11 19/19 21/15 21/16 23/3 31/18
 111/20 113/3 114/11 117/17 130/13 133/5
                                             vape [10] 96/6 96/13 109/1 109/1 109/2          34/5 34/5 34/16 34/24 35/3 36/24 37/3 37/16
 133/17 133/18 137/2
                                              109/3 116/5 116/10 116/12 116/22               37/19 40/16 40/20 41/10 47/17 48/2 59/17
two-plus [1] 96/5
                                             VARGAS [8] 3/10 89/13 89/17 90/2 102/23         64/24 64/25 65/24 88/13 88/21 90/13 90/18
type [4] 25/9 48/16 81/24 128/16
                                              102/25 103/11 104/8                            90/23 97/21 100/13 102/6 104/11 107/15
types [3] 11/18 85/11 85/23
                                             varies [2] 18/16 19/18                          113/1 114/23 123/12
typical [1] 34/11
                                             variety [1] 24/10                               wanted [10] 4/18 5/9 5/10 7/15 7/22 14/4
U                                            various [3] 73/19 128/21 129/3                  40/16 85/22 110/20 110/24
                                             variously [1] 60/19                             wants [1] 63/16
U.S [2] 1/24 78/3
                                             vehicle [65] 49/4 49/7 49/8 49/16 49/20         warm [1] 50/13
ultimate [1] 22/13
                                              49/23 49/24 51/2 51/5 51/21 51/23 54/19        warrant [7] 29/6 59/20 60/1 60/8 61/3 61/6
ultimately [1] 36/12
                                              54/19 55/5 55/7 55/17 55/19 55/23 55/24        119/14
unattended [2] 49/24 56/10
                                              55/25 56/2 56/4 56/8 56/10 56/13 56/14 79/2    was [248]
unburdened [1] 36/14
                                              79/13 91/4 91/5 91/11 91/13 91/14 91/17        WASKI [6] 3/14 118/1 118/8 118/14 124/13
uncomfortable [1] 99/20
                                              92/3 92/6 92/6 92/7 92/9 92/14 92/15 92/17     125/2
under [13] 13/1 26/6 28/15 31/6 52/17 74/20
                                              93/10 93/20 93/24 93/25 95/4 95/20 95/25       wasn't [16] 4/20 5/1 5/5 5/7 5/11 9/14 31/11
77/16 98/13 105/2 105/4 109/20 125/19
                                              96/9 96/19 106/15 106/17 106/21 106/22         34/6 39/13 42/25 44/12 52/17 86/17 106/1
130/11
                                              108/4 108/21 111/9 112/8 113/23 114/15         113/6 129/4
underneath [2] 77/17 78/10
                                              115/2 115/24 116/1 117/18                      watch [3] 27/5 30/6 85/17
understand [5] 15/6 15/15 84/3 104/13
                                             vehicles [7] 27/13 52/8 52/11 52/13 59/2        Water [2] 28/24 30/15
105/1
                                              108/7 138/7                                    way [24] 8/17 10/2 15/9 16/21 18/21 24/16
understanding [4] 18/9 58/16 58/17 104/15
                                             verbal [1] 95/23                                29/3 31/22 40/17 46/6 48/17 49/17 49/19
uniform [2] 47/21 90/8
                                             verdict [9] 20/11 23/5 23/6 23/8 23/14 32/18    54/25 55/6 82/4 88/24 91/11 101/13 114/5
uniformed [1] 65/12
                                              45/19 45/22 45/24                              126/5 135/14 135/15 136/6
unique [2] 129/23 129/25
                                             verified [1] 49/7                               ways [1] 85/24
unit [8] 64/3 64/14 65/2 65/9 82/7 87/20
                                             verify [3] 55/17 56/1 56/8                      we [114] 5/7 6/10 6/13 7/2 7/23 8/6 8/15
124/24 128/18
                                             version [1] 124/2                               10/3 10/10 10/13 10/17 10/18 11/3 12/2 12/2
UNITED [12] 1/1 1/3 1/10 1/13 1/14 36/12
                                             versions [1] 19/8                               12/19 12/21 13/3 13/15 13/18 13/19 13/20
74/7 74/7 74/10 103/13 104/20 105/11
                                             versus [1] 132/9                                14/1 14/1 14/3 14/15 14/17 16/1 16/4 16/10
unless [3] 10/8 63/10 135/3
                                             very [40] 5/18 7/21 12/18 13/2 13/4 13/13       16/13 16/20 16/24 17/5 18/23 18/24 19/17
unlocked [1] 29/1
                                              14/13 14/20 17/1 18/12 20/2 20/9 20/15         22/16 23/3 23/22 33/15 34/21 35/9 36/5 37/7
unrelated [5] 27/9 48/5 49/5 49/14 55/12
                                              20/15 20/22 22/9 22/12 22/21 22/22 34/12       41/19 43/10 45/8 45/13 46/17 50/5 50/9
until [18] 6/11 6/12 6/22 7/23 8/2 10/8 10/9
                                              34/13 34/22 37/3 46/13 49/21 73/20 85/21       50/20 51/6 51/8 54/17 55/3 57/1 57/5 58/4
10/22 12/19 22/18 22/20 22/23 43/15 44/23
                                              99/20 100/10 101/12 101/24 125/12 135/9        59/23 63/8 63/9 63/9 63/18 65/10 65/10
44/24 46/8 108/18 110/4
                                              135/11 135/13 135/18 135/18 135/20 135/23      66/21 67/25 68/9 68/17 69/5 69/24 70/9 71/4
untrustworthy [1] 36/9
                                              136/8                                          71/25 72/8 72/21 73/5 73/11 73/18 77/23
                                                                                                                                       161



W            Case 2:18-cr-00249-MMB
                                  78/13Document      53396/22
                                       88/21 92/23 96/11    Filed  12/19/19
                                                              97/7 124/20 20/13Page    16121/11
                                                                                20/13 21/9 of 162
                                                                                                21/18 22/5 23/1 23/4
                                                129/15 130/6 130/19 132/23 133/9              23/6 23/8 23/8 23/9 24/16 24/22 25/12 25/13
we... [32] 78/18 85/22 86/13 97/25 98/9
                                                whatever [6] 10/3 12/4 13/23 98/9 119/14      25/19 25/25 26/19 27/20 28/5 28/19 29/14
101/23 102/1 102/7 102/7 107/15 120/12
                                                135/25                                        29/23 31/3 31/6 31/6 31/13 31/16 31/23 32/9
120/13 123/20 125/12 127/6 128/19 129/8
                                                whatsoever [1] 39/2                           32/17 33/16 33/18 36/3 36/10 36/18 36/20
129/23 132/16 133/4 133/24 135/17 137/2
                                                wheels [1] 59/10                              45/21 46/3 46/14 54/9 62/19 63/19 65/12
137/14 137/15 137/16 137/17 137/17 137/20
                                                when [108] 5/7 6/9 7/12 8/21 13/5 14/7        73/24 97/23 98/14 99/14 112/5 113/2 122/1
138/10 138/12 138/18
                                                14/18 15/5 15/13 16/3 16/9 16/14 16/23        128/17 135/7 135/9 135/13 135/17 136/3
we'll [16] 6/22 7/3 13/8 25/18 27/5 43/8
                                                17/19 18/16 19/17 20/9 20/14 20/16 21/11      136/7 136/21 136/22 136/25 137/3 138/13
61/14 63/12 63/17 63/20 86/9 97/22 98/1
                                                21/13 21/18 21/23 23/2 23/7 23/16 27/19       William [1] 74/7
98/2 128/21 137/21
                                                28/2 28/25 29/11 31/8 33/15 34/21 35/2 35/2   Williams [1] 136/21
we're [40] 4/2 4/12 6/14 8/1 8/3 8/3 8/4 10/5
                                                37/23 40/11 42/21 42/21 44/1 44/8 47/23       window [4] 68/24 68/25 93/16 93/19
20/14 30/6 32/2 41/20 42/22 42/23 43/11
                                                48/3 48/22 48/23 48/25 49/6 49/7 51/8 52/17   windows [3] 49/24 55/24 56/3
45/12 45/13 45/13 45/14 45/15 45/16 45/23
                                                52/20 53/9 53/21 59/18 60/11 60/14 61/6       wish [3] 21/25 59/24 112/24
45/24 54/17 56/3 57/25 60/5 65/18 67/18
                                                62/6 62/16 63/18 65/1 65/11 65/16 79/2        Wissahickon [3] 92/1 92/5 92/12
69/16 69/17 77/7 77/14 99/21 101/25 102/12
                                                81/22 82/18 82/21 85/18 88/18 88/19 90/24     withdrawn [1] 51/17
134/17 135/1 135/4 137/3
                                                91/17 91/19 92/2 92/13 93/9 93/10 93/16       WITHERELL [19] 1/12 3/4 3/6 3/9 3/11
we've [2] 99/14 114/25
                                                93/18 95/8 96/19 97/25 98/6 99/8 102/25       3/13 32/17 73/23 74/2 74/9 99/24 100/1
wear [1] 135/23
                                                103/17 103/18 105/11 106/5 106/8 110/25       100/23 102/13 103/13 103/17 103/19 136/10
wearing [4] 49/13 49/14 92/23 92/25
                                                111/6 113/6 113/12 113/16 114/2 115/23        138/5
weather [1] 20/19
                                                119/8 119/11 119/19 121/7 121/20 124/2        Witherell's [1] 82/19
website [1] 122/9
                                                128/7 128/14 129/22 132/3 133/6               within [3] 93/20 118/19 126/20
Wednesday [2] 8/5 14/3
                                                whenever [1] 21/5                             without [3] 26/25 74/14 91/3
weed [8] 39/4 39/5 39/23 40/6 40/15 40/16
                                                where [51] 4/20 9/24 15/7 16/5 18/25 19/12    witness [65] 14/22 14/25 15/4 15/14 15/22
40/16 96/20
                                                20/7 26/6 28/12 40/20 47/9 47/10 50/15 51/2   15/22 15/25 16/2 16/3 16/5 16/7 16/11 16/13
week [14] 7/12 7/17 8/5 8/6 8/25 9/1 9/2 9/3
                                                51/5 53/6 54/16 56/7 56/16 57/1 57/20 58/1    16/15 16/16 16/17 16/18 17/19 17/19 18/3
9/4 14/3 20/13 20/13 44/24 63/8
                                                58/7 59/8 60/5 64/12 68/25 69/9 71/13 73/2    18/14 19/20 20/23 20/24 21/2 21/2 21/2 21/5
weekend [1] 12/21
                                                73/19 76/23 77/19 77/24 79/7 84/1 84/5 84/7   22/3 22/4 22/5 22/17 43/24 44/23 44/25 45/8
weeks [3] 5/20 5/21 27/2
                                                84/11 84/13 86/15 87/6 90/3 100/12 101/17     46/3 46/18 46/20 63/6 63/13 63/23 81/3
weight [9] 19/19 22/6 55/13 74/3 75/20
                                                107/2 108/12 111/15 115/8 126/19 129/8        87/13 87/14 87/16 89/11 89/12 89/14 103/25
75/25 76/6 76/11 76/16
                                                whether [16] 15/3 19/9 19/22 22/13 36/15      117/24 117/25 118/3 118/5 120/19 123/6
welcome [3] 13/23 21/16 22/10
                                                86/10 98/15 100/14 100/25 101/1 101/3         126/23 127/4 127/5 127/9 129/11 130/19
well [32] 5/21 6/13 7/18 11/12 20/18 23/1
                                                119/8 128/18 132/22 136/22 137/20             134/21 137/13 137/19
23/22 25/9 30/24 32/22 33/13 52/5 62/17
                                                which [69] 6/1 6/11 8/25 13/15 13/21 15/5     witness's [2] 22/5 22/6
62/19 80/15 82/7 84/12 98/5 98/25 100/16
                                                18/6 20/12 22/13 25/18 26/4 27/13 27/15       witnessed [1] 27/3
101/2 104/3 105/1 110/22 114/5 119/11
                                                28/12 28/14 28/23 29/22 29/23 30/9 31/9       witnesses [26] 13/6 14/10 15/21 16/17 18/14
121/9 130/7 132/6 134/7 134/11 136/24
                                                32/2 33/16 33/21 43/1 44/3 44/4 44/10 47/22   18/20 19/5 19/17 19/21 20/1 21/13 22/11
well-furnished [1] 62/17
                                                48/9 48/19 48/20 49/11 49/12 51/3 54/23       22/19 30/19 36/10 43/2 46/7 46/16 98/1
well-rewarded [1] 23/1
                                                55/15 68/4 74/25 75/1 75/5 75/6 75/9 75/10    100/18 102/2 136/10 136/24 137/8 137/15
went [14] 6/9 7/17 19/2 19/9 28/10 28/22
                                                75/13 75/14 75/17 75/18 75/22 75/23 76/2      138/5
29/4 51/14 62/6 62/16 91/5 92/12 92/12
                                                76/3 76/8 76/9 76/13 76/14 87/6 96/5 99/5     won't [3] 45/22 101/20 136/3
106/18
                                                101/11 104/18 117/1 119/17 121/7 128/17       wonder [1] 56/21
were [101] 5/7 9/14 12/18 12/22 12/25 16/14
                                                130/1 132/16 133/6 133/8 137/3                word [5] 18/11 18/12 33/15 105/7 122/4
21/1 24/15 24/24 24/25 25/2 25/10 25/17
                                                while [9] 4/1 16/17 22/4 66/21 93/19 105/20   words [6] 24/21 29/16 34/23 73/22 106/17
25/20 26/1 27/13 29/2 29/19 30/5 30/14
                                                108/4 117/18 137/13                           107/20
32/15 34/9 34/15 47/18 47/23 49/9 49/13
                                                white [16] 41/8 43/2 48/4 49/4 50/14 51/18    work [15] 6/10 31/22 37/9 37/12 47/9 47/10
50/16 51/5 51/7 52/9 52/9 52/11 52/24 52/25
                                                54/23 54/23 56/2 58/25 59/5 75/23 76/3 76/9   47/10 64/12 90/3 90/11 118/19 118/21
53/9 59/2 61/6 62/12 62/19 62/20 65/4 65/19
                                                79/2 79/5                                     119/19 129/7 132/21
67/9 71/6 73/3 74/22 75/2 75/6 75/10 75/14
                                                who [55] 11/4 18/5 18/17 19/4 19/7 19/9       worked [4] 7/13 32/14 81/13 81/15
77/2 80/8 80/10 80/14 81/22 81/23 81/24
                                                19/13 25/7 29/1 30/11 30/21 30/23 31/1        working [14] 12/20 25/7 25/20 25/21 30/12
82/4 82/18 84/5 84/7 84/11 86/15 86/16 87/5
                                                31/11 36/10 37/10 38/2 38/8 39/5 39/5 40/18   34/15 42/18 46/13 47/18 90/19 91/1 103/7
87/6 87/7 90/16 90/24 91/4 91/7 91/13 93/22
                                                40/20 40/21 41/14 41/25 43/15 43/24 46/10     128/7 128/19
95/20 97/1 100/20 102/25 103/7 103/19
                                                48/8 52/1 52/12 57/14 59/3 60/11 60/12 61/7   works [2] 31/8 42/2
104/21 105/10 105/22 107/2 107/9 107/9
                                                73/6 85/22 85/23 85/23 86/4 90/25 98/11       world [1] 41/16
107/20 107/20 108/16 114/2 114/5 114/9
                                                98/11 98/24 110/21 131/21 131/22 135/25       would [59] 5/1 5/22 8/1 8/19 10/20 11/21
114/14 114/24 115/4 115/5 117/17 133/6
                                                136/1 136/10 137/8 137/12 137/13 137/18       12/25 13/7 19/15 34/11 41/17 42/8 43/2 43/2
133/16 135/14 137/17
                                                whoever [2] 85/14 115/1                       43/6 49/3 51/3 53/13 54/22 54/25 55/13
weren't [2] 32/5 107/11
                                                whom [4] 26/15 131/23 134/3 134/10            59/12 59/13 63/11 68/8 73/12 74/19 79/24
west [41] 1/5 1/18 11/4 11/8 11/24 12/14
                                                whose [4] 45/18 56/12 105/2 134/7             81/18 81/25 85/25 98/8 98/19 99/7 100/2
24/21 25/7 26/15 26/22 29/18 30/3 30/16
                                                why [21] 13/2 20/22 32/16 37/14 41/10         100/3 101/13 101/14 101/15 101/17 101/17
31/25 32/23 33/5 33/6 33/11 33/19 33/25
                                                41/13 42/25 47/8 67/3 84/14 93/24 94/4        116/21 119/25 120/13 121/7 122/8 122/8
34/2 34/6 34/9 34/16 35/11 37/19 48/11 49/2
                                                97/12 98/15 101/11 107/18 116/10 119/25       125/19 126/19 129/2 129/8 131/18 132/3
52/5 54/22 59/5 99/5 99/13 99/24 101/15
                                                120/6 129/2 132/18                            132/18 134/7 134/25 135/19 137/5 137/6
101/17 107/9 115/4 115/13 115/16 115/19
                                                will [108] 8/18 8/22 9/4 9/8 9/22 9/22 9/23   wouldn't [3] 10/16 43/11 125/22
West's [1] 33/3
                                                12/10 12/11 12/24 13/11 13/19 13/20 13/22     wound [2] 94/2 94/3
westbound [1] 59/10
                                                14/1 14/2 14/3 14/7 14/9 14/23 15/2 15/4      write [2] 21/16 22/1
what [195]
                                                15/6 15/7 15/11 15/13 15/14 15/19 15/21       writes [1] 119/12
what's [24] 7/6 9/25 26/22 38/22 45/16
                                                15/22 15/22 16/5 16/19 16/22 16/22 16/24      writing [1] 22/2
58/16 65/21 66/2 66/19 67/12 71/9 78/7
                                                17/13 18/2 18/3 18/10 18/14 18/14 20/5 20/5   written [2] 35/8 113/20
                                                                                              162



W                        Case 2:18-cr-00249-MMB Document 533 Filed 12/19/19 Page 162 of 162
wrote [1] 45/4
Y
yahoo.com [2] 134/5 134/9
yeah [18] 4/20 4/24 5/21 10/13 81/21 88/23
 94/13 94/18 94/21 103/16 106/12 106/12
 107/1 107/4 107/23 111/14 116/17 116/19
year [3] 27/16 42/9 104/19
years [11] 42/16 44/4 44/20 47/13 64/23
 81/17 81/20 88/9 90/15 113/13 113/17
Yerges [1] 136/18
yes [158]
yesterday [1] 6/10
yet [1] 123/12
you [769]
you'd [1] 26/18
you'll [15] 24/10 26/8 27/6 29/1 30/18 30/19
 30/19 30/20 30/23 30/25 31/24 32/3 44/9
 44/15 45/21
you're [57] 4/2 6/8 8/24 11/23 13/22 20/17
 20/22 20/23 21/4 21/15 22/2 22/10 22/17
 22/19 23/18 30/21 31/2 32/7 34/7 34/10
 34/23 35/2 35/2 35/5 35/11 38/13 38/20
 38/21 41/22 42/20 43/20 43/23 44/11 53/6
 53/21 54/18 59/11 69/20 73/5 74/4 81/23
 85/17 99/1 99/18 101/10 103/4 104/8 109/20
 111/6 111/7 115/19 118/23 122/9 128/7
 133/13 135/6 136/12
you've [6] 19/4 31/19 53/21 61/9 85/6 88/7
young [5] 44/15 45/17 45/17 45/18 46/10
younger [1] 44/20
your [177]
Yours [1] 10/15
yourself [3] 21/8 22/12 82/20
yourselves [1] 27/6
Z
zip [3] 71/11 72/17 76/2
zip-lock [3] 71/11 72/17 76/2
zoom [3] 123/23 132/25 133/1
zoomed [2] 123/21 124/15
zoomed-out [1] 123/21
